B
                    Exhibit 1
     Tucson Project 1 & 2                                                                                                                                                         LEGEND
                                                                                                                                                             Proposed Barrier (10 USC § 284)
                                                                                                                                                                    Replacement of Existing
                                                                                                                                                             ,-,,_, Pedestrian Barrier with
                                                                                                                                                                    New Pedestrian Barrier
                                                                                                                                             @                               Replacement of Existing
                                Cabeza
                            Prieto Notional
                                                                                                                                                                             Vehicle Barrier with New
                            Wildlife Refuge                                                                                                                                  Pedestrian Barrier

                                                                                                                                                                             Cabeza Prieta
                                                                                                                                                             "'- Organ Pipe

                                     Cabeza Prieta NWR




                                                                                                 Organ Pipe                                         Tohono
                                                                                               Cactus Notional                                     O'odham
                                                                                                 Monument                                           Nation


                                                                      Organ Pipe Cactus Natl Monument
                                                                      Tucson Project 1
                                                                      Vehicle to Pedestrian
                                                                      23.1 miles



                                                                                                                Organ Pip e Cactus Natl Monument
                                                                                                                TucsonProject 2
                                                                                                                Primary Pedestrian Replacement
                                                                                                                5.1 miles


                                                                                                                                                                   *If sheet measures less than llxl7" it is a reduced print
                                                                                                                                                                                  Redua scale accordingly.

                                                                                                                                                             1 in= 4.89 mi                                            1:309,973

                                                         Start ing point for in iti a l construction for the Tucson 2
                                                           project and moving west toward Lukeville, Arizona                                                                     CA
                                                                                                                                                                                                   Phoenix
                                                                                                                                                                                                     �z                   NM

                                                                                                                                                                                             DI            TUt$0n

                                                                                                                                                                                                                         EIPaso




                                                                                                                                                              D AREA ENLARGED


                                                                                                                                                             WARNING: This document is FOROmCAL USE ONLY (FOUO) .
                                                                                                                                                             H contains information that may be e>cempt from public release under
                                                                                                                                                             the Freedom of 111formation Act (5 U.S.C 552). ft is to be controlled,
                                                                                                                                                             stored, handled, transmitted,distributed.and disposed of in accordance
                                                                                                                                                             with OHS policy relating to FOUO information and is not be released to
                                                                                                                                                             the public or other personnel who do not have a valid "need-to-know"
                                                                                                                                                             withoutprior approva l of an authorizedOHSofficial.




Map Request 570v5                                                                                                                                                                                                     August 12, 2019
                                         Exhibit 2
                                                                                                         LEGEND
                                                                                    Proposed Barrier (10 USC § 284)
                            Forest
                                                                                                    Replacement of Existing
                                                                                                    Vehicle Barrier with New
                                                                                                    Pedestrian Barrier
                                                               ::,r,nado
                                                               Nati                 � San Pedro Riparian
                                                                 F , st




                               Sierra Vista
                                                Sierra
                                                Vista
                                              Southeast


               Coronado
               National
                 l='orest




                                                                           Fare�t




                                                          _/
                                                                                          *If sheet measures less than llxl7" it is a reduced print
                                                                                                          Redua scale accordingly.

                                                                                    1 in= 7.51 mi                                            1:475,587


                                                                                                  CA
                                                                                                                AZ
                                                                                                                                  NM


                                                                                                                     DI
                                                                                                                                                 TX




                                                                                     D AREA ENLARGED


                                                                                    WARNING: This document is FOROmCAL USE ONLY (FOUO) .
                                                                                    H contains information that may be e>cempt from public release under
                                                                                    the Freedom of Information Act (S U.S.C 552). ft is to be controlled,
                                                                                    stored, handled, transmitted,distributed.and disposed ofin accon:lance
                                                                                    with OHS policy relating to FOUO information and is not be released to
                                                                                    the public or other personnel who do not have a valid "need-to-know"
                                                                                    without prior approval of an authorizedDHSofficial.




Map Request 570v5                                                                                                                            August 12, 2019
     Quitobaquito Springs Location                                                                                                                                                                          L E G END
                                                                                                                                                                                         Y
                                                                                                                                                                                         X             Quitobaquito

                                                                                                                                                                                      Proposed Barrier (10 USC § 284)
                                                                                                                                                                                                       Replacement of Existing
                                                                                                                                                                                                       Pedestrian Barrier with
                    Y
                    X                                                                                                                                                                                  New Pedestrian Barrier
                                                                                                                                                                                                       Replacement of Existing
                    ")
                   72




                                                                                                                                                                                                       Vehicle Barrier with New
                 .1
               on
              M




                                                                                                                                                                                                       Pedestrian Barrier
                                ")
                               71
                             .1
                           on
                         M




                                                                                                  Organ Pipe Cactus
                                                                                                 National Monument


                                                 0
                                                                                                                                        V
                                                                                                                                        U
                                                                                                                                        85



                                                ")
                                           .   17
                                         on
                                     M




                                                              UN
                                                                   I TE




                                                         ")
                                                                          D




                                                         69
                                                                              ST
                                                                                   AT




                                                       .1
                                                              ME                      ES




                                                     on
                                                                    XIC




                                                     M
                                                                          O




               Exhibit 3


                                                                                                      ")
                                                                                                     68
                                                                                                   .1
                                                                                                 on
                                                                                                M
                                                                                                                      Lukeville
                                                                                                                                                                                            *If sheet measures less than 11x17" it is a reduced print.
                                                                                                                               67
                                                                                                                                    k
                                                                                                                                    Æ                                                                      Reduce scale accordingly.




                                                                                                                          E "
                                                                                                                            )
                                                                                                                             .1
                                                                                                                           on




                                                                                                                        PO
                                                                                                                       M                                                              1 in = 1.28 mi                                              1:81,277




                                                                                                                       lle
                                                                                                                    vi
                                                                                                                  ke
                                                                                                                Lu
                                                                                           Sonoita
                                                                                                                                                                                                        YUMA


                                                                                                                                                                                                                                     TUCSON




                                                                                                                                                    ")
                                                                                                                                                  66
                                                                                                                                                .1
                                                                                                                                              on
                                                                                                                                             M
                                                                                                                                                 Starting point for
                                                                                                                                              initial construction for
                                                                                                                                                                                 65
                                                                                                                                                                                           AREA ENLARGED




                                                                                                                                                                                 ")
                                                                                                                                             the Tucson 2 project and          .1
                                                                                                                                                                             on
                                                                                                                                               moving west toward        M
                                                                                                                                                 Lukeville, Arizona                   WARNING: This document is FOR OFFICIAL USE ONLY (FOUO) .
                                                                                                                                                                                      It contains information th at may be exempt from public release under
                                                                                                                                                                                      the Freedom of Information Act (5 U.S.C. 552). It is to be controlled,
                                                                                                                                                                                      stored, handled, transmitted, distributed, and disposed of in accordance
                                                                                                                                                                                      with DHS policy relating to FOUO in formation and is not be released to
                                                                                                                                                                                      the public or other personnel who do not have a valid "need-to-know"
                                                                                                                                                                                      without prior approval of an authorized DHS official.




Map Request 570v6                                                                                                                                                                                                                                August 12, 2019
     Existing and Proposed Barrier                                                                                                                                                                                                                                       L E G END
        Yuma Proving                                                          Gila River
                                                                                                                                                                                                                                                                   Existing Pedestrian
                                                                                           Chandler
                                                                                                                 £
                                                                                                                 80
                                                                                                                 ¤                         60
                                                                                                                                           £
                                                                                                                                           ¤          Tonto
          Ground                                                             Reservation                                                             National
                                                                                                                                                      Forest

                                                               ¦
                                                               ¨
                                                               §
                                                               8                                                                                                                                                                                                   Existing Vehicle
                                                                                   Casa Grande                                                                                   San Carlos
                                                                                                                                                                                 Reservation                                                                       Under Contract to
                                                                                                                                                                                               £
                                                                                                                                                                                               70
                                                                                                                                                                                               ¤
                                                                                                                                                                                                                                                                   Replace Existing
                                           Barry M.
                                         Goldwater Air                                                                                                                                                                                                             Pedestrian Barrier with
                                         Force Range
                                                                                                                                                                                                                                                                   New Pedestrian Barrier

                                                                                                                                                                                                                                                                   Under Contract to
                                                                                                       ¦
                                                                                                       ¨
                                                                                                       §10                                                                                                                                                         Replace Existing Vehicle
                       Cabeza Prieta                                                                                                                                                                                                                               Barrier with New
                          National
                                                                                                                                                                                                                 666
                                                                                                                                                                                                                 £
                                                                                                                                                                                                                 ¤                                                 Pedestrian Barrier
                       Wildlife Refuge                                                                                                                                                                Coronado
                                                                                                                                                                                 Coronado             National
                                                                                                                          Oro Valley                                             National
                                                                                                                                                                                                       Forest
                                                                                                                                        77
                                                                                                                                        £
                                                                                                                                        ¤                                         Forest

                                                                                                                                                Coronado
                                               Organ Pipe           Tohono                                                                      National
                                             Cactus National       O'odham                                                                       Forest
                                               Monument             Nation


                                                                                                                                                    Saguaro
                                                                                                                                                  National Park
                                                                                                                 San Xavier               Tucson
                                                                                                                 Reservation
                                                                                                                               £
                                                                                                                               89
                                                                                                                               ¤                                                                £
                                                                                                                                                                                                199
                                                                                                                                                                                                ¤



                                                                                                                    ¦
                                                                                                                    ¨
                                                                                                                    §19
                                                                                                                                Coronado
                                                                                                                                National
                                                                                                                                                                                                          191
                                                                                                                                                                                                                       Coronado
                                                                                                                                 Forest                                                                   £
                                                                                                                                                                                                          ¤            National
                                                                                                                                                                                                                        Forest
                                                                                                      Coronado



                 Exhibit 4
                                                                                                      National                                                  Fort Huachuca
                                                                                                       Forest
                                                                                                                                       Coronado
                                                                                                                                                                  Sierra Vista                                                                           *If sheet measures less than 11x17" it is a reduced print.
                                                                                                                                       National
                                                                                                                                                                                                                                                                        Reduce scale accordingly.
                                                                                                                                        Forest
                                                                                                                                                                                                                                                   1 in = 21.32 mi                                         1:1,350,979




                                                                                                                                                                                                                                          E XICO
                                                                                                                                                                                                                                              A
                                                                                                                                                                                                                                    A RIZ ON
                                                                                                                                                                                                                                  NE W M
                                                                                                                                                                                                                                                        AREA ENLARGED


                                                                                                                                                                                                                                                   WARNING: This document is FOR OFFICIAL USE ONLY (FOUO) .
                                                                                                                                                                                                                                                   It contains information th at may be exempt from public release under
                                                                                                                                                                                                                                                   the Freedom of Information Act (5 U.S.C. 552). It is to be controlled,
                                                                                                                                                                                                                                                   stored, handled, transmitted, distributed, and disposed of in accordance
                                                                                                                                                                                                                                                   with DHS policy relating to FOUO in formation and is not be released to
                                                                                                                                                                                                                                                   the public or other personnel who do not have a valid "need-to-know"
                                                                                                                                                                                                                                                   without prior approval of an authorized DHS official.




Map Request 570v4                                                                                                                                                                                                                                                                                             August 12, 2019
  Exhibit 5

                          Final

          ENVIRONMENTAL ASSESSMENT
FOR THE PROPOSED INSTALLATION, OPERATION, AND
  MAINTENANCE OF PRIMARY PEDESTRIAN FENCE
            NEAR LUKEVILLE, ARIZONA
              U.S. BORDER PATROL
                TUCSON SECTOR




            U.S. Department of Homeland Security
              U.S. Customs & Border Protection
                      U.S. Border Patrol
                      Washington, D.C.




                      February 2008
                           Final



          ENVIRONMENTAL ASSESSMENT
 FOR THE PROPOSED INSTALLATION, OPERATION, AND
   MAINTENANCE OF PRIMARY PEDESTRIAN FENCE
            NEAR LUKEVILLE, ARIZONA
              U.S. BORDER PATROL
                TUCSON SECTOR


                     January 2008




Lead Agency:        U.S. Customs and Border Protection
                    Asset Management Division
                    Portfolio Management Branch
                    Room 3.4-D
                    1300 Pennsylvania Avenue, N.W.
                    Washington, D.C. 20229



Point of Contact:   Mr. George Hutchinson
                    U.S. Customs and Border Protection
                    Room 3.4-D
                    1300 Pennsylvania Avenue, N.W.
                    Washington, D.C. 20229
                                  EXECUTIVE SUMMARY

  BACKGROUND:             National Park Service (NPS) issued a Finding of No Significant
                          Impact (FONSI) and Final Environmental Assessment (EA) for the
                          Proposed Permanent Vehicle Barriers (PVB) in 2003, which
                          addressed the construction of PVBs across the southern boundary
                          of the Organ Pipe Cactus National Monument (OPCNM) in Pima
                          County, Arizona. The PVBs span approximately 30 miles of the
                          United States (U.S.) – Mexico border. The PVBs constructed by
                          the NPS have served effectively and efficiently in deterring and
                          hindering illegal vehicle traffic on the OPCNM.

  PURPOSE AND             The purpose of the proposed primary pedestrian fence is to help
  NEED FOR THE            U.S. Customs and Border Protection (CBP) agents and officers
  PROPOSED                gain effective control of our nation’s borders. CBP is developing
  PROJECT:                and deploying the appropriate mix of technology, infrastructure,
                          and personnel. In some locations, primary pedestrian fence is a
                          critical element of border security. In alignment with Federal
                          mandates, U.S. Border Patrol (USBP) has identified this area of
                          the border as a location where primary pedestrian fence would
                          contribute significantly to their homeland security mission. The
                          need for the proposed action is to meet USBP operational
                          requirements; provide a safer environment for USBP agents, NPS
                          staff, and general public; deter illegal aliens (IAs) by constructing
                          an impediment to northward movement into the U.S.; enhance the
                          response time of USBP agents; and meet the mandates of Federal
                          legislation (i.e., Secure Fence Act of 2006 and 2007 Department of
                          Homeland Security [DHS] Appropriations Act [HR 5441]).

  PROPOSED                The Proposed Action Alternative includes the construction and
  ACTION:                 maintenance of 5.2 miles of primary pedestrian fence along the
                          U.S.-Mexico border near Lukeville, Arizona. Approximately 3.1
                          miles and 2.1 miles of primary pedestrian fence would be installed
                          on the east and west sides of the Lukeville POE, respectively. The
                          primary pedestrian fence would be constructed approximately 3 feet
                          north of the existing PVBs with the exception of 0.65 miles over
                          Sonoyta Hill. Construction activities would remain within the 60-foot
                          Roosevelt Reservation with the exception of the western most 0.65
                          miles. The western most 0.65 miles, which would be built over
                          Sonoyta Hill, requires a construction footprint of 150 feet and the
                          fence would be built approximately 3 feet north of the U.S.-Mexico
                          border due to no PVBs existing over Sonoyta Hill.

                          The design selected for the primary pedestrian fence is a mesh
                          design. It would be 15 feet high and capable of withstanding a crash
                          from a 10,000-pound (gross weight) vehicle traveling at 40 miles per
                          hour. Currently, an existing patrol road parallels most of the border
                          in the project corridor, which would also be used for access during
                          construction of the primary pedestrian fence and as a maintenance
                          road when construction is completed. However, this road would


EA – Primary Fence, Ajo                        iii                                          Final
                          need to be widened by approximately 30 feet to accommodate
                          construction equipment needed to install the fence.          This
                          construction/maintenance road would encompass the entire 60-foot
                          wide Roosevelt Reservation once completed. In addition, a new
                          road would need to be constructed in order to install the primary
                          pedestrian fence over Sonoyta Hill; this new road would be in the
                          westernmost 0.65 mile of the project corridor. CBP will be
                          responsible for maintaining the road, existing PVBs, and primary
                          pedestrian fence.

  ALTERNATIVES TO         Alternatives addressed in the EA include: Alternative 1: No Action
  THE PROPOSED            Alternative, which would preclude the construction of any primary
  ACTION:                 pedestrian fence, and Alternative 2: Proposed Action Alternative
                          (i.e., Preferred Alternative). The No Action Alternative would not
                          fully meet the mandate established by Federal legislation and only
                          incrementally enhances the detection, deterrence and
                          apprehension of IAs.

  ENVIRONMENTAL           The Proposed Action Alternative would potentially result in
  IMPACTS OF THE          permanent impacts of up to 45 acres. However, approximately 17
  PROPOSED                acres of the project corridor have been previously disturbed from
  ACTION:                 the construction of the existing PVBs. Direct impacts to vegetation,
                          wildlife, unique and sensitive areas, and aesthetics would be
                          expected. Wildlife movement across the international boundary
                          would be impeded within the corridor, but these impacts would be
                          minimal to local or regional wildlife population. The viewshed of
                          the OPCNM would be impacted by the construction of the primary
                          pedestrian fence; however, once completed, the primary
                          pedestrian fence would afford greater safety to park visitors and
                          sensitive resources. Additionally, mitigation measures would be
                          implemented (i.e., using subdued and non-reflective materials) to
                          ensure impacts to aesthetics would not be considered significant.
                          No significant impacts on any human or natural resources either
                          locally or regionally would be expected upon implementation of the
                          Proposed Action Alternative.

  CONCLUSIONS:            Based upon the results of this EA, it has been concluded that the
                          Proposed Action Alternative would not have a significant adverse
                          effect on the environment, and no additional National
                          Environmental Policy Act documentation is warranted.




EA – Primary Fence, Ajo                       iv                                           Final
                                                    TABLE OF CONTENTS

EXECUTIVE SUMMARY ............................................................................................................. iii

1.0       INTRODUCTION AND PURPOSE AND NEED.............................................................1-1
1.1       INTRODUCTION............................................................................................................1-1
1.2       HISTORY AND BACKGROUIND ...................................................................................1-1
          1.2.1 CBP History ........................................................................................................1-1
          1.2.2 CBP Strategic Intent and Priorities .....................................................................1-2
          1.2.3 Background ........................................................................................................1-3
1.3       LOCATION OF THE PROPOSED PROJECT................................................................1-3
1.4       PURPOSE AND NEED ..................................................................................................1-3
1.5       APPLICABLE ENVIRONMENTAL STATUTES AND REGULATIONS ..........................1-5
1.6       REPORT ORGANIZATION ............................................................................................1-6

2.0       ALTERNATIVES............................................................................................................2-1
2.1       NO ACTION ALTERNATIVE..........................................................................................2-1
2.2       PROPOSED ACTION ALTERNATIVE...........................................................................2-1
2.3       OTHER ALTERNATIVES EVALUATED BUT ELIMINATED FROM
          CONSIDERATION .........................................................................................................2-4
          2.3.1 Technology in Lieu of Tactical Infrastructure......................................................2-4
2.4       CONSTRUCTION PERSONNEL AND EQUIPMENT ....................................................2-4
2.5       SUMMARY.....................................................................................................................2-5

3.0       AFFECTED ENVIRONMENT ........................................................................................3-1
3.1       LAND USE .....................................................................................................................3-1
3.2       SOILS.............................................................................................................................3-2
3.3       BIOLOGICAL RESOURCES..........................................................................................3-2
          3.3.1 Vegetation Communities ....................................................................................3-2
          3.3.2 Wildlife................................................................................................................3-2
          3.3.3 Non-Native and Invasive Species.......................................................................3-3
3.4       UNIQUE AND SENSITIVE AREAS................................................................................3-3
3.5       WILDERNESS ...............................................................................................................3-5
3.6       PROTECTED SPECIES AND CRITICAL HABITATS ....................................................3-5
          3.6.1 Federal ...............................................................................................................3-5
                 3.6.1.1 Sonoran Pronghorn .............................................................................3-7
                 3.6.1.2 Lesser Long-nosed Bat........................................................................3-7
                 3.6.1.3 Acuña Cactus ......................................................................................3-9
          3.6.2 State ...................................................................................................................3-9
          3.6.3 Critical Habitat ..................................................................................................3-10
3.7       CULTURAL RESOURCES ..........................................................................................3-10
          3.7.1 Cultural History .................................................................................................3-11
          3.7.2 Previous Investigation ......................................................................................3-11
          3.7.3 Current Investigation ........................................................................................3-11
3.8       AIR QUALITY...............................................................................................................3-12
3.9       WATER RESOURCES ................................................................................................3-12
3.10      SOCIOECONOMICS ...................................................................................................3-14
          3.10.1 Environmental Justice ......................................................................................3-15



EA – Primary Fence, Ajo                                               v                                                                 Final
       3.10.2 Protection of Children .......................................................................................3-15
3.11   NOISE ..........................................................................................................................3-16
3.12   AESTHETICS...............................................................................................................3-17
3.13   WASTE ........................................................................................................................3-18
       3.13.1 Hazardous Waste .............................................................................................3-18
       3.13.2 Unregulated Solid Waste..................................................................................3-18

4.0    ENVIRONMENTAL CONSEQUENCES ........................................................................4-1
4.1    LAND USE .....................................................................................................................4-2
       4.1.1 Alternative 1: No Action Alternative ....................................................................4-2
       4.1.2 Alternative 2: Proposed Action Alternative ........................................................4-2
4.2    SOILS.............................................................................................................................4-3
       4.2.1 Alternative 1: No Action Alternative ...................................................................4-3
       4.2.2 Alternative 2: Proposed Action Alternative ........................................................4-3
4.3    BIOLOGICAL RESOURCES..........................................................................................4-4
       4.3.1 Vegetation Communities ....................................................................................4-4
              4.3.1.1 Alternative 1: No Action Alternative ....................................................4-4
              4.3.1.2 Alternative 2: Proposed Action Alternative .........................................4-4
       4.3.2 Wildlife................................................................................................................4-5
              4.3.2.1 Alternative 1: No Action Alternative ....................................................4-5
              4.3.2.2 Alternative 2: Proposed Action Alternative .........................................4-5
       4.3.3 Non-native and invasive species ........................................................................4-6
              4.3.3.1 Alternative 1: No Action Alternative .....................................................4-6
              4.3.3.2 Alternative 2: Proposed Action Alternative ..........................................4-6
4.4    UNIQUE AND SENSITIVE AREAS................................................................................4-7
       4.4.1 Alternative 1: No Action Alternative ...................................................................4-7
       4.4.2 Alternative 2: Proposed Action Alternative ........................................................4-7
4.5    WILDERNESS ...............................................................................................................4-8
       4.5.1 Alternative 1: No Action Alternative ....................................................................4-8
       4.5.2 Alternative 2: Proposed Action Alternative ........................................................4-8
4.6    PROTECTED SPECIES AND CRITICAL HABITAT ....................................................4-10
       4.6.1 Alternative 1: No Action Alternative .................................................................4-10
       4.6.2 Alternative 2: Proposed Action Alternative ......................................................4-10
       4.6.3 Critical habitat...................................................................................................4-12
4.7    CULTURAL RESOURCES ..........................................................................................4-13
       4.7.1 Alternative 1: No Action Alternative ..................................................................4-13
       4.7.2 Alternative 2: Proposed Action Alternative ......................................................4-13
4.8    AIR QUALITY...............................................................................................................4-13
       4.8.1 Alternative 1: No Action Alternative .................................................................4-13
       4.8.2 Alternative 2: Proposed Action Alternative ......................................................4-14
4.9    WATER RESOURCES ................................................................................................4-15
       4.9.1 Alternative 1: No Action Alternative .................................................................4-15
       4.9.2 Alternative 2: Proposed Action Alternative ......................................................4-15
4.10   SOCIOECONOMICS ...................................................................................................4-17
       4.10.1 Alternative 1: No Action Alternative .................................................................4-17
       4.10.2 Alternative 2: Proposed Action Alternative ......................................................4-17
4.11   NOISE ..........................................................................................................................4-18
       4.11.1 Alternative 1: No Action Alternative .................................................................4-18
       4.11.2 Alternative 2: Proposed Action Alternative ......................................................4-18
4.12   AESTHETICS...............................................................................................................4-18



EA – Primary Fence, Ajo                                           vi                                                                 Final
       4.12.1 Alternative 1: No Action Alternative .................................................................4-18
       4.12.2 Alternative 2: Proposed Action Alternative ......................................................4-19
4.13   HAZARDOUS AND SOLID WASTE.............................................................................4-19
       4.13.1 Alternative 1: No Action Alternative .................................................................4-19
       4.13.2 Alternative 2: Proposed Action Alternative ......................................................4-19

5.0    CUMULATIVE IMPACTS ..............................................................................................5-1

6.0    MITIGATION MEASURES.............................................................................................6-1
6.1    GENERAL CONSTRUCTION ACTIVITIES....................................................................6-1
6.2    SOILS.............................................................................................................................6-2
6.3    BIOLOGICAL RESOURCES..........................................................................................6-2
6.4    CULTURAL RESOURCES ............................................................................................6-3
6.5    WATER RESOURCES ..................................................................................................6-4
6.6    AIR QUALITY.................................................................................................................6-4
6.7    NOISE ............................................................................................................................6-4
6.8    AESTHETICS.................................................................................................................6-5

7.0    PUBLIC INVOLVEMENT ...............................................................................................7-1
7.1    AGENCY COORDINATION ...........................................................................................7-1
7.2    PUBLIC REVIEW ...........................................................................................................7-1

8.0    REFERENCES...............................................................................................................8-1

9.0    LIST OF PREPARERS ..................................................................................................9-1

10.0   ACRONYMS ................................................................................................................10-1




EA – Primary Fence, Ajo                                           vii                                                                Final
                                                      LIST OF FIGURES
Figure 1-1. Vicinity Map ............................................................................................................1-4
Figure 2-1. Proposed Action Alternative ...................................................................................2-2
Figure 3-1. Range of Sonoran Pronghorn.................................................................................3-8


                                                       LIST OF TABLES
Table 2-1. Relationship between Purpose and Need and Project ............................................2-5
Table 2-2. Summary Matrix.......................................................................................................2-6
Table 3-1. Federally Listed and Proposed Species Potentially Occurring Within Pima
           County, Arizona.......................................................................................................3-6
Table 4-1. Total Air Emissions (tons/year) from Construction Activities .................................4-14
Table 5-1. Recently Completed or Reasonably Foreseeable USBP projects in Ajo
           Station’s AO ............................................................................................................5-2


                                             LIST OF PHOTOGRAPHS
Photograph 3-1. Trails and trash left by IAs near Lukeville, Arizona POE..............................3-17
Photograph 3-2. View of Sonoyta, Mexico residential areas from U.S. Border near Lukeville,
                 Arizona .......................................................................................................3-17
Photograph 3-3. Lukeville, Arizona-Sonoyta, Mexico POE.....................................................3-17


                                                  LIST OF EXHIBITS
Exhibit 2-1. Example of Mesh Fence Design ............................................................................2-3
Exhibit 4-1. Schematic Representation of View from South Puerto Blanco Road Facing
            Southwest ...............................................................................................................4-9
Exhibit 4-2. Schematic Representation of View from South Puerto Blanco Road Facing
            Southeast ................................................................................................................4-9


                                                   LIST OF APPENDICES
Appendix A.          March 2006 Memorandum of Understanding
Appendix B.          List of State and Federal Protected Species for Pima County
Appendix C.          Correspondence
Appendix D.          Air Quality Calculations




EA – Primary Fence, Ajo                                           viii                                                            Final
                       SECTION 1.0
INTRODUCTION AND PURPOSE AND NEED
1.0     INTRODUCTION AND PURPOSE AND NEED


1.1     INTRODUCTION


This Environmental Assessment (EA) addresses the potential effects, beneficial and adverse, of
the proposed installation of 5.2 miles of primary pedestrian fence near Lukeville, Arizona. The
action is proposed by United States (U.S.) Border Patrol (USBP) Tucson Sector and would
occur in the Ajo Station’s Area of Operation (AO). This EA is tiered from the 2001 Supplemental
Programmatic Environmental Impact Statement (SPEIS) for Immigration and Naturalization
Service (INS) and Joint Task Force 6 (JTF-6) Activities along the U.S.-Mexico Border (INS 2001).
The SPEIS was developed in an attempt to provide the public with USBP’s assessment of
impacts as they relate to potential future infrastructure projects. Mentioned in the SPEIS is the
potential to construct fence, roads, and other infrastructure along the U.S.-Mexico border including
Arizona. In addition, information was gleaned from and incorporated by reference from the
National Park Service (NPS), Organ Pipe Cactus National Monument (OPCNM) Finding of No
Significant Impact (FONSI) and Final EA for the Proposed Permanent Vehicle Barriers (PVB)
December 2003 (NPS 2003). The OPCNM Final EA addressed the proposed construction of
approximately 30 miles of PVB along OPCNM’s U.S.-Mexico border.


This EA was prepared in accordance with the National Environmental Policy Act (NEPA) of 1969,
the Council on Environmental Quality (CEQ) Regulations implementing NEPA (Title 40 of the U.S.
Code of Federal Regulations [CFR], Parts 1500-1508), and Department of Homeland Security
(DHS) Management Directive 5100.1, which is the Environmental Planning Program Directive that
outlines DHS’s procedures for the implementation of NEPA.


1.2     HISTORY AND BACKGROUIND


1.2.1   CBP History
In 1924, Congress created USBP to serve as the law enforcement entity of INS, which it did until
November 25, 2002. With the passage of the Homeland Security Act of 2002 (Public Law 107-
296), DHS was established to reorganize Federal law enforcement and border protection
agencies into a single department. USBP was officially transferred into the Office of Border
Patrol, under DHS, U.S. Customs and Border Protection (CBP), on March 1, 2003.




EA – Primary Fence, Ajo                         1-1                                            Final
1.2.2   CBP Strategic Intent and Priorities
The priority mission of CBP is to prevent terrorists and terrorist weapons from entering the U.S.
This priority mission involves maintaining a diverse, multi-layered approach, which includes
improving security at the international borders and ports of entry (POE). It also extends the
physical zone of security beyond the Nation’s physical borders so that U.S. borders are the last
line of defense, not the first (CBP 2003). As part of this mission, CBP has implemented its
Comprehensive Strategy to Address the Threat of Nuclear and Radiological Terrorism to identify
and seize terrorists’ assets and funding sources and enhance the support infrastructure to further
develop targets and analyses.


In addition to carrying out its priority mission, CBP must fulfill its traditional missions including:

        •       controlling the sovereign borders of the U.S. by apprehending individuals
                attempting to enter the U.S. illegally;
        •       stemming the flow of illegal drugs and other contraband;
        •       protecting the Nation’s agriculture and economic interest from harmful pests and
                diseases;
        •       facilitating international trade;
        •       collecting import duties; and
        •       enforcing U.S. trade, immigration and other laws of the U.S. at and beyond the
                Nation’s borders (CBP 2003).

Hereinafter, any individual, including terrorists and smugglers, who attempt to illegally enter the
U.S. between POEs is referred to as an illegal alien (IA).


The mission of USBP is to strengthen the U.S. borders to prevent the entry of IAs, terrorist
weapons, narcotics and other contraband. The principle objective of USBP is to apply appropriate
levels of USBP personnel, intelligence, technology, and infrastructure resources to increase the
level of operational effectiveness until the likelihood of apprehension is sufficient to be an effective
deterrent that conveys an absolute certainty of detection and apprehension.


During recent years, USBP has significantly increased its emphasis on deterrence. Deterrence
is achieved only when USBP has the ability to create and convey the immediate, credible, and
absolute certainty of detection and apprehension. As such, tactical infrastructure components,
such as pedestrian barriers and roads are a critical element. Trends such as the continued
urbanization and industrialization of the immediate border, the recognition of environmental


EA – Primary Fence, Ajo                             1-2                                                  Final
preservation concerns, and the increase of criminal trans-boundary activities (including
trafficking in people, drugs, and terrorism efforts) continue as a border enforcement challenge
and increase the need for tactical infrastructure along the international borders.


1.2.3   Background
NPS issued a Final EA and FONSI in 2003, which addressed the construction of PVBs along
the southern boundary of OPCNM (NPS 2003). The PVBs extend across the entire southern
boundary of OPCNM along the U.S.-Mexico border except over Sonoyta Hill.              All of the
construction activities completed while building the PVBs were located within the 60-foot
Roosevelt Reservation. To date, the entire 30 miles of planned PVBs have been completed by
NPS. The PVBs constructed by NPS have served effectively and efficiently in deterring and
hindering illegal vehicle traffic on OPCNM; however, PVBs do not deter pedestrian traffic.


1.3     LOCATION OF THE PROPOSED PROJECT


The general location of the proposed project was previously discussed in the December 2003
Final EA (NPS 2003) and is incorporated herein by reference. The project corridor is located
along the U.S.-Mexico border near Lukeville, Arizona (Figure 1-1).


1.4     PURPOSE AND NEED


The purpose and need for the NPS 2003 Final EA was to prevent illegal vehicle traffic from
degrading the biological resources of OPCNM as well as to protect the health and safety of
Federal staff and visitors. The construction of the PVBs met the stated purpose and need of the
NPS 2003 Final EA. However, since the completion of the NPS 2003 Final EA, shifts in IA
traffic and recent Federal legislation has required changes in the designs of border tactical
infrastructure. The purpose of the proposed primary pedestrian fence is to help CBP agents
and officers gain effective control of our nation’s borders.




EA – Primary Fence, Ajo                          1-3                                         Final
                                                                                                 £
                                                                                                 ¤
                                                                                                 60

                                                                                                      £
                                                                                                      ¤
                                                                                                      89
                                                                                                                   §
                                                                                                                   ¦
                                                                                                                   ¨
                                                                                                                   17


                                                               §
                                                               ¦
                                                               ¨
                                                               10

                                                                                                                   £
                                                                                                                   ¤
                                                                                                                   60

                       Pima County                                            Buckeye                              £
                                                                                                                   ¤
                                                                                                                   80
                                                                                                                                    Phoenix




    ARIZONA
                                                      Maricopa County

                                                                                                                                      §
                                                                                                                                      ¦
                                                                                                                                      ¨
                                                                                                                                      10




                               §
                               ¦8
                               ¨                                                                                                         Casa
                                                                                                                                        Grande




                                                                                                                     Pinal County

Yuma County
                                                      !
                                                      (
                                                      85




                                                      Ajo




                                                                                   Pima County


                                          ORGAN PIPE CACTUS
                                                                                        !
                                                                                        (
                                                                                        86

                                                            !
                                                            (
                                              NATIONAL
                                             MONUMENT     85


                                                                 Lukeville POE



                                                            Lukeville




  Legend

           Organ Pipe Cactus National Monument
                                                                                             0
                                                                                                         μ
                                                                                                         10
                                                                                                                   1:1,000,000


                                                                                                                        20            30
                                                                                                                                       Miles
           Project Corridor
                                                                                              0     10        20     30          40
                                                                                             MEXICO                               Kilometers
                                                                    MEXICO




                                                   Figure 1-1: Vicinity Map

                                                                                                                                 August 2007

                                                                        1-4
CBP is developing and deploying the appropriate mix of technology, infrastructure, and
personnel. In some locations, primary pedestrian fence is a critical element of border security.
In alignment with Federal mandates USBP has identified this area of the border as a location
where primary pedestrian fence would contribute significantly to their priority homeland security
mission. The need for the proposed action is to meet USBP operational requirements; provide a
safer environment for USBP agents, NPS staff, and general public; deter IAs by constructing an
impediment to northward movement into the U.S.; enhance the response time of USBP agents;
and meet the mandates of Federal legislation (i.e., Secure Fence Act of 2006 and 2007
Department of Homeland Security [DHS] Appropriations Act [HR 5441]).


1.5    APPLICABLE ENVIRONMENTAL STATUTES AND REGULATIONS


The applicable environmental statutes and regulations for this EA are similar to those of the
December 2003 Final EA (NPS 2003) and are hereby incorporated by reference. In summary,
this EA was prepared in accordance with, but not limited to the NEPA of 1969; Endangered
Species Act (ESA) of 1973, as amended; the National Historic Preservation Act (NHPA) of
1966, as amended; and the Archeological and Historical Preservation Act of 1974, as amended.
In addition to theses environmental statutes and regulations this EA is guided by Federal
legislation, DHS’s Management Directive 5100.1, Clean Air Act (CAA), Clean Water Act (CWA),
Noise Control Act, Resource Conservation and Recovery Act, and Toxic Substances Control
Act. Executive Orders (E.O.) bearing on the proposed action include E.O. 11988 (Floodplain
Management), E.O. 11990 (Protection of Wetlands), E.O. 12088 (Federal Compliance with
Pollution Control Standards), E.O. 12580 (Superfund Implementation), E.O. 12898 (Federal
Actions to Address Environmental Justice in Minority Populations and Low-Income Populations),
E.O. 13045 (Protection of Children from Environmental Health Risks and Safety Risks), E.O.
13101 (Greening the Government Through Waste Prevention, Recycling, and Federal
Acquisition), E.O. 13123 (Greening the Government Through Efficient Energy Management),
E.O. 13148 (Greening the Government Through Leadership in Environmental Management),
E.O. 13175 (Consultation and Coordination with Indian Tribal Governments), and E.O. 13186
(Responsibilities of Federal Agencies to Protect Migratory Birds).




EA – Primary Fence, Ajo                        1-5                                          Final
1.6    REPORT ORGANIZATION


This report is organized into 10 major sections including this introduction. Section 2.0 describes
all alternatives considered for the project.   Section 3.0 discusses the environmental features
potentially affected by the project, while Section 4.0 discusses the environmental consequences
for each of the viable alternatives. Cumulative impacts are discussed in Section 5.0, mitigation
measures are discussed in Section 6.0, and public comments and the notice of Availability (NOA)
are presented in Section 7.0. Sections 8.0, 9.0, and 10.0 present a list of the references cited in
the document, a list of acronyms and abbreviations, and a list of the persons involved in the
preparation of this document.       Appendix A contains the March 2006 Memorandum of
Understanding while Appendix B is a list of state and Federal protected species for Pima County.
Appendix C contains correspondence that was sent and received during the preparation of this
EA. Appendix D contains the air quality calculations for the Proposed Action Alternative.




EA – Primary Fence, Ajo                         1-6                                           Final
   SECTION 2.0
ALTERNATIVES
2.0     ALTERNATIVES


Three alternatives were identified and considered during the planning stages of the proposed
project: No Action Alternative, Proposed Action Alternative, and Technology in Lieu of Tactical
Infrastructure Alternative. The Proposed Action Alternative and Preferred Action Alternative are
synonymous terms; however, for the purposes of this EA they will be referred to as the
Proposed Action Alternative. The following paragraphs describe the alternatives considered.


2.1     NO ACTION ALTERNATIVE


Under the No Action Alternative, no construction activities would occur. The existing PVBs would
continue to be maintained by NPS. The No Action Alternative does not meet the project’s purpose
and need, but has been carried forward for analysis, as required by CEQ regulations. The No
Action Alternative will form the basis for evaluation of other action alternatives.


2.2     PROPOSED ACTION ALTERNATIVE


Primary pedestrian fencing has proved invaluable in denying quick access to concealment and
escape opportunities for IAs inside the U.S. It performs a dual role in border security by acting
as a visual deterrent and a formidable physical barrier, impeding IAs and increasing the window
of time USBP agents have to respond to IAs attempting to breach the U.S.-Mexico border. The
Proposed Action Alternative includes the construction and maintenance 5.2 miles of primary
pedestrian fence along the U.S.-Mexico border near Lukeville, Arizona (Figure 2-1). The project
corridor would extend 2.1 miles to the west and 3.1 miles to the east of the Lukeville POE.
Approximately 5.2 miles of primary pedestrian fence would be constructed. Construction
activities would remain within the 60-foot Roosevelt Reservation with the exception of the
westernmost 0.65 miles. The westernmost 0.65 miles, which would be built over Sonoyta Hill,
requires a construction footprint of 150 feet.




EA – Primary Fence, Ajo                           2-1                                       Final
                                                                                                                               Ajo
                                                                                                                                                  ia n
                                                                                                                                               Ind
                                                                                                                                       Why
                                                                                                                                               86
                                                                                                                   Organ Pipe Cactus
                                                                                                                                               V
                                                                                                                                               U
                                                                                                                   National Monument

                                                                                                                                 85
                                                                                                                                 V
                                                                                                                                 U              Pisinemo


                                                                                                                                   Lukeville


                             uth            Pu e
                                                   rt
                        So




                                                    o
                                                        Bla
                                                         nc o
                           SONOYTA HILL


                                                                 Drive
                                                                                          85




2-2
                                                                                          Lukeville POE




                   PVB Retrofit

                   New Primary Fence


                  0     0.25       0.5   0.75   1
                                                 Kilometers
                  0          0.25         0.5           0.75    1
       μ
      1:35,000                                                   Miles
          Source: UGSG 1:24,000 Lukeville, AZ quadrangle




                                                                         Figure 2-1: Proposed Action Alternative
                                                                                                                                                September 2007
The primary pedestrian fence would be installed approximately 3 feet north of the existing PVBs
with the exception of the Sonoyta Hill portion. Due to the lack of PVBs in this area, the fence
would be constructed approximately 3 feet north of the U.S.-Mexico border. An example of the
mesh fence design is shown in Exhibit 2-1. This design would be used and would meet design
performance measures, which dictate that the fence must:


       •       extend 15 to 18 feet above ground and 3 to 6 feet below ground;
       •       be capable of withstanding a crash of a 10,000-pound (gross weight) vehicle
               traveling at 40 miles per hour;
       •       be semi-transparent, as dictated by operational need;
       •       be vandal resistant;
       •       be designed to survive the extreme climate changes of a desert environment;
       •       not impede the natural flow of water; and
       •       allow for maintenance access to border monuments as required by the U.S.
               Section, International Boundary and Water Commission.

                          Exhibit 2-1. Example of Mesh Fence Design




Furthermore, in most washes or arroyos, the primary pedestrian fence would be designed and
constructed to ensure proper conveyance of floodwaters and to eliminate the potential to cause
backwater flooding on either side of the U.S.-Mexico border. CBP will remove debris from the




EA – Primary Fence, Ajo                       2-3                                         Final
fence within washes/arroyos immediately after rain events to ensure that no backwater flooding
occurs.


Staging areas and turnarounds would be located within the Roosevelt Reservation. Construction
access would include the use of the existing patrol road adjacent to the U.S.-Mexico border as
well as South Puerto Blanco Road in order to construct the primary pedestrian fence and road up
and over Sonoyta Hill. Additionally, the road, existing PVBs, and primary pedestrian fence would
be maintained by CBP to ensure the integrity of the road, PVBs, and primary pedestrian fence is
not compromised.


2.3       OTHER ALTERNATIVES EVALUATED BUT ELIMINATED FROM CONSIDERATION


One other alternative was evaluated but eliminated from further consideration due to
impediments to construction or failure to meet the purpose and need for the project. This
alternative is discussed in the following subsection.


2.3.1     Technology in Lieu of Tactical Infrastructure
Under this alternative, USBP would use radar, cameras, lights, and other technology to identify
illegal border crossings.   The use of technology is a critical component of SBInet and an
effective force multiplier that allows USBP to monitor large areas and deploy agents to where
they will be most effective. However, in the more populated areas within the Tucson Sector,
physical barriers represent the most effective means to control illegal entry into the U.S. The
use of technology alone would not provide a practical solution to achieving effective control of
the border in USBP Tucson Sector. Therefore, this alternative would not meet the purpose and
need as described in Section 1.4 and will not be carried forward for further analysis.


2.4       CONSTRUCTION PERSONNEL AND EQUIPMENT


Private contractors would complete the proposed construction and installation of the
infrastructure components. All project personnel will not exceed a speed limit of 25 miles per
hour within the OPCNM during construction and maintenance related activities. The project is
expected to be completed by December 2008. Equipment staging would be located within
previously disturbed areas to minimize potential effects to the environment. The equipment




EA – Primary Fence, Ajo                         2-4                                        Final
anticipated to be used during the construction includes a backhoe, trencher, auger, crane,
bulldozer, front-end loader, flatbed truck, water truck and roller/compactor.


2.5    SUMMARY


The two alternatives carried forward for analysis are the No Action Alternative and Proposed
Action Alternative. An alternative matrix (Table 2-1) compares the two alternatives relative to the
purpose and need.         Table 2-2 presents a summary matrix of the impacts from the three
alternatives analyzed and how they affect the environmental resources in the region.


              Table 2-1. Relationship between Purpose and Need and Project

                                                                               Alternative 2:
                                                              Alternative 1:
                                                                                Proposed
                          Requirements                         No Action
                                                                                  Action
                                                               Alternative
                                                                                Alternative
        Provide a safer work environment for the USBP
                                                               PARTIALLY           YES
        agents
        Deter illegal pedestrian traffic by constructing an
                                                                   NO              YES
        impediment to northward movement
        Satisfy Federal legislation                                NO              YES




EA – Primary Fence, Ajo                             2-5                                         Final
                                                                                Table 2-2. Summary Matrix

                             Affected
                                            No Action Alternative                                     Proposed Action Alternative
                           Environment
                                                                      Approximately 7 acres (0.65 mile X 90 feet) of NPS lands over Sonoyta Hill would be used as
                                                                      USBP infrastructure. The lands would remain as NPS lands; however, USBP would be
                                                                      allowed use of the 7 acres as articulated through a Special Use Permit. The remainder of the
                                                No impacts are
                          Land Use                                    project corridor is within the Roosevelt Reservation; therefore, land use would not change in
                                                  expected.
                                                                      these areas. No significant impacts are expected as the indirect beneficial impacts would




EA – Primary Fence, Ajo
                                                                      greatly outweigh the minor direct impacts. No significant impacts are expected as the indirect
                                                                      beneficial impacts would greatly outweigh the minor direct impacts.
                                                                      Up to 45 acres of soils could be permanently impacted. No prime farmlands would be
                                                No impacts are
                          Soils                                       impacted. Indirect impacts could occur to areas outside the project corridor. No significant
                                                  expected.
                                                                      impacts would occur as a result of the Proposed Action Alternative.
                                                                      Up to 28 acres of vegetation would be permanently altered. The remaining 17 acres of the
                                                                      total footprint of the project corridor are previously disturbed. The 28 acres that would be
                                                No impacts are
                          Vegetation                                  affected are comprised of vegetation communities that are regionally and locally common.
                                                  expected.
                                                                      Thus, no significant impacts would be expected. Indirect impacts could occur to areas outside




2-6
                                                                      the project corridor.


                                                                      If implemented, approximately 45 acres of wildlife habitat could be impacted; however,
                                                                      approximately 17 acres within the project corridor is previously disturbed from the construction
                                                No impacts are        of the existing PVBs. Therefore, no significant impacts are expected. Wildlife movement across
                          Wildlife
                                                  expected.           the international boundary would be impeded within the corridor; however, these impacts would
                                                                      be minimal to wildlife, locally or regionally. Indirect impacts could occur to areas outside the
                                                                      project corridor.

                                                                      The project footprint is primarily located within the Roosevelt Reservation. The viewshed of
                          Unique and            No impacts are        the OPCNM would be impacted by the construction of the primary pedestrian fence; however,
                          Sensitive Areas         expected.           once completed, the primary pedestrian fence will afford greater safety to park visitors and
                                                                      sensitive resources. Indirect impacts could occur as construction is ongoing or by IAs outside
                                                                      of the corridor if they try to circumvent the proposed infrastructure.
                                                                      No direct impacts are expected. Indirect impacts could occur if IAs attempt to circumvent the
                          Wilderness        No impacts are expected   proposed infrastructure. USBP would use the primary pedestrian fence as a force multiplier,
                                                                      which would all USBP to deploy agents to areas lacking infrastructure, thus, minimizing any
                                                                      indirect impacts.




Final
                          2-6
                          Table 2-2, continued

                             Affected
                                           No Action Alternative                                    Proposed Action Alternative
                           Environment
                                                                   Although approximately 17 acres of the total project footprint (45 acres) have been previously
                                                                   disturbed due to the construction of the existing PVBs, food sources (columnar cacti) for the
                                                                   lesser long-nosed bat (Leptonycteris curasoae yerbabuenae) and habitat for the Sonoran
                          Protected              No impacts are    pronghorn (Antilocapra americana sonoriensis) would be impacted. The Proposed Action
                          Species                  expected.       Alternative may affect and is likely to adversely affect these two species. Section 7
                                                                   consultation is on-going with the U.S. Fish and Wildlife Service (USFWS); conservation




EA – Primary Fence, Ajo
                                                                   measures have been identified and would be implemented to off-set impacts to the bat and
                                                                   pronghorn. Indirect impacts could occur to habitat or species outside of the corridor if IAs
                                                                   attempt to circumvent the proposed infrastructure.

                          Cultural               No impacts are
                                                                   No cultural resources would be impacted either directly or indirectly.
                          Resources                expected.


                                                 No impacts are    Pima County is in attainment for all criteria pollutants. Minor, temporary impacts would occur
                          Air Quality
                                                   expected.       during construction but would cease upon completion of the Proposed Action Alternative.


                                                                   Up to 11.4 acre-feet of groundwater would be used for dust suppression and mixing concrete.




2-7
                          Water                  No impacts are    All water will be trucked into the project site from sources north of the OPCNM (i.e., Why, Ajo,
                          Resources                expected.       or Gila Bend). No deficit would occur to the region’s available groundwater sources; therefore,
                                                                   no significant impacts to water resources would occur.


                                                 No impacts are    Minor, temporary impacts could occur. Indirect beneficial impacts would occur within the
                          Socioeconomics
                                                   expected.       region due to the reduction of IA foot traffic and the associated societal cost.


                                                 No impacts are    The project corridor is located adjacent to the busy Lukeville POE; therefore, the impacts
                          Noise
                                                   expected.       would be minimal and temporary. No significant impacts to ambient noise levels would occur.

                                                                   The project footprint is located within or adjacent to previously disturbed areas. The visibility of
                                                                   the primary pedestrian fence from within the OPCNM would have minimal adverse impacts;
                                                 No impacts are
                          Aesthetics                               however, the beneficial impacts from the reduction of IAs and associated trash would be
                                                   expected.
                                                                   expected to outweigh any adverse impacts. No significant impacts would occur. Indirect
                                                                   impacts could occur outside of the project corridor.




Final
                          2-7
                          THIS PAGE LEFT INTENTIONALLY BLANK




                                                                       2-8




EA – Primary Fence, Ajo                  2-8                   Final
            SECTION 3.0
AFFECTED ENVIRONMENT
3.0    AFFECTED ENVIRONMENT


In accordance with CEQ regulations (40 CFR § 1502.15), this chapter of the EA describes the
baseline environment of the area(s) that would be affected by the viable alternatives under
consideration. Data and analyses are commensurate with the importance of the impact, with
less important material summarized, consolidated, or simply referenced.      For those resources
that have not changed, or where updates were not required, the discussions presented in the
NPS 2003 Final EA are incorporated by reference (NPS 2003). Each of these resources is
identified as such.


Resources such as prime farmlands, geology, communications, climate, and Wild and Scenic
Rivers would not be impacted by this project and, thus, will not be evaluated in this EA for the
following reasons:

       •       Prime Farmlands: There are no prime or unique farmlands in the project area.
       •       Geology: The construction activities proposed for this project do not include
               practices that would alter the geology of the area. These activities would result in
               negligible and localized effects to geological features, primarily due to the
               construction of concrete fence foundations and minimal cut and fill activities over
               Sonoyta Hill.
       •       Communications: The project would not affect communications systems in the
               area.
       •       Climate: The project would not affect nor be affected by the climate.
       •       Wild and Scenic Rivers: The proposed project would not affect any designated
               Wild and Scenic Rivers because no rivers designated as such are located within
               the project corridor.

3.1    LAND USE


This section was discussed in the 2003 Final EA and is incorporated herein by reference (NPS
2003). OPCNM is used for public use and recreation, species conservation, and as an
International Biosphere Reserve. However, the project corridor is located within the Roosevelt
Reservation along the U.S.-Mexico border. In March 2006, a Memorandum of Understanding
(MOU) was established between DHS, U.S. Department of the Interior, and U.S. Department of
Agriculture stating that all parties recognize that CBP operation and construction within the
Roosevelt Reservation is the intended land use of the reservation (see Appendix A). Thus, land
use within the majority of the project corridor is USBP infrastructure and operations.        The


EA – Primary Fence, Ajo                        3-1                                            Final
construction footprint over Sonoyta Hill and the use of South Puerto Blanco Road are north of
the 60-foot Roosevelt Reservation and would require the issuance of a Special Use Permit by
the NPS.


3.2     SOILS


Soils found within the project corridor were previously discussed in the 2003 Final EA and are
hereby incorporated by reference (NPS 2003). No prime farmlands are located in the project
corridor. There are 7 soils series found within the project corridor, as follows:

        •       Antho fine sandy loam
        •       Gilman very fine sandy loam, saline
        •       Gunsight very gravelly loam, 2-15% slopes
        •       Harqua very gravelly loam, 0-3% slopes
        •       Harqua-Gunsight complex
        •       Lomitas very stony loam, 8-40% slopes
        •       Torrifluvents (wash beds)

3.3     BIOLOGICAL RESOURCES


3.3.1   Vegetation Communities
Vegetation communities within the project corridor were discussed in the 2003 NPS Final EA
and are incorporated herein by reference (NPS 2003). In general, the dominant biotic
community of OPCNM is the mixed Sonoran desertscrub. This community is predominantly
composed of palo verde (Cercidium spp.), organ pipe cactus (Stenocereus thurberi), saguaro
(Carnegiea gigantea), ocotillo (Fouquieria splendens), Sonora barrel cactus (Ferocactus
covillei), California barrel cactus (Ferocactus cylindraceus), and brittlebush (Encelia farinosa)
(INS 2001).        The creosote-bursage vegetation community is the second most common
vegetation community on OPCNM and is comprised of creosotebush (Larrea tridentata), white
bursage (Ambrosia dumosa), and triangle-leaf bursage (Ambrosia deltoidea) (NPS 2003).
Saltbush (Atriplex sp.) is common throughout most of the project corridor, especially east of the
Lukeville POE (Baiza 2007).


3.3.2   Wildlife
A detailed discussion of wildlife resources was presented in the 2003 NPS Final EA and is
incorporated herein by reference (NPS 2003). In summary, a large diversity of animal species



EA – Primary Fence, Ajo                          3-2                                        Final
are known to occur on OPCNM; these species include 55 mammals, 277 bird species, 48
reptiles and amphibians, one fish and two invertebrates. Many of the wildlife species found on
OPCNM are obligate desert species; however, the riparian habitat available at Quitobaquito and
Aquajita Springs support some aquatic species such as the Sonoran toad (Bufo alvarius) and
Quitobaquito pupfish (Cyprinodon macularius).


3.3.3   Non-Native and Invasive Species
Non-native vegetation was previously discussed in the 2003 Final EA and is incorporated herein
by reference (NPS 2003).      Although the OPCNM has a minimal amount of non-native or
invasive species in relation to the overall habitat area, these species have become a major
problem in certain areas. One such area is Quitobaquito Springs. The common non-native
species observed on the OPCNM include buffelgrass (Pennistetum ciliare), blue panic (Panicum
antidotale), and ice plants (Mesambryantheumum sp.).         More specifically, the common non-
native plant located in the project corridor is Bermuda grass (Cynodon dactylon) (Baiza 2007).


3.4     UNIQUE AND SENSITIVE AREAS


Southwestern Arizona has many unique and sensitive areas.              Ongoing efforts by many
government agencies, as well as private entities, have set aside areas for preservation. These
areas are intended for use by the public in hopes of better understanding the myriad of biological
and physical systems exhibited in their natural state. The unique or sensitive areas located within
or near the project corridor are discussed below.


Organ Pipe Cactus National Monument
OPCNM was established in 1937 by President Franklin D. Roosevelt to “celebrate the life and
landscape of the Sonoran desert” (Desert USA 2004a). In 1976, the United Nations designated
OPCNM as an International Biosphere Reserve; it is an almost pristine example of the Sonoran
Desert (NPS 2005). In OPCNM, three distinctive desert habitats (i.e., desert wilderness, vast
mountain ranges, and plains) converge within 500 square miles, representing diverse plant
communities (Desert USA 2004b). OPCNM encompasses approximately 330,000 acres, of which
312,600 acres, or 94 percent, are designated as Wilderness Area (NPS 2004). With 26 species
of cacti, OPCNM exhibits an extraordinary collection of plants of the Sonoran desert, including the
organ pipe cactus, which is rarely found in the U.S. (NPS 2004). Within the project corridor lies
components (i.e., xeroriparian areas and rocky hillsides) that make up the Sonoran Desert



EA – Primary Fence, Ajo                         3-3                                           Final
ecosystem for which the OPCNM was set aside to preserve. These components are common
throughout the Sonoran Desert, although the concentrations of certain Sonoran Desert species
(e.g., organ pipe, senita) are higher within the OPCNM.


Cabeza Prieta National Wildlife Refuge (CPNWR)
CPNWR shares 56 miles of border with Sonora, Mexico, and is home to seven mountain ranges
(USFWS 2002, Defenders of Wildlife 2004). CPNWR, established in 1939 to conserve natural
wildlife resources (e.g., desert bighorn sheep [Ovis canadensis mexicana]), occupies 860,010
acres and is the third largest National Wildlife Refuge in the contiguous 48 states (USFWS
2002, 2005).      The Arizona Desert Wilderness Act of 1990 designated over 90 percent
(approximately 799,000 acres) of CPNWR as Wilderness Area making it the largest Wilderness
Area in the state of Arizona (Arizona Wilderness Coalition 2004). CPNWR supports more than
391 plant species and 300 wildlife species, including the Federally listed Sonoran pronghorn
(Antilocapra americana sonoriensis) (USFWS 2002). The refuge is characterized by creosote
and bursage flats, ocotillo, western honey mesquite (Prosopsis glandulosa), palo verde,
ironwood (Olneya tesota), and an abundance of cacti, including cholla (Opuntia spp.) and
saguaro.


Barry M. Goldwater Range (BMGR)
BMGR, established in 1941 as an aerial gunnery and bombing range, lies to the north and west of
the project corridor and CPNWR. BMGR is a 1.7 million acre military tactical aviation training area
with 57,000 cubic miles of restricted airspace. It is the second largest range within Department of
Defense, and at one time over 2.7 million acres were set aside for the range.           Within the
boundaries of BMGR, at least 100 important cultural resource sites have been identified, three
BLM designated areas of critical environmental concern, and the Flat-tailed Horned Lizard
Management Area (BMGR Visitor Information Brochure, n.d.).           The “southern westernmost”
boundary of BMGR shares approximately 37 miles with the U.S.-Mexico border (U.S. Department
of Air Force et al. 2006).


The Tohono O’odham Nation
Tohono O’odham Nation (TON) is comprised of four non-contiguous areas (Inter Tribal Council of
Arizona 2003). The largest of the four areas within TON is located east of the project corridor.
This area stretches 70 miles across the U.S.-Mexico border and occupies 2,773,357 acres. The
total population of TON was 23,750 in 1999 (Arizona Department of Commerce 2004). The town



EA – Primary Fence, Ajo                        3-4                                            Final
of Sells serves as the Nation’s capital and other small, scattered villages are located within TON.
Members of the Nation live in both the U.S. and Mexico.


3.5     WILDERNESS


The Wilderness Act of 1964 allowed for the establishment of a National Wilderness Preservation
System. The act allows for the establishment of wilderness on Federally owned lands designated
by Congress. Areas designated as wilderness are to be administered for the use and enjoyment
of the public in such a manner as to leave the lands undisturbed for future use and enjoyment as
wilderness, and to provide protection of these areas, and the preservation of their wilderness
character. To maintain the wilderness characteristics of designated wilderness areas certain
activities are prohibited and include permanent roads (except as necessary to meet minimum
requirements for administration of the area, including measures required for emergencies
involving human health and safety), temporary roads, motor vehicles, motorized equipment,
motorboats, landing of aircraft, any form of mechanical transport, and structures (16 United States
Code [U.S.C.] 1121 [note], 1131-1136).


In furtherance of the purpose of the Wilderness Act of 1964, the Arizona Desert Wilderness Act of
1990 was established to provide for the designation of certain public lands as wilderness in the
state of Arizona (Public Law 88-577, found in 16 U.S.C. 1131-1136). There are no designated
wilderness areas within the project corridor. However, most of OPCNM beginning 150 feet north
of South Puerto Blanco Road is designated as Wilderness.


3.6     PROTECTED SPECIES AND CRITICAL HABITATS


3.6.1   Federal
An in-depth discussion of this resource was presented in the 2003 NPS Final EA and is
incorporated herein by reference (NPS 2003). Within Pima County, 13 species are listed as
Federally endangered, two are Federally threatened, one has been proposed for endangered
status and three for candidate species (Table 3-1). Not all of these species occur within the
vicinity of the project corridor; however, several have the potential to occur within or near the
project corridor. These include the lesser long-nosed bat, Sonoran pronghorn and the Acuna
cactus (Echinomastus erectocentrus var. acuñensis).




EA – Primary Fence, Ajo                        3-5                                            Final
   Table 3-1. Federally Listed and Proposed Species Potentially Occurring Within Pima
                                     County, Arizona

                                  Federal/State                                        Potential to Occur within
 Common/Scientific Name                                       Habitat                  or near Project Corridor
                                     Status
Yellow-billed cuckoo
                                  Candidate       Large blocks of riparian woods.      No – No suitable habitat.
(Coccyzus americanus)
                                                  Desert grasslands with diversity     No – Presently only known
Masked bobwhite
                                  Endangered      of dense native grasses, forbs,      to occur on Buenos Aires
(Colinus virginianus ridgewayi)
                                                  and brush.                           NWR.
Southwestern willow                               Cottonwood/willow and tamarisk
flycatcher                        Endangered      vegetation communities along         No – No suitable habitat.
(Empidonax traillii extimus)                      river and streams.
California brown pelican                          Coastal lands and islands, also
(Pelecanus occidentalis           Endangered      found around lakes and rivers        No – No suitable habitat.
californicus)                                     inland.
                                                  Nests in canyons and dense
Mexican spotted owl
                                  Threatened      forests with multi-layered foliage   No – No suitable habitat.
(Strix occidentalis lucida)
                                                  structure.
                                                  Broad intermountain alluvial
Sonoran pronghorn                                 valleys with creosote-bursage
                                                                                       Yes- Species present on
(Antilocapra americana            Endangered      and palo verde-mixed cacti
                                                                                       CPNWR and OPCNM.
sonoriensis)                                      associations. Current distribution
                                                  known to occur on the CPNWR.
Ocelot                                            Dense, thorny chaparral
                                  Endangered                                           No – No suitable habitat.
(Leopardus pardalis)                              communities and cedar breaks.
Lesser long-nosed bat                             Desertscrub habitat with agave
                                                                                       Yes – Potential foraging
(Leptonycteris curasoae           Endangered      and columnar cacti present as
                                                                                       habitat present.
yerbabuenae)                                      food plants.
                                                  Found in Sonoran desertscrub
Jaguar                                                                                 No – Extirpated from the
                                  Endangered      up through subalpine conifer
(Panthera onca)                                                                        area.
                                                  forest.
                                                  Occurs in pond and streams;
Sonoyta mud turtle                                                                     No – Known to occur at
                                                  however, it is restricted to
(Kinosternon sonoriense           Candidate                                            Quitobaquito Springs, but
                                                  Quitobaquito Springs and nearby
longifemorale)                                                                         outside of project corridor.
                                                  stream habitat.
                                                  Streams, rivers, ponds,
                                                  backwaters, and stock tanks that
Chiricahua leopard frog
                                  Threatened      are mostly free from exotic          No – No suitable habitat.
(Rana chiricahuensis)
                                                  species at elevations ranging
                                                  from 1,200 to 4,000 feet.
                                                                                       No – Critical Habitat
                                                                                       designated within the
                                                  Shallow springs, small streams,
Quitobaquito pupfish                                                                   OPCNM at Quitobaquito
                                  Endangered      and marshes. Tolerant of saline
(Cyprinodon macularius)                                                                Springs and Pond, but
                                                  and warm water.
                                                                                       outside of the project
                                                                                       corridor.
                                                  Pools, springs, cienegas, and        No – Known populations
Gila chub                         Proposed
                                                  streams within the Gila River        occur within the Gila River
(Gila intermedia)                 Endangered
                                                  system.                              drainage.
Gila topminnow                                    Small streams, springs, and          No – Known populations
(Poeciliopsis occidentalis        Endangered      cienegas within the Gila River       occur within the Gila River
occindentalis)                                    system.                              drainage.
Kearney blue star                                 West-facing drainages in the         No –Project corridor west
                                  Endangered
(Amsonia kearneyana)                              Baboquivari mountains.               of Baboquivari Mountains.
                                                  Ridges in semi-desert grassland
Pima pineapple cactus                             and alluvial fans in Sonoran         No – Known populations
(Coryphantha scheeri var.         Endangered      desertscrub with elevation           occur in east Pima County
robustispina)                                     ranges from approximately 2,300      at high elevations.
                                                  to 5,000 feet.



EA – Primary Fence, Ajo                              3-6                                                      Final
Table 3-1, continued


                                 Federal/State                                       Potential to Occur within
Common/Scientific Name                                       Habitat                 or near Project Corridor
                                    Status
Nichol Turk’s head cactus                        Unshaded microsites in Sonoran      No – Known populations
(Echinocactus horizonthalonius   Endangered      desertscrub on dissected            occur in east Pima and
var. nicholii)                                   limestone mountains.                south Pinal counties.
Huachuca water umbel                                                                 No – Known populations
                                                 Cienegas, perennial low gradient
(Liaeopsis schaffneriana var.    Endangered                                          found in San Pedro River
                                                 streams, wetlands.
recurva)                                                                             Basin.
                                                                                     Yes – Potential to occur,
Acuña cactus                                     Acuña cacti are found on granite    known populations are
(Sclerocactus erectocentrus                      substrates on rounded small hills   located on OPCNM
                                 Candidate
Synonym: Echinomastus                            at elevations ranging from 1,300-   approximately 8 miles
erectocentrus var. acunensis)                    2,000 feet.                         north of the U.S.-Mexico
                                                                                     border.
Source: USFWS 2007.



3.6.1.1 Sonoran Pronghorn
The Sonoran pronghorn was listed as Federally endangered on March 11, 1967 (32 Federal
Register [FR] 4001), and is currently recognized as one of five subspecies of pronghorn
(USFWS 1998). Sonoran pronghorn range from the plains of central and western Sonora,
Mexico north to southwestern Arizona (USFWS 2003). In Arizona, Sonoran pronghorn occur on
the CPNWR, the BMGR, and OPCNM, from State Route 85 west to the Cabeza Prieta
Mountains and from the vicinity of the Wellton-Mohawk Canal south to the U.S.-Mexico border
(Figure 3-1). Although, the Sonoran pronghorn is known to inhabit the OPCNM west of State
Route 85, the likelihood of encountering a Sonoran pronghorn within the project corridor is
limited because Mexico Highway 2 is near the project corridor, the existing barbed wire fence,
and human activity near Sonoyta, Mexico. All of these elements are considered an impediment
to pronghorn movement (NPS 2003).


3.6.1.2 Lesser Long-nosed Bat
The lesser long-nosed bat was listed as endangered on September 30, 1988 (53 FR 38456).
Lesser long-nosed bats are a nectar, pollen, and fruit eating species that migrates into southern
New Mexico and Arizona seasonally from Mexico (Arizona Game and Fish Department [AGFD]
2003). Lesser long-nosed bats migrate starting in early April, apparently following the flowering of
columnar cacti and desert agave (Agave deserti simplex), returning to Mexico during September
(USFWS 1995). A total of 206 saguaro and 295 organ pipe cacti were observed within the survey
corridor during the field surveys. It should be noted that over 85 percent of the columnar cacti
observed within the project corridor were located within the 0.65 miles across Sonoyta Hill.




EA – Primary Fence, Ajo                            3-7                                                    Final
                                                                                    8
                                                                                    §
                                                                                    ¦
                                                                                    ¨                                                                                            Ajo

                                                         NAL
                                                                                                                                                                                       Why
                                        HAW     K CA
                              TO   N-MO                                                                                                                                                        86
                        WE L L                                                                                                                                                                 U
                                                                                                                                                                                               V
                                                                                                                                                             Organ Pipe Cactus    85              Pisinemo
                                                                                                                                                             National Monument    U
                                                                                                                                                                                  V
                                                                                                                                                                                   Lukeville
                                                                                    BARRY M GOLDWATER RANGE




                                            C
                                            AB
                                               EZ
                                                  E
                                                 P    RI
                                                         E
                                                        TA
                                                             M
                                                             O   UN
                                                                    TA
                                                                       I
                                                                                    CABEZA PRIETA NWR




                                                                     NS




3-8
                                                                                                                                             85
                                                                                                                                             ¬
                                                                                                                                             «
                                                                                                                                ORGAN PIPE
                                                                                                                                 NATIONAL
                                                                                                                                MONUMENT


                     Proposed Action Alternative                                                        2
                                                                                                                                                  LUKEVILLE POE
                     Sonoran Pronghorn Range



                    0       6          12       18           24
                                                              Kilometers
                    0              6             12                   18   24
       μ
      1:750,000                                                             Miles
      Source: UGSG 1:100,000 El Centro quadrangle
      USFWS 2003




                                                                            Figure 3-1: Sonoran Pronghorn Range within Project Corridor
                                                                                                                                                                                               November 2007
The lesser long-nosed bat is found during the summer within desert grasslands and scrublands.
The lesser long-nosed bat spends the day in caves and tunnels and forages at night upon plant
nectar and pollen. This bat is an important pollinator of agave, and organ pipe and saguaro
cacti (AGFD 2003). Roosting occurs in caves, abandoned buildings, and mines, which are
usually located at the base of mountains where food sources are present (AGFD 2003). The
lesser long-nosed bat is a seasonal resident of the OPCNM. Roosting sites are located in the
OPCNM, but no known roosting sites occur within the project corridor (NPS 2003). The closest
location of a known maternity colony to the project corridor would be approximately 15 miles
(NPS 2003).


3.6.1.3 Acuña Cactus
The candidate status of Acuña cactus was last reviewed on May 11, 2005 (70 FR 24870). Seven
populations of Acuña cactus are currently known to exist (Baiza 2007). The species is restricted
to well drained knolls and gravel ridges between major washes on substrates, including granite
hills and flats and bright red to white andesite, occurring from 1,300 to 2,000 feet in elevation
(AGFD 2004). The species requires insect vectors for pollination, with polylectic bee species
being the primary agent (AGFD 2004).            Dispersal occurs primarily through gravity, and
secondarily by wind, rain, and small insects.


As a candidate species, the Acuña cactus is not Federally protected, but is protected by the
Arizona’s Native Plant Law. Consideration is given to candidate species because of the potential
for their listing during project activities, which could require USFWS Section 7 consultation.
Although the Acuña cactus is known to inhabit the OPCNM, the known population is outside of the
project corridor (approximately 8 miles north of U.S.-Mexico border) and no specimens were
found within the project corridor during recent field surveys.


3.6.2   State
Suitable habitat for state sensitive species exists within the project corridor. All of the faunal
species listed in Table 3-1 have a state-sensitive designation of Wildlife of Special Concern
(WSC). State protected species (i.e., WSC) potentially found in the project corridor that are not
Federally protected include the Great Plains narrow mouthed toad (Gastrophyne olivacea),
cactus ferruginous pygmy-owl (Glaucidium brasilianum cactorum), Sonoran desert tortoise
(Gopherus agassizii), California leaf-nosed bat (Macrotus californicus), Mexican rosy boa
(Charina trivirgata trivirgata), and tropical kingbird (Tyrannus melancholicus). The Sonoran



EA – Primary Fence, Ajo                          3-9                                         Final
desert tortoise and the Mexican rosy boa have the potential to exist near Sonoyta Hill within the
project corridor. A complete list of state and Federal protected species for Pima County is
included in Appendix B.


3.6.3   Critical Habitat
The Quitobaquito pupfish (Cyprinodon macularius) is the only species near the project corridor
which has designated critical habitat. The critical habitat includes the Quitobaquito Springs and
pond, and a 100-foot riparian buffer (USFWS 1986). Although the Quitobaquito pupfish critical
habitat is located within the OPCNM, it is approximately 10.5 miles west of the project corridor.


3.7     CULTURAL RESOURCES


The NHPA of 1966 establishes the Federal government’s policy to provide leadership in the
preservation of historic properties and to administer Federally owned or controlled historic
properties in a spirit of stewardship. Section 106 of the NHPA of 1966, as amended, requires
Federal agencies to identify and assess the effects of their undertakings on cultural properties
included in or eligible for inclusion in the National Register of Historic Places (NRHP), and to
afford the Advisory Council on Historic Preservation (ACHP) a reasonable opportunity to
comment on such undertakings. Federal agencies must consult with the appropriate state and
local officials, Indian tribes, applicants for Federal assistance, and members of the public and
consider their views and concerns about historic preservation issues. The ACHP is authorized
to promulgate such rules and regulations as it deems necessary to govern the implementation
of Section 106 in its entirety.     Those regulations are contained in the Code of Federal
Regulations as 36 CFR Part 800, “Protection of Historic Properties”.


Several other important pieces of legislation include the Archeological Resources Protection Act
(ARPA), the Native American Graves Protection and Repatriation Act (NAGPRA), along with EO
13007 and EO 13175. ARPA strengthened the permitting procedures required for conducting
archeological fieldwork on Federal lands, originally mandated by the Antiquities Act. It also
established more rigorous fines and penalties for unauthorized excavation on Federal land.
NAGPRA mandates Federal agencies to summarize, inventory, and repatriate cultural items in
the possession of or control of the Federal agency to lineal descendants or to culturally affiliated
Federally recognized Indian tribes. NAGPRA also requires that certain procedures be followed
when there is an intentional excavation of or an inadvertent discovery of human remains. EO



EA – Primary Fence, Ajo                        3-10                                            Final
13007 was issued on May 24, 1996 in order to facilitate the implementation of the American
Indian Religious Freedom Act of 1978. It specifically charges Federal agencies to: (1)
accommodate, to the extent practical, American Indian access to and use of sacred sites by
religious practitioners; (2) avoid adversely affecting the physical integrity of sacred sites; and (3)
to maintain the confidentiality of these sites. E.O. 13175 outlines the official U.S. government
policy on consultation and coordination with American tribal governments.                 The order
emphasizes formal recognition of the American Indian Tribes’ status as…“domestic independent
nations” that have entered into treaties with the U.S. guaranteeing their right to self-government.
It stipulates that this consultation would be done on a “government to government basis.”


3.7.1   Cultural History
The archaeology of southern Arizona is relatively complex considering the various geographic
and related cultural features. The OPCNM lies within a cultural area known as the Western
Papaguería, which includes the region bounded by the Colorado River to the west, the Gila
River to the north, the TON to the east, and Puerto Peñasco, Sonora, Mexico to the south
(USFWS 2001). The cultural history of OPCNM can be divided into five periods:


                   Period                           Dates
                   Preceramic                       10,000 B.C. to A.D. 200
                   Ceramic                          A.D. 200 to 1500
                   Early Historic                   A.D. 1540 to 1848
                   Late Historic                    A.D. 1848-1945
                   World War II and Cold War        A.D. 1945-1989
                   Source: USFWS 2001


3.7.2   Previous Investigation
A cultural resources survey was conducted in 2002 for the proposed construction of vehicle
barriers along the U.S.-Mexico Border with the OPCNM. The survey corridor consisted of a 100
foot survey corridor along the international border within the OPCNM. The survey identified
seven cultural resources that would be potentially impacted by the proposed vehicle barriers
(NPS 2003).


3.7.3   Current Investigation
A site records check and cultural resources survey was conducted for the construction footprint
of the Proposed Action Alternative. Three previously recorded historic objects, International
Boundary Monuments 166, 167, and 168 were relocated during the current surveys.                  The
International Boundary Monuments are listed on the NRHP and are considered significant


EA – Primary Fence, Ajo                         3-11                                             Final
cultural resources. In addition, one previously recorded archaeological site, the Gachado Well
and Line Camp (AZ C:1:17[ASM]) was also relocated and mapped during the current survey.
This archaeological site is also listed on the NRHP and is considered a significant cultural
resource. It should be noted that the Gachado Well and Line Camp, however, are not located
within the 60-foot wide project corridor (Tuomey 2007).


3.8    AIR QUALITY


A detailed discussion of air quality conditions was presented in the 2003 NPS Final EA and is
incorporated herein by reference (NPS 2003). Pima County is classified as being in attainment
for all criteria pollutants under the National Ambient Air Quality Standards (NAAQS) (Pima
County Department of Environmental Quality [PCDEQ] 2007).


According to 40 CFR 51.853(b), Federal actions require a Conformity Determination for each
pollutant where the total of direct and indirect emissions in a non-attainment or maintenance
area caused by a Federal action would equal or exceed any of the rates in paragraphs 40 CFR
51.853(b)(1) or (2). If emissions from a Federal action do not exceed de minimis thresholds,
and if the Federal action is not considered a regionally significant action, it is exempt from
further conformity analysis. Therefore, because Pima County is in attainment for all criteria
pollutants and because any alternative chosen would not exceed de minimis thresholds, a
conformity analysis is not warranted (see Section 4.8.2).


3.9    WATER RESOURCES


A detailed discussion of this resource was presented in the 2003 NPS Final EA and is
incorporated herein by reference (NPS 2003). Surface waters on OPCNM are limited as water
availability varies seasonally with the majority of rainfall occurring in late summer. Section 404 of
the CWA of 1977 (PL 95-217) authorizes the Secretary of the Army, acting through the Chief of
Engineers, to issue permits for the discharge of dredged or fill material into waters of the U.S.,
including wetlands. Any area that meets these criteria is commonly classified as “Waters of the
U.S.” Waters of the U.S. are further defined as all other waters such as intrastate lakes, rivers,
streams, mudflats, sand flats, wetlands, sloughs, prairie potholes, wet meadows, playa lakes,
natural ponds, or impoundments of waters, tributaries of waters, and territorial seas. Activities that
result in the dredging and/or filling of jurisdictional Waters of the U.S., including wetlands, are



EA – Primary Fence, Ajo                         3-12                                             Final
regulated under Section 404 of the CWA. There are 16 intermittent streams which cross the
project corridor; however, there are no perennial streams on OPCNM (NPS 2003). Wetlands are
sparse on OPCNM and are limited to those areas with perennial water flow such as Quitobaquito
Springs and Aquajito Springs. Both of these wetland areas are outside of the project corridor and
would not be impacted (NPS 2003).


The project corridor is within the Western Mexican Drainage Basin (WMDB), which covers
approximately 730 square miles in southern Arizona (INS 2001).         The WMDB is similar in
structure to the surrounding Basin and Range Province basins that are characterized by broad
alluvium-filled valleys dissected by elongated mountain ranges. The Arizona Department of Water
Resources (ADWR) estimated that in 1988 approximately 4.1 million acre-feet of groundwater
was stored at a depth of 1,200 feet below the land surface (ADWR 2005, INS 2001). The annual
recharge rate for the WMDB is 2,400 acre-feet per year (Leake 2005). In 1985, the ADWR
estimated approximately 220 acre-feet of water was withdrawn from the WMDB (ADWR 2005).
Since the recharge rate far exceeds the withdrawal rate, the WMDB currently provides ample
groundwater supply for the current users.


The Lower Gila River Basin is situated north of the WMDB and OPCNM, within this basin,
groundwater occurs in both floodplain and basin fill deposits. Streambed or floodplain deposits
(consisting of sand, gravel, cobbles, and boulders) range from approximately 10 ft thick in the
smaller drainages to as much as 110 ft thick in the Gila River floodplain (Babcock et al. 1947).
The basin fill deposits may be divided into three separate units; the upper sandy unit, a middle
fine-grained unit, and a lower coarse-grained unit (ADWR 2004). These units vary in thickness
and may not be present at all locations. Groundwater recharge is from infiltration of rainfall
runoff and underflow from groundwater basins that are hydraulically up gradient (Weist 1965).
The groundwater for the construction of the proposed project would come from within this basin
and more than likely from the town of Why or Ajo, Arizona.          Because much of the land
surrounding the towns of Ajo and Why is undeveloped public land and the need for water in the
region is limited to the populated areas, the municipal wells often maintain high water levels
(Tibbits 2004).


Pursuant to the National Flood Insurance Act of 1968, as amended (42 USC 4001 et seq.), and
the Flood Disaster Protection Act of 1973 (P.L. 93-234, 87 Stat. 975), EO 11988, floodplain
management requires that each Federal agency take actions to reduce the risk of flood loss,



EA – Primary Fence, Ajo                       3-13                                          Final
minimize the impact of floods on human safety, health and welfare, and preserve the beneficial
values which floodplains serve. EO 11988 requires that agencies evaluate the potential effects
of actions within a floodplain and avoid floodplains unless the agency determines that there is
no practicable alternative. Where the only practicable alternative is to site in a floodplain, a
planning process is followed to ensure compliance with EO 11988. In summary, this process
includes the following steps:

       •       determine whether or not the action is in the regulatory floodplain;
       •       conduct early public notice;
       •       identify and evaluate practicable alternatives, if any;
       •       identify the impact of the action;
       •       minimize the impact;
       •       reevaluate alternatives;
       •       present the findings and a public explanation; and
       •       implement the action.

This process is further outlined on the FEMA’s Environmental Planning and Historic Preservation
Program Web site (FEMA 2006). As a planning tool, the NEPA process incorporates floodplain
management through analysis and public coordination, ensuring that the floodplain management
planning process is adhered to. In addition, floodplains are managed at the local municipal level
through the assistance and oversight of FEMA. According to FEMA Map Panel number
0007643050B, approximately 550 feet of the project corridor is located within the 100-year
floodplain. This area is located immediately west of the Lukeville POE.


3.10   SOCIOECONOMICS


The socioeconomic environment for the Region of Influence (ROI), Pima County, was described
in the 2003 Final EA and is herein incorporated by reference (NPS 2003). The population of
Pima County in 2006 was estimated at 902,720 (U.S. Census Bureau 2005). The 2005 racial
mix of Pima County was predominantly Caucasian (71.1 percent), followed by American Indians
and Alaskan Natives (3.2 percent), African Americans (2.9 percent) and Asian persons (2.4
percent), with the remaining 20.4 percent of the population reporting other races (U.S. Census
Bureau 2005). Persons of any race can claim Hispanic or Latino origin; 32 percent of the 2005
population of Pima County claim to be of Hispanic or Latino origin (U.S. Census Bureau 2005).
The total number of jobs in Pima County in 2005 was 486,165, an increase of 26 percent over
the number of jobs in 1995 (384,604; Bureau of Economic Analysis [BEA] 2005). The 2005
annual average unemployment rate for Pima County was 4.6 percent (Arizona Department of


EA – Primary Fence, Ajo                        3-14                                         Final
Commerce 2005). This is lower than the 4.7 percent average annual unemployment rate for the
state of Arizona (Arizona Department of Commerce 2005).


In 2005, Pima County had a per capita personal income (PCPI) of $28,869. This PCPI ranked
2nd in the state of Arizona, and was 96 percent of the state average of $30,019, and 84 percent
of the National average of $34,471. Total personal income (TPI) for Pima County in 2005 was
$26.7 billion.


3.10.1 Environmental Justice
E.O. 12898 (Federal Actions to Address Environmental Justice in Minority and Low-Income
Populations) was signed in February 1994. This order was intended to direct Federal agencies
“…to make achieving environmental justice part of its mission by identifying and addressing…
disproportionately high and adverse human health or environmental effects of its programs,
policies, and activities on minority populations and low-income populations in the [U.S.]…” To
comply with the E.O., minority and poverty status in the vicinity of the project was examined to
determine if any minority and/or low-income communities would potentially be disproportionately
affected by implementation of the Proposed Action Alternative. Both low-income and minority
populations are prevalent within the ROI. No residential areas exist in or near the project
corridor in the U.S. However, developed areas (i.e., residential) are located adjacent to the
project corridor in Sonoyta, Mexico.


3.10.2 Protection of Children
E.O. 13045 requires each Federal agency “to identify and assess environmental health risks
and safety risks that may disproportionately affect children”, and “ensure that its policies,
programs, activities, and standards address disproportionate risks to children that result from
environmental health risks or safety risks”. This E.O. was prompted by the recognition that
children, still undergoing physiological growth and development, are more sensitive to adverse
environmental health and safety risks than adults. The potential for impacts to the health and
safety of children is greater where projects are located near residential areas. No residential
areas exist in or near the project corridor in the U.S. However, developed areas (i.e., residential)
are located adjacent to the project corridor in Sonoyta, Mexico.




EA – Primary Fence, Ajo                        3-15                                            Final
3.11   NOISE


Noise is generally described as unwanted sound, which is identified by either objective effects
(hearing loss, damage to structures, etc.) or subjective judgments (community annoyance). Sound
is represented on a logarithmic scale with a unit called the decibel (dB). Sound on the decibel
scale is referred to as a sound level. The threshold of human hearing is approximately 0 dB, and
the threshold of discomfort or pain is around 120 dB.


Sound levels are computed over a 24-hour period and adjusted for nighttime annoyances to
produce the day-night average sound level (DNL). DNL is the community noise measurement
recommended by the U.S. Environmental Protection Agency (EPA) and has been adopted by
most Federal agencies (EPA 1974). A-weighted decibels (dBA) are used to express the relative
loudness of sounds in air as perceived by the human ear (Generac Power Systems, Inc. 2004).
A-weighting is necessary to compare the effects of sounds on the human body, because the
human ear is less sensitive at low frequencies than at high frequencies. A DNL of 65 dBA is most
commonly used for noise planning purposes, and represents a compromise between community
impact and the need for activities like construction. Areas exposed to DNL above 65 dBA are
generally not considered suitable for residential use. A DNL of 55 dBA was identified by EPA as a
level below which there are effectively no adverse impacts (EPA 1974).


Noise levels surrounding the project corridor are variable depending on the time of day and
climatic conditions. The construction activities potentially causing elevated noise levels within the
project corridor would include diesel and gasoline powered generators, trucks, and construction
equipment.


Heavy duty trucks generate a noise level of approximately 90 dBA. Attenuation to 55 dBA occurs
at a distance of approximately 2,600 feet depending on climatic conditions, topography,
vegetation, and man-made barriers (Generac Power Systems, Inc. 2004). Noise levels for other
types of construction equipment range from the loudest, tractors and backhoes (70 to 95 dBA) to
pumps and generators (65 to 85 dBA) (Bugliarello et al. 1976). The Lukeville POE is a busy port
with continuous traffic during its hours of operation. Therefore, noise generated near the POE is
expected to be elevated due to the operation of the POE and associated traffic. The OPCNM and
its associated Wilderness Area as well as the residences in Mexico are considered sensitive noise
receptors and are located near the project corridor.



EA – Primary Fence, Ajo                         3-16                                            Final
3.12   AESTHETICS


Aesthetic resources consist of the natural and man-made landscape features that appear
indigenous to the area and give a particular environment its visual characteristics. The major
visual characteristic of southern Arizona lies in its vast areas of naturally occurring landscape,
tranquil dark skies, and scenic mountain ranges. The project corridor is located near Sonoyta,
Mexico and the town of Lukeville, Arizona (i.e., Lukeville POE). OPCNM and its associated
Wilderness Areas are located adjacent to the project corridor and are visited for recreational
purposes, natural settings, and aesthetic values. However, the project corridor currently has a
limited aesthetic value due to the disturbed nature of the project footprint, existing PVBs and
chain link fence, illegal trails, trash (Photograph 3-1), Sonoyta, Mexico (Photograph 3-2), and
Lukeville POE (Photograph 3-3).




                                                              Photograph 3-2. View of Sonoyta, Mexico
   Photograph 3-1. Trails and trash left by IAs near      residential areas from U.S. Border near Lukeville,
              Lukeville, Arizona POE.                                          Arizona.




                                Photograph 3-3. Lukeville, Arizona-Sonoyta,
                                               Mexico POE.

EA – Primary Fence, Ajo                            3-17                                                 Final
3.13   WASTE


3.13.1 Hazardous Waste
EPA’s mission is to protect humans and the environment and work to develop and enforce
regulations that implement environmental laws enacted by Congress (from such legislation as
the Resource Conservation and Recovery Act of 1976 and the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980). The EPA maintains a list of hazardous
waste sites, particularly waste storage/treatment facilities or former industrial manufacturing
sites in the U.S. The chemical contaminants released into the environment (air, soil or
groundwater) from hazardous waste sites may include heavy metals, organic compounds,
solvents and other chemicals. The potential adverse human health impact of hazardous waste
sites is a considerable source of concern to the general public, as well as government agencies
and health professionals.


EPA databases, Environmental and Compliance History Online and Envirofacts Data
Warehouse, were reviewed for the locations of hazardous waste sites within or near the
proposed project corridor (EPA 2007a, 2007b). According to both of these databases, no
hazardous waste sites are located near or within the project corridor.


3.13.2 Unregulated Solid Waste
Unregulated solid waste within OPCNM has become a severe problem in recent years due to
illegal vehicle and foot traffic.    According to the Ninth Report of the Good Neighbor
Environmental Board (GNEB) to the President and Congress of the U.S., the average IA
disposes of approximately 8 pounds of waste a day. This waste consists of backpacks, clothing,
blankets, water bottles, plastic sheeting, food, and other debris (GNEB 2006). Within the project
area these forms of unregulated solid waste are the most commonly observed.




EA – Primary Fence, Ajo                        3-18                                         Final
                 SECTION 4.0
ENVIRONMENTAL CONSEQUENCES
4.0    ENVIRONMENTAL CONSEQUENCES


In accordance with CEQ regulations (40 CFR § 1502.16), this section of the EA addresses
potential impacts to the affected environment within the project corridor for the two alternatives
outlined in Section 2 of this document.     An impact (consequence or effect) is defined as a
modification to the human or natural environment that would result from the implementation of an
action. The impacts can be either beneficial or adverse, and can be either directly related to the
action or indirectly caused by the action. The effects can be temporary, short-term, long-term or
permanent. For purposes of this EA, temporary effects are defined as those that would occur
during construction or immediately after construction; short-term impacts would last less than 3
years after completion of the action. Long-term impacts are defined as those that would last 3 to
10 years. Permanent impacts would indicate an irretrievable loss or alteration of resources.


Impacts can vary in degree or magnitude from a slightly noticeable change to a total change in the
environment.   The significance of the impacts presented in this EA is based upon existing
regulatory standards, scientific and environmental knowledge, and best professional opinions.
Significant impacts are those effects that would result in substantial changes to the environment
(as defined by 40 CFR 1500-08) and should receive the greatest attention in the decision making
process.


This EA describes the potential permanent impacts assuming that the entire 60-foot Roosevelt
Reservation and 150-foot project footprint over Sonoyta Hill would be disturbed.          It is also
assumed that within the construction footprint any impacts would be permanent. Therefore, the
permanent impacts described for the Proposed Action Alternative would total approximately 45
acres (12 acres within 150-foot wide footprint and 33 acres the within 60-foot wide footprint).


Other assumptions were also made in this EA regarding the primary pedestrian fence. It was
assumed that in order to build the road and fence would require a range of 5.2 to 11.4 acre-feet
(1.7 million gallons to 3.7 million gallons) of water for the concrete footer and dust suppression.
One acre-foot is equivalent to 325,000 gallons of water. The primary pedestrian fence would
require, as needed, maintenance activities to be performed by USBP that would be mostly
limited to minor patchwork repairs and standard maintenance operations. These maintenance
activities would not result in significant impacts to the natural or human environment.




EA – Primary Fence, Ajo                         4-1                                            Final
The following discussions describe and, where possible, quantify the potential effects of each
alternative on the resources within or near the project corridor. All impacts described below are
considered to be adverse unless stated otherwise.


4.1     LAND USE


4.1.1   Alternative 1: No Action Alternative
Under the No Action Alternative, no infrastructure proposed as part of this project would be
constructed.    Although land use would not change, IA pedestrian traffic on OPCNM would
continue and potentially increase with the implementation of other border enforcement activities
along the southwest border.


4.1.2   Alternative 2: Proposed Action Alternative
The majority of the project corridor is within the Roosevelt Reservation. However, some of the
project corridor (i.e., 7 acres) over Sonoyta Hill is not within the Roosevelt Reservation and would
be used for USBP infrastructure maintenance and enforcement operations. A Special Use Permit
articulating USBP’s use of the 7 acres would be obtained from the NPS prior to construction, since
the area would remain under NPS’s management. The use of 7 acres represents less than 0.002
percent of the total OPCNM.


Indirect impacts to land use could occur outside of the project corridor as IAs attempt to
circumvent the proposed infrastructure. These impacts cannot be quantified at this time because
IA patterns and migration routes are completely out of USBP’s control. However, the primary
pedestrian fence would act as a force multiplier and allow for USBP to deploy agents to areas
without pedestrian barriers. Therefore, potential adverse indirect impacts to land use would be
minimal. Indirect beneficial impacts to land use on OPCNM are expected as a result of decreased
illegal traffic within the project corridor. By reducing illegal traffic within and adjacent to the project
corridor, damage to OPCNM north of the project corridor would also be reduced or possibly
eliminated. OPCNM has identified that implementation of the Proposed Action Alternative might
allow OPCNM to re-open some areas east of Lukeville (i.e., Gachado Line Camp) to the public
that have been closed in the past due to IA activity (Kralovec 2007).




EA – Primary Fence, Ajo                            4-2                                                Final
4.2     SOILS


4.2.1   Alternative 1: No Action Alternative
No ground disturbing activities would be conducted as a result of this alternative. Therefore, the
No Action Alternative would have no direct impacts, either beneficial or adverse, on the soils
within the project corridor. However, soils are currently indirectly impacted by illegal pedestrian
traffic on OPCNM. In the absence of the primary pedestrian fence, IA foot traffic would continue
and potentially increase, disturbing additional soils and causing soil erosion north of the project
corridor.


4.2.2   Alternative 2: Proposed Action Alternative
The Proposed Action Alternative would permanently impact approximately 45 acres of soils
within the project corridor through the construction of the primary pedestrian fence. About 17
acres of the total footprint are highly disturbed from the construction of the existing PVBs.
Although these impacts would be permanent, they would not be considered significant because
the impacts would primarily affect previously disturbed soils, and because of the vast amounts
of similar soil types adjacent to the project corridor. No impacts to prime farmlands would occur.


As a result of this alternative, the volume of illegal pedestrian traffic would be expected to
decrease and, consequently, would result in long-term indirect beneficial impacts to soils north of
the project corridor. Indirect adverse effects to soils could occur in adjacent areas where the
border infrastructure proposed under this alternative is not employed, as IAs try to circumvent the
improved areas to avoid detection.


A Stormwater Pollution Prevention Plan (SWPPP) and Notice of Intent (NOI) under the CWA’s
National Pollutant Discharge Elimination System (NPDES) would be required for all construction
sites greater than 1 acre (33 U.S.C. §1342). These and other mitigation measures proposed to
reduce or minimize erosion and ensure the hydrology of the project corridor is not permanently
altered are discussed in Section 6.0.




EA – Primary Fence, Ajo                        4-3                                            Final
4.3     BIOLOGICAL RESOURCES


4.3.1   Vegetation Communities
4.3.1.1 Alternative 1: No Action Alternative
There would be no direct impacts to the project corridor’s vegetation communities as no
construction would occur. Adverse, long term impacts to vegetation and vegetation communities
would continue to occur from the continued damage caused by IA foot traffic on OPCNM. The No
Action Alternative would not increase deterrence of illegal entry nor expand the window of
opportunity for USBP agents to detect and respond to illegal entry attempts. Implementation of
the No Action Alternative would result in continued indirect adverse impacts to vegetation
communities from illegal traffic.


4.3.1.2 Alternative 2: Proposed Action Alternative
Implementation of the Proposed Action Alternative would result in the permanent loss of
approximately 28 acres within the project corridor. The remaining 17 acres within the project
corridor has no vegetation due to past construction and other human disturbances.              The
vegetation that does occur consists of locally and regionally common species; therefore, negligible
effects would occur to the region’s vegetation. Erosion within the disturbed areas would occur but
would be minimized by implementing pre- and post-construction BMPs identified in the SWPPP.
The proposed primary pedestrian fence and road would be designed and constructed in a manner
that would not alter drainage patterns; thus, increased downstream erosion or sedimentation,
which could affect vegetation communities, would not be expected.


Beneficial indirect impacts, such as a reduction of native vegetation being damaged from illegal
activities and consequent USBP enforcement activities, would occur as IAs and smuggling
activities are reduced or potentially eliminated within the area. Conversely, areas outside of the
project corridor could be indirectly impacted as IAs attempt to avoid detection and circumvent
the proposed infrastructure.        These impacts cannot be quantified at this time because IA
patterns and migration routes are completely out of USBP’s control. However, the primary
pedestrian fence would act as a force multiplier and allow USBP to deploy agents to areas
without pedestrian barriers, therefore, minimizing potential adverse indirect impacts.




EA – Primary Fence, Ajo                          4-4                                          Final
4.3.2   Wildlife
4.3.2.1 Alternative 1: No Action Alternative
No impacts to fish and wildlife resources would occur as a result of the implementation of the No
Action Alternative because no construction activities would occur. However, indirect adverse
impacts to wildlife from continued illegal pedestrian traffic degrading habitat would occur and
could potentially increase.


4.3.2.2 Alternative 2: Proposed Action Alternative
Although approximately 45 acres would be permanently impacted from the Proposed Action
Alternative, these impacts would be considered negligible, since much of the project corridor (17
acres) has been previously disturbed, and the remainder has limited and somewhat disturbed
vegetation. The Proposed Action Alternative would not have direct impacts to fish or other aquatic
species, because the proposed construction activities would not take place in naturally flowing or
standing water. Mitigation measures would be implemented for construction in or near washes as
stated in Section 6.0 and follow the measures described in the project’s SWPPP to reduce
potential impacts to riparian areas from erosion or sedimentation.


Mobile animals (e.g., birds) would escape to areas of similar habitat, while other slow or sedentary
species of reptiles, amphibians, and small mammals could potentially be lost. As a result, direct
minor adverse impacts to wildlife species in the vicinity of the project corridor are expected.
Although some animals may be lost, this alternative would not result in any substantial reduction
of the breeding opportunities for birds and other animals on a regional scale due to the tens of
thousands of acres of suitable, similar habitat adjacent to the project corridor.      Additionally,
mitigation measures would be implemented to ensure that no “take” of migratory birds occurs if
this alternative is implemented, in accordance with the Migratory Bird Treaty Act (MBTA).


Although the primary pedestrian fence could preclude transboundary migration patterns of
animals, especially larger mammals (e.g., mule deer [Odocoileus hemionus]), and thus
fragmenting habitat within the project corridor, these impacts would be considered minimal.
Habitat fragmentation typically affects species with small population sizes or that are dependent
upon migration to obtain spatially or temporally limited resources (Gilpin and Hanski, 1991). The
primary pedestrian fence would be designed and constructed in the washes to allow proper
conveyance of flood flows. It is expected that these designs would also allow the transboundary
migration of reptiles, amphibians, and small mammals, which would reduce the fragmentation



EA – Primary Fence, Ajo                         4-5                                            Final
effects. Wildlife would also still be able to migrate across the U.S.-Mexico border either to the east
or west of the project footprint terminus. In addition, the species located within the project corridor
are regionally common in both the U.S. and Mexico. Therefore, no significant adverse effects are
anticipated to the region’s wildlife population.


Indirect adverse impacts to wildlife habitat adjacent to the project corridor could occur as illegal
pedestrian traffic attempts to circumvent the proposed infrastructure. It is possible for IAs to
attempt illegal entry outside of the project corridor. However, the primary pedestrian fence would
act as a force multiplier and allow USBP to deploy agents to areas without pedestrian barriers,
minimizing potential adverse indirect impacts. Beneficial indirect impacts would be expected
from the protection afforded to areas to the north of the project corridor due to the
implementation of the Proposed Action Alternative.


4.3.3      Non-native and invasive species
4.3.3.1 Alternative 1: No Action Alternative
No impacts to non-native and invasive plants are expected as a result of the No Action Alternative
because no construction activities would occur. However, indirect adverse impacts, such as the
spread of non-native or invasive plants, could occur as a result of continued illegal pedestrian
traffic.


4.3.3.2 Alternative 2: Proposed Action Alternative
Disturbance of 45 acres (total) of soils during the construction activities would result in favorable
conditions for the establishment of non-native and invasive species. Disturbances would occur
in vegetated areas that would create dispersal corridors for invasive species. However, because
the project corridor would be patrolled and maintained by NPS and USBP (limiting potential for
growth of new sprouts) and would be monitored for the spread of invasive species, potential
impacts would not be considered significant. With the exception of Sonoyta Hill, some of the
project corridor has been previously disturbed from the construction of the existing PVBs.
Regardless, the establishment of invasive species within disturbed areas would be minimized
through mitigation measures mentioned above and as described later in Section 6.0.                The
Proposed Action Alternative would also serve as a barrier to the spread of non-native and
invasive plants, as many invasive plant propagules are transported into the U.S. on clothing of
IAs (INS 2002).




EA – Primary Fence, Ajo                            4-6                                            Final
4.4     UNIQUE AND SENSITIVE AREAS


4.4.1   Alternative 1: No Action Alternative
No impacts to unique and sensitive areas would result from the implementation of the No Action
Alternative, as no construction would occur. However, indirect adverse impacts to unique and
sensitive areas due to continued illegal pedestrian traffic would occur and could potentially
increase.


4.4.2   Alternative 2: Proposed Action Alternative
Noise increases due to construction activities would be temporary; therefore, no long-term
significant impacts to unique and sensitive areas, as a result of increases in ambient noise levels,
would occur. The construction crews and equipment would access the project corridor along the
border road primarily within the Roosevelt Reservation, limiting visual and noise impacts to the
OPCNM. However, the use of South Puerto Blanco Road would be required to access the project
corridor on the western face of Sonoyta Hill. A Special Use Permit from NPS would be needed for
construction to access areas outside of the Roosevelt Reservation. This permit would be obtained
prior to construction activities. Temporary impacts to aesthetics would be expected for the
duration of the construction activities; however, these would be eliminated upon completion of this
alternative. Permanent impacts to aesthetics would also be expected due to the additional
infrastructure. However, these impacts would occur primarily within previously disturbed areas
and mitigation measures (i.e., using non-reflective materials) would be implemented to ensure any
impacts would be less than significant.


Furthermore, approximately 7 acres of unique and sensitive area (i.e., OPCNM) would be directly
impacted. This area is located on Sonoyta Hill along the western terminus of the project corridor.
Although OPCNM would be adversely impacted, these impacts would not be considered
significant as the indirect beneficial impacts from long-term protection of the remaining portions of
OPCNM would be expected to outweigh the direct impacts.


The proposed infrastructure would have indirect beneficial impacts to unique and sensitive areas
by reducing the frequency of illegal pedestrian traffic on OPCNM and subsequent creation of trails
and disposal of trash. Furthermore, long-term protection of OPCNM resources such as natural
vegetation, landscapes, and cultural sites would be expected under the Proposed Action
Alternative. Indirect adverse impacts such as a decline in visitor attendance may occur during



EA – Primary Fence, Ajo                         4-7                                             Final
construction activities; however, once the construction activities are complete, OPCNM would be
afforded better protection and a safer environment. Thus, in the long-term, visitor experiences
would be potentially enhanced (see Section 4.1.2). Other indirect adverse impacts to unique and
sensitive areas outside of the project corridor could occur if IAs chooses to circumvent the
proposed primary pedestrian fence. However, the primary pedestrian fence would act as a force
multiplier and allow USBP to deploy agents to areas without pedestrian barriers; therefore,
potential adverse indirect impacts would be minimized.


4.5     WILDERNESS


4.5.1   Alternative 1: No Action Alternative
No impacts to Wilderness Areas would occur from the implementation of the No Action
Alternative, as no construction would occur. However, indirect adverse impacts to Wilderness
Areas north and west of the project corridor could occur, since illegal pedestrian traffic would
continue to occur and could potentially increase.


4.5.2   Alternative 2: Proposed Action Alternative
Wilderness Areas as defined in the Wilderness Act of 1964 are lands in an area where the earth
and its community of life are untrammeled by man. The Proposed Action Alternative would not
directly impact any areas designated as Wilderness Area. However, noise associated with
construction equipment and construction activities would adversely affect Wilderness Area
characteristics.   These impacts would be temporary because noise levels near the OPCNM
Wilderness would return to preconstruction levels upon completion of construction activities.
Additionally, aesthetic qualities inherent to Wilderness Areas would be adversely impacted by the
sight of the primary pedestrian fence within the viewshed. Two schematic representations of how
the fence would appear from South Puerto Blanco road (near the OPCNM Wilderness) are
presented in Exhibit 4-1 and 4-2. Additionally, as shown previously in Photographs 3-1 through 3-
3, the area along the border contains a lot of development, litter, trails, and other types of
disturbances. The primary pedestrian fence would reduce the amount of IA-associated litter and
trails and screen the surrounding development from park visitors. Therefore, the adverse impacts
of the primary pedestrian fence, when compared to the No Action Alternative and the long-term
benefits of the primary pedestrian fence, would be considered insignificant.




EA – Primary Fence, Ajo                         4-8                                         Final
 Exhibit 4-1. Schematic Representation of View from South Puerto Blanco Road Facing
                                     Southwest




 Exhibit 4-2. Schematic Representation of View from South Puerto Blanco Road Facing
                                      Southeast




EA – Primary Fence, Ajo                 4-9                                     Final
There is a potential for areas adjacent to the project corridor to experience an increase in illegal
foot traffic with the implementation of this alternative. All or none of the illegal foot traffic could
shift to either east or west of the project corridor and potentially into designated Wilderness Areas.
However, the Proposed Action Alternative would allow USBP to deploy agents, as needed, to
other areas that are unprotected, which would reduce IA traffic impacts to Wilderness Areas near
the project corridor. Therefore, no significant direct or indirect impacts to Wilderness Areas would
be expected upon implementation of the Proposed Action Alternative.


4.6     PROTECTED SPECIES AND CRITICAL HABITAT


4.6.1   Alternative 1: No Action Alternative
The No Action Alternative would not directly impact any protected species as no construction
activities would occur. However, indirect adverse impacts to protected species, such as habitat
degradation as a result of continued illegal pedestrian traffic, would occur and could potentially
increase.


4.6.2   Alternative 2: Proposed Action Alternative
The potential impacts to the Sonoran pronghorn associated with the Proposed Action
Alternative would be similar to those discussed in the 2003 NPS Final EA and are incorporated
herein by reference (NPS 2003). As seen on Figure 3-1, the Sonoran pronghorn range is not
within the project corridor. Additionally, the project corridor is located along the U.S.-Mexico
border (which is rarely visited by the pronghorn), within 2.1 miles of the Lukeville POE
(pronghorn are very reclusive and do not like human interaction), and contains previously
disturbed habitat. Although no direct impacts would occur to the pronghorn, there is the potential
for indirect adverse impacts if IA traffic shifts west of the proposed infrastructure. Therefore,
through consultation with USFWS, CBP and USBP has determined that this alternative would
adversely effect the Sonoran pronghorn. CBP and USBP would implement conservation
measures, identified during the Section 7 consultation process, to offset these impacts. Some
conservation measures that have been identified and would be implemented include:

        1.     During construction USBP would conduct daily observations of project region as
               close to dawn as possible to determine if Sonoran pronghorn are within 0.62 mile
               of project activities. No project work will begin until pronghorn move on their own
               volition to a distance greater than 0.62 mile from the activities. This measure
               would be relevant for those activities only on the western slope of Sonoyta Hill,
               where there is a greater potential for pronghorn to occur.



EA – Primary Fence, Ajo                          4-10                                             Final
       2.      The number of vehicles traveling to and from the project site for construction
               purposes and the number of trips per day would be minimized to reduce the
               likelihood of disturbing pronghorn in the area or injuring an animal on the road.
               The use of vehicle convoys, multi-passenger vehicles, and other methods are
               appropriate to project construction.
       3.      CBP will provide assistance to annually fill one supplemental water for Sonoran
               pronghorn on OPCNM per the CBP programmatic mitigation agreement with
               USFWS.

The project corridor is not located near any known bat roosting sites, and therefore, would not
affect any roost sites, including maternity roosts. Almost all of the Sonoran Desert is considered
foraging habitat for the lesser long-nosed bat and OPCNM consist of over 330,300 acres of
Sonoran Desert. The permanent disturbance of 28 acres of foraging habitat would amount to
the loss of less than 0.0006 percent of foraging habitat within the OPCNM. However, USBP
and USFWS have determined that this loss would constitute an adverse impact on the lesser
long-nose bat. Conservation measures developed through the Section 7 consultation process
would be implemented by USBP to offset these impacts. For example, saguaro and other
columnar cacti, which are main food sources for the lesser long-nosed bats, that are located
within the project footprint would be removed, avoided, relocated, or replaced as part of the
construction activities. Specifications regarding the size of columnar cacti to be relocated or
replaced are presented in Section 6.0. Examples of other conservation measures that have
been identified and would be implemented include the following:

       1.      Clearly demarcate the construction footprint to ensure construction contractors
               do not expand the disturbance area.
       2.      Salvage of lesser-long nosed bat food plants from areas to be disturbed by
               project activities as described in the salvage plan.
       3.      Complete a restoration plan for various illegal trails and roads to compensate for
               creation or improvement of roads needed for the fence project (in addition to
               other concerns, this will address the control of non-native, invasive plant species)
               within six months of issuance of the Biological Opinion.

Although no Sonoran desert tortoises or Mexican rosy boas were observed within the project
corridor, the potential exists for them to occur near Sonoyta Hill. Wildlife strikes could be caused
by construction vehicles or USBP patrol vehicles during project construction, maintenance
activities, and during future USBP operations. However, the likelihood of these strikes are low
because of the ability of most wildlife species to escape to surrounding habitat and the relatively
low vehicle speed of construction and USBP patrol vehicles, especially in this rugged terrain.
Due to the beneficial impacts of a reduction of habitat degradation north of the project corridor


EA – Primary Fence, Ajo                        4-11                                            Final
combined with mitigation measures discussed in Section 6, these potential impacts to these two
species are considered insignificant.


Additionally, the cactus ferruginous-pygmy owl has the potential to exist in the project corridor.
However, the habitat in the project corridor is extremely limited and classified as ranging from
poor to moderate with the exception of the western slope of Sonoyta Hill (NPS 2003).
Therefore, due to the previously disturbed nature of some of the project corridor in conjunction
with the limited quality habitat available, CBP has determined that the Proposed Action
Alternative would not adversely affect the cactus ferruginous pygmy owl.


Indirect adverse impacts to potentially suitable habitat for protected species along the southwest
border could occur due to IAs shifting their activities in order to avoid apprehension. It is
impossible, however, for USBP to determine how much of the illegal pedestrian traffic currently
entering the project corridor would shift either to the east, west, or be eliminated completely.
The implementation of the Proposed Action Alternative would reduce or eliminate illegal foot
traffic north of the primary pedestrian fence within the project corridor, protecting habitat that
could otherwise be disturbed and permanently degraded.              Further, because the primary
pedestrian fence would act as a force multiplier, USBP would be able to deploy agents to those
areas without primary pedestrian fence, minimizing potential indirect impacts to protected
species habitat.


4.6.3   Critical habitat
No critical habitat exists near or within the project corridor; therefore, no direct impacts would be
expected. Indirect adverse impacts could occur to areas outside of the project corridor (i.e.,
Quitobaquito Springs); however, these potential impacts are outside of the USBP’s control. IA
movement, if any, to avoid the proposed infrastructure would be totally at the IAs discretion.
Because the primary pedestrian fence would act as a force multiplier, USBP would be able to
deploy agents to those areas lacking primary pedestrian fence and therefore, minimize potential
indirect impacts.


Water would be trucked into the project corridor from sources located north of the OPCNM.
These sources would be located within a completely different watershed and basin than
Quitobaquito Springs. Therefore, the use of groundwater for the implementation of this project is




EA – Primary Fence, Ajo                         4-12                                            Final
not expected to cause a deficit of water availability nor a drop in hydrostatic pressure for
Quitobaquito Springs.


4.7     CULTURAL RESOURCES


4.7.1   Alternative 1: No Action Alternative
No impacts to cultural resources are expected, as no construction activities would occur.
However, indirect adverse impacts to cultural resources as a result of continued IA pedestrian
traffic disturbing cultural resources north of the project corridor could occur, and could potentially
increase.


4.7.2   Alternative 2: Proposed Action Alternative
Three historic objects, International Boundary Monument 166, 167, and 168 are located within the
project corridor and could be potentially affected by the Proposed Action Alternative. The historic
objects are listed on the NRHP and are considered significant cultural resources. Mitigation
measures to avoid adverse impacts to the cultural resources are outlined in Section 6 of this
document. These measures, as well as other potential mitigation measures developed through
consultation with the Arizona State Historic Preservation Officer (SHPO), would assure that no
adverse impacts would occur to these cultural resources. SHPO concurrence with USBP’s
determination of “no affect to historic properties” is included in Appendix C.


As a result, the Proposed Action Alternative would not result in significant impacts on cultural
resources provided mitigation measures, which will be identified through the Section 106 process,
are properly implemented.


4.8     AIR QUALITY


4.8.1   Alternative 1: No Action Alternative
No impacts to air quality are expected as no construction activities would occur. However, indirect
adverse impacts to air quality from illegal pedestrian traffic and subsequent USBP enforcement
activities would occur, and could potentially increase.




EA – Primary Fence, Ajo                          4-13                                            Final
4.8.2   Alternative 2: Proposed Action Alternative
Fugitive dust or PM-10 from soil disturbance, and emissions associated with construction
equipment engines, are expected to create temporary, minor increases in air pollution in the
project corridor. Due to the short duration of the construction project, any increases or impacts
on ambient air quality are expected to be short-term and below levels that would cause Pima
County to be in non-attainment for air quality standards.


A model was used to estimate the total air emissions from the new construction activities.
Calculations were made for standard construction equipment such as drilling rigs, hole cleaners,
generators, cement trucks, backhoes, cranes, and bulldozers using emission factors from EPA
approved emission model NONROAD6.2. Model results for air emissions are presented in
Appendix D. Fugitive dust emissions were calculated using emission factors from Mid-Atlantic
Regional Air Management Association (MARAMA 2006) for the primary pedestrian fence
construction.


Assumptions were made regarding the type of equipment, duration of the project, and the
number of hours per day each type of equipment would be used. The assumptions, emission
factors, and resulting calculations are presented in Appendix D.            A summary of the total
emissions are presented in Table 4-1.        As Pima County is in attainment for all air quality
standards, an air conformity analysis is not required.


          Table 4-1. Total Air Emissions (tons/year) from Construction Activities

                             Pollutant                               Total (tons/year)
                         Carbon Monoxide                                    23.49
                   Volatile Organic Compounds                               5.28
                          Nitrogen Oxides                                   43.93
                  Particulate Matter <10 microns                            32.92
                  Particulate Matter < 2.5 microns                           9.52
                           Sulfur Dioxide                                   5.38
                 Source: 40 CFR 51.853 and Gulf South Research Corporation (GSRC) 2007



Impacts from combustible air emissions due to everyday USBP traffic are expected to be the
same after the primary pedestrian fence is built as they are currently. Construction workers
would temporarily increase the combustible emissions in the air shed during their commute to
and from work. Supplies would have to be delivered to the site by large delivery trucks. The




EA – Primary Fence, Ajo                          4-14                                         Final
emissions from supply trucks and workers commuting to work were included in the air emission
analysis (Appendix D) and in the totals presented in Table 4-1.


During the construction of the proposed project, proper maintenance of all vehicles and other
construction equipment shall be implemented to ensure that emissions are within the design
standards of all construction equipment. Dust suppression methods (e.g., watering of soils)
shall be implemented to minimize fugitive dust emissions. Such measures would further ensure
that air emissions generated by the Proposed Action Alternative would be temporary and would
not significantly impair air quality in the region.


Indirect impacts to air quality due to the shifting of illegal traffic in order to avoid the proposed
infrastructure is possible; however, it is unknown where IAs would choose to breach the U.S.-
Mexico border. Therefore, it is impossible for USBP to determine how much of the illegal traffic
currently entering the project corridor would shift either to the west or be eliminated completely.


4.9     WATER RESOURCES


4.9.1   Alternative 1: No Action Alternative
No impacts to water resources as a result of the No Action Alternative are expected because no
construction activities would occur.


4.9.2   Alternative 2: Proposed Action Alternative
No wetlands would be either directly or indirectly impacted as a result of this alternative as none
exist within the project corridor. A total of 16 intermittent streams cross the project corridor. All
appropriate CWA Section 404 Permits from the U.S. Army Corps of Engineers (USACE) Los
Angeles District Regulatory Branch, as well as Section 401 Water Quality Certifications from the
Arizona Department of Environmental Quality, would be obtained prior to any fill material being
placed in potential jurisdictional waters of the U.S.      As mentioned previously, the primary
pedestrian fence and road would be designed and constructed in a manner that would not alter
drainage patterns or exacerbate erosion and sedimentation problems. Pre- and post-construction
BMPs would also be implemented to further reduce the potential for erosion and sedimentation.
Some of these measures are described in Section 6.0. Furthermore, as mentioned in Section 2.2,
USBP would be responsible for maintaining the primary pedestrian fence an assuring that any




EA – Primary Fence, Ajo                           4-15                                          Final
debris accumulated along the primary pedestrian fence during rain events is quickly removed to
prevent backwater flooding.


Although the project corridor traverses the 100-year floodplain, no adverse impacts are expected.
The design of the primary pedestrian fence will incorporate features to ensure that flows and flood
elevations within the floodplain are not adversely modified, both locally and regionally. CBP has
determined that there is no other practicable alternative to constructing sections of the fence
within the floodplain, as the border bisects the floodplain and the proposed fence must be located
on the border. Therefore, the Proposed Action Alternative would not contradict E.O. 11988 nor
create significant impacts to floodplains.


It is estimated that a range of 5.2 to 11.4 acre-feet of water would be required for dust
suppression and construction activities. Water would be obtained from a source north of the
OPCNM (e.g., Why, Ajo, or Gila Bend) and be trucked in to the project corridor. The use of water
from these sources would not create a deficit either locally or regionally. Therefore, no significant
impacts to groundwater within the project corridor would be expected.


During construction activities, degradation of water quality as a result of sediment transported by
stormwater within any of the washes located within the project corridor would be minimized by
implementing the SWPPP and best management practices (BMPs). Equipment required for the
construction activities would not be staged or stored within 100 feet of washes to prevent any
contamination from accidental petroleum, oil, and lubricants (POL) spills that could occur.
Additionally, the primary pedestrian fence within washes would be designed and constructed to
ensure that the primary pedestrian fence does not impede flow nor contribute significantly to
sedimentation or erosion within the washes. Therefore, no significant impacts to surface waters
would be expected.


Indirect impacts associated with the construction process would be insignificant, and minimized
through the implementation of mitigation measures discussed in Section 6.0. Additional indirect
impacts to water quality outside of the project corridor could also occur as IAs attempt to
circumvent the proposed infrastructure. However, it is unknown at this time where, when, or if IAs
will try to circumvent the project corridor, as this is completely out of USBP control and totally at
the IAs’ discretion. Although it is unknown where IAs might try to circumvent the proposed
infrastructure, the primary pedestrian fence would act as a force multiplier and allow USBP to



EA – Primary Fence, Ajo                         4-16                                            Final
deploy agents to unprotected areas. Thus, any potential indirect impacts to water resources
outside the project corridor would be further minimized.


4.10    SOCIOECONOMICS


4.10.1 Alternative 1: No Action Alternative
No impacts to the region’s socioeconomic resources would occur under the No Action Alternative,
as no construction activities would take place. However, the current level of illegal pedestrian
traffic would continue at its current rate and possibly increase. As a result, illegal traffic and the
crimes and social costs associated with it would also continue or increase; thus, long-term,
adverse socioeconomic impacts across the region would be incurred.


4.10.2 Alternative 2: Proposed Action Alternative
Direct beneficial impacts from the Proposed Action Alternative include minor and temporary
increases in sales volumes, housing demands for construction crews, material purchases, and
sales taxes. Additionally, implementation of the Proposed Action Alternative would reduce the
amount of illegal pedestrian traffic in the region, which, in turn, would reduce the associated
societal and economic costs to the region. These societal and economic costs include but are not
limited to the costs of removal of trash, overall degradation of property, reduction in property
value, and degradation of natural and cultural resources (i.e., OPCNM).              Consequently, this
reduction in illegal traffic would have an indirect beneficial long-term impact to the local economy.


Impacts regarding E.O. 13045 and E.O. 12898 from the implementation of the Proposed Action
Alternative would be similar to those previously discussed in the 2003 Final EA and are
incorporated herein by reference (NPS 2003). Given the remote location of the primary pedestrian
fence, there is no potential for disproportionately high and adverse impacts to minority populations
and low income families. The primary pedestrian fence would reduce illegal traffic north of the
project corridor, making it safer for everyone regardless of race, nationality, age, or income level.
Therefore, no significant impacts relative to environmental justice or protection of children issues
are expected as a result of the Proposed Action Alternative.


Indirect impacts could occur to areas outside of the project corridor if illegal pedestrian traffic shifts
to other areas of the U.S.-Mexico border (i.e., TON). However, it is impossible to determine what
those impacts would be, if any, as the direction or lack there of is solely at the discretion of the



EA – Primary Fence, Ajo                           4-17                                               Final
IAs. As mentioned previously, the primary pedestrian fence would allow USBP to deploy agents
to those areas lacking infrastructure to minimize impacts from any potential shift in IA traffic.


4.11    NOISE


4.11.1 Alternative 1: No Action Alternative
No noise impacts would occur as a result of the No Action Alternative because construction
activities would not occur. However, indirect adverse impacts from illegal pedestrian traffic and
consequent USBP enforcement activities would continue and possibly increase.


4.11.2 Alternative 2: Proposed Action Alternative
Noise levels created by the transport of construction vehicles, construction equipment, and
construction activities would vary depending on several factors, such as climatic conditions,
season, and the condition of the equipment. All construction and transport activities would
occur during daylight hours. OPCNM and its associated Wilderness Area are considered
sensitive noise receptors within the region. However, noise levels would decrease to an inaudible
level as the distance between the construction activities and the noise receptors (OPCNM and
Wilderness Area) increases. As mentioned in Section 3.11, noise from construction equipment
would be reduced to 55 dBA (i.e., acceptable noise level) within 2,600 feet. Additionally, the
project corridor is located adjacent to the Lukeville POE and Sonoyta, Mexico, which are
constant sources of noise within the region. Therefore, because the increased noise levels would
be temporary and minor, no direct significant impacts to ambient noise levels would occur upon
completion of construction.


Indirect impacts as a result of IAs trying to circumvent the proposed infrastructure could occur to
areas outside the project corridor. However, it is impossible for USBP to determine how much of
the illegal traffic would shift either to the east, west, or be eliminated completely.


4.12    AESTHETICS


4.12.1 Alternative 1: No Action Alternative
No impacts to aesthetics would occur upon implementation of the No Action Alternative as no
construction activities would occur. However, indirect adverse impacts to aesthetics as a result
of IAs trampling vegetation and leaving trash and debris would continue and possibly increase.



EA – Primary Fence, Ajo                           4-18                                              Final
4.12.2 Alternative 2: Proposed Action Alternative
The construction of 0.65 miles of primary pedestrian fence over the Sonoyta Hill would create
additional impacts as compared to the No Action Alternative. However, due to the existing
infrastructure surrounding Sonoyta Hill combined with mitigation measures (see Section 6.8),
these impacts would not be considered significant. The construction of 5.2 miles of primary
pedestrian fence would not differ substantially from the existing border infrastructure (e.g., chain
link fence, PVBs). In addition, the Lukeville POE, illegal trails, trash, and developments within
Sonoyta, Mexico also detract from the visual qualities of the project corridor, as shown previously
in Photographs 3-1 through 3-3. A short term minimal impact to aesthetics would occur during
construction; however, there would be no long term significant adverse impacts on the visual
quality of the region.


Indirect adverse impacts related to the possibility of IAs circumventing the proposed primary
pedestrian fence would be similar to those mentioned previously. Beneficial indirect impacts
would be expected as the primary pedestrian fence would eliminate IA traffic and associated trash
and illegal trails in the project corridor.


4.13     Hazardous and Solid Waste


4.13.1 Alternative 1: No Action Alternative
No impacts regarding hazardous or solid waste are expected, as no construction activities would
occur.


4.13.2 Alternative 2: Proposed Action Alternative
The potential exists for POL spills to occur while refueling construction equipment used during
the implementation of the Proposed Action Alternative. However, clean-up materials (e.g., oil
mops) would be maintained at the project site to allow immediate action in case an accidental
spill occurs. Drip pans would be provided for stationary equipment to capture any POL that is
accidentally spilled during maintenance activities or leaks from equipment. In addition, a Spill
Prevention, Control, and Countermeasures Plan (SPCCP) would be in place prior to the start of
construction, and all personnel would be briefed on the implementation and responsibilities of
this plan. OPCNM would be provided a copy of the SPCCP prior to construction activities.




EA – Primary Fence, Ajo                        4-19                                            Final
Sanitary facilities would be provided during construction activities and waste products would be
collected and disposed of by licensed contractors. No gray water would be discharged to the
ground. Disposal contractors would disposed of all waste in strict compliance with Federal, state,
and local regulations, in accordance with the contractor’s permits.


The proposed infrastructure would also have indirect beneficial impacts through the reduction of
solid waste. As illegal foot traffic is reduced or eliminated within the project corridor, so would the
solid waste that is associated with it.




EA – Primary Fence, Ajo                          4-20                                             Final
        SECTION 5.0
CUMULATIVE IMPACTS
5.0    CUMULATIVE IMPACTS


This section of the EA addresses the potential cumulative impacts associated with the
implementation of the alternatives and other projects/programs that are planned for the region.
The CEQ defines cumulative impacts as “the impact on the environment which results from the
incremental impact of the action when added to other past, present, and reasonably foreseeable
actions regardless of what agency (Federal or non-Federal) or person undertakes such other
actions” (40 CFR 1508.7).        This section continues, “Cumulative impacts can result from
individually minor but collectively significant actions taking place over a period of time.”


USBP has been conducting law enforcement actions along the border since its inception in
1924 and has continuously transformed its methods as new missions, IA modes of operations,
agent needs and national enforcement strategies have evolved. Development and maintenance
of training ranges, station and sector facilities, detention facilities, and roads and fences have
impacted thousands of acres with synergistic and cumulative impacts to soil, wildlife habitats,
water quality, and noise. Beneficial effects, too, have resulted from the construction and use of
these roads and fences including, but not limited to, increased employment and income for
border regions and its surrounding communities; protection and enhancement of sensitive
resources north of the border; reduction in crime within urban areas near the border; increased
land value in areas where border security has increased; and increased knowledge of the
biological communities and pre-history of the region through numerous biological and cultural
resources surveys and studies.


With continued funding and implementation of CBP’s environmental conservation measures,
including environmental education and training of its agents; use of biological and archeological
monitors; wildlife water systems; and restoration activities, adverse impacts due to future and
on-going projects would be avoided or minimized. However, recent, on-going and reasonably
foreseeable proposed projects will result in cumulative impacts. In particular, within the next 2
years, 225 miles are scheduled to be completed. The first phase of construction would occur in
areas that have already been developed (e.g., currently contains PVB or temporary vehicle
barriers [TVB]) and thus, little or no additional environmental impacts would be expected. The
second phase of construction would generally occur in more remote areas, and would inevitably
result in cumulative impacts.      It should be noted that the final locations for the primary




EA – Primary Fence, Ajo                          5-1                                           Final
pedestrian fence have not been determined yet so, these should be considered only as planning
estimates.


A list of the past, on-going, and other proposed projects within the region surrounding the Ajo
Station’s AO are summarized in Table 5-1:


    Table 5-1. Recently Completed or Reasonably Foreseeable USBP projects in Ajo
                                    Station’s AO

                                                                       Approximate       Approximate
                                                                       Distance from        Acres
                              Project
                                                                          Project        Permanently
                                                                      Corridor (miles)    Impacted
 Installation of 26 emergency beacons within the CPNWR and
                                                                            24               0
 BMGR
 Implementation of Operation Skywatch (a seasonal search and
                                                                             0               0
 rescue mission using helicopters and fixed-wing aircraft)
 Proposed construction of 36 miles of pedestrian barrier, 35 miles
 of patrol and drag road, eight water wells, two new temporary
                                                                            70              198
 staging areas, five existing staging areas, and approximately 7.5
 miles of improvements to north-south access roads
 Proposed acquisition of 30 acres adjacent to the USBP Ajo
                                                                            30               30
 Station for horse corral, station expansion, and parking
 Proposed installation of five camp details, access and
 maintenance of approximately 300 miles of roads on CPNWR
 and BMGR, installation of eight temporary vehicle barriers,
                                                                            40              589
 construction of 104 miles of all-weather road, construction of
 114 miles of drag roads, and construction of approximately 36
 miles of permanent vehicle barriers on the CPNWR
 Proposed installation of two additional rescue beacons on
                                                                            18               0
 CPNWR
 Proposed installation of 12 RVS systems along the U.S.-Mexico
                                                                            30               1
 border south of Ajo, Arizona
 Proposed improvement of 80 miles of all weather patrol road and
 construction of 50 miles of PVBs on TON as well as a
                                                                            15               72
 construction access road for the installation and maintenance of
 the PVBs
 Proposed installation of a water well and upgrade of Desert Grip
 camp detail including road improvements in the Wellton Station’s           25               14
 AO
 New infrastructure at the Lukeville – Sonoyta crossing including
 office space, light industrial space, health unit space, and                0               1
 warehouse/storage space (Garcia 2007)
 Proposed widening of the El Camino Del Diablo to approximately
                                                                            15               62
 18-feet wide.
 Proposed installation of 14 tower sites in the Ajo Station AO.             15                7
                                                              Total                       974 acres




EA – Primary Fence, Ajo                            5-2                                            Final
The USBP might be required to implement other activities and operations that are currently not
foreseen or mentioned in this document.        These actions could be in response to National
emergencies or security events like the terrorist attacks on September 11, 2001 or to changes in
the mode of operations of the potential IAs.


In addition, projects are currently being planned by other Federal entities which could affect areas
in use by USBP. CBP should maintain close coordination with these agencies to ensure that CBP
activities do not conflict with other agency(s) policies or management plans. CBP will consult with
applicable state and Federal agencies prior to performing any construction activities and will
coordinate operations so that it does not impact the mission of other agencies. The following is a
list of projects other Federal agencies and tribes are conducting or have completed within the
U.S.-Mexico border region.


OPCNM:

       1.      Planned installation of fiber optic cable along State Route 85 from the northern
               boundary of the OPCNM to the Visitors Center (Kralovec 2007b).
       2.      Proposed installation of approximately 2 miles of new water line from the Visitors
               Center to the Camp Grounds (Kralovec 2007b).

A summary of the anticipated cumulative impacts relative to the Proposed Action Alternative
(i.e., construction of 5.2 miles of primary pedestrian fence within the Ajo Station) is presented
below. These discussions are presented for each of the resources described previously.


Land Use. A significant impact would occur if any action is inconsistent with adopted land use
plans or an action would substantially alter those resources required for, supporting or
benefiting the current use. The Proposed Action Alternative would only permanently affect 45
acres, of which 38 are located in the Roosevelt Reservation that was set aside specifically for
border control actions. The use of 7 acres of NPS lands on the OPCNM would not be
considered cumulatively significant as the OPCNM encompasses over 330,000 acres and the
impact would account for less than 0.002 percent of the OPCNM total acreage. In addition, a
Special Use Permit would be obtained by USBP for the use of this land for construction of the
road and fence which acts as a tool to protect the remainder of the park. Therefore, this action
within the Roosevelt Reservation is consistent with the authorized land use and, when




EA – Primary Fence, Ajo                         5-3                                            Final
considered with other potential alterations of land use, would not be expected to result in a
significant cumulative adverse effect.


Soils. A significant impact would occur if the action exacerbates or promotes long-term erosion,
if the soils are inappropriate for the proposed construction, and would create a risk to life or
property; or if there would be a substantial reduction in agricultural production or loss of prime
farmland soils. The proposed action and other USBP actions have not reduced prime farmland
soils or agricultural production.    Pre- and post-construction SWPPP measures would be
implemented to control soil erosion.      No inappropriate soil types are located in the project
corridor that would present a safety risk.      The impact to 45 acres, including 17 acres of
previously disturbed soils, when combined with past and proposed projects in the region, would
not be considered a significant cumulative adverse impact.


Biological Resources. The significance threshold for biological resources would include a
substantial reduction in ecological process, communities, or populations that would threaten the
long-term viability of a species or result in the substantial loss of a sensitive community that
could not be off-set or otherwise compensated. Removal of 28 acres of locally common habitat
would result in insignificant cumulative impacts to vegetation communities and wildlife
populations since habitat in the project corridor is regionally common. The long-term viability of
species and communities in the project region would not be threatened. The loss of 28 acres of
wildlife habitat, when combined with other ground disturbing or development projects in the
project region, would not result in significant cumulative negative impacts on the region’s
biological resources.


Cultural Resources.       The proposed action would have no effect on cultural resources.
Therefore, this action, when combined with other existing and proposed projects in the region,
would not result in significant cumulative impacts to historical properties.


Air Quality. Impacts to air quality would be considered significant if the action resulted in a
violation of air quality standards, obstructs implementation of an air quality plan, or exposes
sensitive receptors to substantial pollutant concentrations. The emissions generated during and
after the construction of the proposed primary pedestrian fence would be short-term and minor.
Although maintenance of the primary pedestrian fence would result in cumulative impacts to the
region’s airshed, these impacts would not be considered significant even when combined with



EA – Primary Fence, Ajo                          5-4                                         Final
the other proposed developments in the border region. Deterrence of and improved response
time to IAs created by the construction of the primary pedestrian fence would reduce off-road
enforcement actions that are currently required by USBP agents.


Water Resources.       The significance threshold for water resources include any action that
substantially depletes groundwater or surface water supplies or interferes with groundwater
recharge, substantially alters drainage patterns, or results in the loss of waters of the U.S. that
cannot be compensated. No significant impact to water resources would occur as a result of the
construction and maintenance of the proposed primary pedestrian fence. The required SWPPP
and BMPs would reduce erosion and sedimentation during construction to negligible levels and
would eliminate post-construction erosion and sedimentation from the site. The same measures
would be implemented for other construction projects; therefore, cumulative impacts would not
be significant.


Socioeconomics. Significance threshold for socioeconomic conditions include displacement or
relocation of residences or commercial buildings; increases in long-term demands to public
services in excess of existing and projected capacities; and disproportionate impacts to minority
and low income families. Construction of the proposed infrastructure would result in temporary
cumulative beneficial impacts to the region’s economy.         No impacts to residential areas,
population, or minority or low-income families would occur. These effects, when combined with
the other currently proposed or on-going projects within the region, would not be considered as
significant cumulative impacts.


Noise. Actions would be considered to cause significant impacts if they permanently increase
ambient noise levels over 65 dBA. Most of the noise generated by the proposed action would
occur during construction and, thus, would not contribute to cumulative impacts to ambient
noise levels.     Routine maintenance of the primary pedestrian fence would result in slight
temporary increases in noise levels that would continue to sporadically occur over the long-term
and would be similar to ongoing PVB maintenance within the project corridor. Potential sources
of noise from other projects are not enough (temporal or spatial) to increase ambient noise
levels above the 65 dBA range at the proposed sites.          Thus, the noise generated by the
construction and maintenance of the proposed infrastructure, when considered with the other
existing and proposed projects in the region, would not be considered a significant cumulative
adverse effect.



EA – Primary Fence, Ajo                        5-5                                            Final
Aesthetics. Actions that cause the permanent loss of the characteristics that make an area
visually unique or sensitive would be considered to cause a significant impact.        No major
impacts to visual resources would occur from implementing the proposed action, due in part to
the heavily degraded nature of the project corridor, development on the south side of the border,
and the existing border tactical infrastructure. Construction and maintenance of the proposed
primary pedestrian fence, when considered with existing and proposed developments in the
surrounding area, would not result in a significant cumulative negative impact on the visual
quality of the region. Areas north of the border would experience beneficial, indirect cumulative
effects by the reduction of trash and debris produced by IAs.


Hazardous and Solid Wastes. Significant impacts would occur if an action creates a public
hazard, the site is considered a hazardous waste site that poses health risks, or if the action
would impair the implementation if an adopted emergency response or evacuation plan. Only
minor increases in the use of hazardous substances (e.g., POL) would occur as a result of the
construction and maintenance of the primary pedestrian fence. No health of safety risks would
be created by the proposed action. The effects of this proposed action, when combined with
other on-going and proposed projects in the region, would not be considered a significant
cumulative effect.




EA – Primary Fence, Ajo                        5-6                                          Final
          SECTION 6.0
MITIGATION MEASURES
6.0    MITIGATION MEASURES


This chapter describes those measures that would be implemented to reduce or eliminate
potential adverse impacts to the human and natural environment. Many of these measures have
been incorporated as standard operating procedures by USBP on past projects. It is USBP policy
to mitigate adverse impacts through the sequence of avoidance, minimization, and finally,
compensation. Mitigation measures are presented below for each resource category that would
be potentially affected. It should be noted that if any of the alternatives for this project are
implemented, the following mitigation measures could be employed.


6.1    GENERAL CONSTRUCTION ACTIVITIES


BMPs would be implemented as standard operating procedures during all construction activities,
and would include proper handling, storage, and/or disposal of hazardous and/or regulated
materials. To minimize potential impacts from hazardous and regulated materials, all fuels, waste
oils and solvents would be collected and stored in tanks or drums within a secondary containment
system that consists of an impervious floor and bermed sidewalls capable of containing the
volume of the largest container stored therein. The refueling of machinery would be completed
following accepted industry guidelines, and all vehicles could have drip pans during storage to
contain minor spills and drips. Although it will be unlikely for a major spill to occur, any spill of
reportable quantities would be contained immediately within an earthen dike, and the application
of an absorbent (e.g., granular, pillow, sock, etc.) would be used to absorb and contain the spill.
Furthermore, any petroleum liquids (e.g., fuel) or material listed in 40 CFR 302 Table 302.4 of a
reportable quantity must be cleaned up and reported to the appropriate Federal and state
agencies. Reportable quantities of those substances listed on 40 CFR 302 Table 302.4 would be
included as part of the SPCCP. A SPCCP would be in place prior to the start of construction and
all personnel would be briefed on the implementation and responsibilities of this plan.


All construction would follow DHS management directive 5100 for waste management. All waste
oil and solvents would be recycled. All non-recyclable hazardous and regulated wastes would
be collected, characterized, labeled, stored, transported and disposed of in accordance with all
Federal, state, and local regulations, including proper waste manifesting procedures.




EA – Primary Fence, Ajo                         6-1                                             Final
Solid waste receptacles would be maintained at staging and bivouac areas. Non-hazardous solid
waste (trash and waste construction materials) would be collected and deposited in the on-site
receptacles. Solid waste would be collected and disposed of by a local waste disposal contractor.
Waste materials and other discarded materials would be removed from the site as quickly as
possible in an effort to keep the project area and surroundings free of litter.


Waste water (water used for project purposes that is contaminated with construction materials,
was used for cleaning equipment and thus carries oils or other toxic materials or other
contaminants in accordance with state regulations) is to be stored in closed containers on site
until removed for disposal. Concrete wash water would not be dumped on the ground, but is to
be collected and moved offsite for disposal.


6.2     SOILS


Erosion control techniques, such as the use of straw bales (weed free straw), aggregate
materials, wetting compounds (i.e., water) and revegetation with native plant species, where
possible, would be incorporated with the design of the Proposed Action Alternative. In addition,
other erosion control measures, as required and promulgated through the SWPPP, would be
implemented before and after construction activities.


6.3     BIOLOGICAL RESOURCES


All contractors, work crews (including National Guard and military personnel), and CBP
personnel in the field performing construction and maintenance activities would receive training
on the habitat and habits of the species that are found in the area, including information on how
to avoid impacts to the species from their activities. This training would be provided to all
contractor and work crew project managers and senior military leaders who are working onsite.
It would be the responsibility of these project managers and senior military leaders to ensure
that their personnel are familiar with the BMPs and other limitations and constraints.


CBP would truck water into the project site for purposes of construction to ensure that no
impacts to flora or fauna near and within Quitobaquito Springs would occur.




EA – Primary Fence, Ajo                           6-2                                       Final
The MBTA requires that Federal agencies coordinate with USFWS if a construction activity would
result in the “take” of a migratory bird.      Since construction or clearing activities cannot be
scheduled to avoid the nesting season (typically March 15 through September 15),
preconstruction surveys for migratory bird species would occur immediately prior to the start of
any construction activity to identify active nests. If construction activities would result in the “take”
of a migratory bird, then coordination with USFWS and AGFD would occur, and applicable
permits would be obtained prior to construction or clearing activities.


Although no Sonoran desert tortoises or Mexican rosy boas were observed during biological
surveys the potential exists for these species to occur in and near Sonoyta Hill. In the event a
tortoise or boa is observed within the construction corridor during construction activities, a
qualified biologist would capture and relocate the individual to an area outside of the corridor but
still on Sonoyta Hill.


CBP would truck water into the project site for purposes of construction to ensure that no
impacts to flora or fauna near and within Quitobaquito Springs would occur.


A salvage plan would be developed by the CBP, in close coordination with NPS, prior to
construction activities. CBP will salvage as many columnar cacti as possible. CBP will develop
and fund a restoration plan, in coordination with the NPS to restore illegal trails and roads on
OPCNM. This will enhance bat foraging opportunities.


Materials used for on-site erosion control would be free of non-native plant seeds and other
plant parts to limit potential for infestation. Additionally, all areas within the construction footprint
would be monitored for a period of three years for the spread and eradication of non-native and
invasive species. Construction equipment would be cleaned using BMPs prior to entering and
departing the OPCNM to minimize the spread and establishment of non-native and invasive
species.


6.4     CULTURAL RESOURCES


Construction near the Gachado Line Camp would be monitored by a professional archeological
monitor to ensure no impacts would occur. Buffers would be established around the three historic
objects that lie within the proposed construction corridor in order to avoid any adverse effects to



EA – Primary Fence, Ajo                           6-3                                               Final
these significant cultural resources. If any cultural material is discovered during the construction
efforts, then all activities would halt until a qualified archeologist can be brought in to assess the
cultural remains.


6.5    WATER RESOURCES


Standard construction procedures would be implemented to minimize the potential for erosion and
sedimentation during construction.     All work would cease during heavy rains and would not
resume until conditions are suitable for the movement of equipment and material. In accordance
with regulations of the EPA Phase II of the NPDES stormwater program, a SWPPP would be
required for stormwater runoff from construction activities greater than 1 acre and less than 5
acres. Therefore, a SWPPP would be prepared and the NOI submitted prior to the start of any
construction. Equipment required for the construction activities would not be staged or stored
within 100 feet of any wash to prevent any contamination from accidental POL spills that could
occur. Primary pedestrian fence constructed in washes/arroyos would be designed to ensure
proper conveyance of floodwaters and to eliminate the potential to cause backwater flooding on
either side of the U.S.-Mexico border. Immediately after rain events, CBP would be responsible for
ensuring that debris is removed from the primary pedestrian fence within washes/arroyos to
ensure that no backwater flooding occurs. Additionally, all concrete trucks would be washed and
cleaned outside of the project corridor and OPCNM lands.


6.6    AIR QUALITY


Standard construction practices such as routine watering of the construction site would be used to
control fugitive dust during the construction phases of the proposed project. Additionally, all
construction equipment and vehicles would be required to be kept in good operating condition to
minimize exhaust emissions.


6.7    NOISE


During the construction phase, short-term noise impacts are anticipated. All Occupational Safety
and Health Administration requirements would be followed. On-site activities would be restricted
to daylight hours with the exception of concrete pours and emergency situations. Construction
equipment would possess properly working mufflers and would be kept properly tuned to reduce



EA – Primary Fence, Ajo                          6-4                                             Final
backfires.   Implementation of these measures would reduce the expected short-term noise
impacts to an insignificant level in and around the construction site.


6.8    AESTHETICS


In order to minimize potential aesthetic impacts over Sonoyta Hill, CBP would use subdued and
non-reflective materials to build the primary pedestrian fence. These materials are expected to
blend with the landscape as it naturally rusts.




EA – Primary Fence, Ajo                           6-5                                     Final
                          THIS PAGE LEFT INTENTIONALLY BLANK




EA – Primary Fence, Ajo                  6-6                   Final
          SECTION 7.0
PUBLIC INVOLVEMENT
7.0     PUBLIC INVOLVEMENT


7.1     AGENCY COORDINATION


This chapter discusses consultation and coordination that has occurred during preparation of this
document. Agency correspondence and consultation letters are included in Appendix C. Formal
and informal coordination has been conducted with the following agencies:

        •      U.S. Fish and Wildlife Service (USFWS)
        •      U.S. Environmental Protection Agency (EPA)
        •      U.S. Section, International Boundary and Water Commission (USIBWC)
        •      Natural Resource Conservation Service (NRCS)
        •      Arizona State Historic Preservation Office (SHPO)
        •      Arizona Game and Fish Department (AGFD)
        •      Pima County Department of Environmental Quality
        •      National Park Service (NPS)
        •      Organ Pipe Cactus National Monument (OPCNM)
        •      U.S. Army Corps of Engineers, Los Angeles District (USACE)
        •      Federally Recognized Tribes

7.2     PUBLIC REVIEW


The draft EA was made available for public review for a period of 30 days, beginning on
September 17, 2007, which is the day the Notice of Availability (NOA) was published in local
newspapers. A copy of the NOA that was published, announcing the availability of the draft EA, is
included on the following page. Comments received concerning the draft EA were addressed
and, where appropriate, changes were incorporated into the final EA.


During the public review period, comments were received from USIBWC, TON, OPCNM, and
AGFD.       Copies of the comment letters are included in Appendix C as well as the
comment/response matrix developed by CBP.             In summary, USIBWC expressed their
jurisdictional concerns pertaining to overland drainage flow into Mexico, maintenance of border
monuments, and the structural integrity of proposed primary pedestrian fence. AGFD expressed
its natural resource management concerns pertaining to habitat fragmentation and degradation,
as well as the need to coordinate its responsibilities with CBP’s mission. The OPCNM expressed
concerns with traversing Sonoyta Hill and potential effects to groundwater supplies. The TON was




EA – Primary Fence, Ajo                        7-1                                          Final
mainly concerned with viewshed and cultural landscape issues, and indirect effects of shifts in
illegal traffic to the TON (see Appendix C).


Revisions to the Draft EA have been incorporated, as appropriate, to this Final EA, based on the
comments received. In addition, CBP has coordinated with OPCNM to ensure that its primary
concerns have been sufficiently addressed in this document.




EA – Primary Fence, Ajo                        7-2                                         Final
 SECTION 8.0
REFERENCES
8.0    REFERENCES

Arizona Department of Commerce. 2004. Community Profile: Sells/Tohono O’odham
       Reservation            website.                         Internet Address:
       http://www.commerce.state.az.us/doclib/commune/sells.pdf.

Arizona Department of Commerce. 2005. Pima County Profile – Pima County Unemployment
       Rate.                                        Internet                    URL:
       http://www.azcommerce.com/doclib/COMMUNE/Pima%20County.pdf. Last accessed:
       May 8, 2007.

Arizona Department of Water Resources (ADWR). 2004. Internet Resource: www.water.az.gov.

ADWR. 2005. Western Mexican Drainage Basin Information Page. Internet Address:
     http://www.water.az.gov/adwr/Content/WaterInfo/OutsideAMAs/LowerColorado/Basins/w
     esternmexicandrainage.html. Last Accessed: May 2, 2005.

Arizona Game and Fish Department (AGFD). 2003. Leptonycteris curasoae yerbabuenae.
       Unpublished abstract compiled and edited by the Heritage Data Management System,
       Arizona Game and Fish Department, Phoenix, AZ. 8pp.

AGFD. 2004. Echinocactus erectocentrus var. acuñensis. Unpublished abstract compiled and
      edited by the Heritage Data Management System, Arizona Game and Fish Department,
      Phoenix, AZ. 7pp.

Arizona Wilderness Coalition. 2004.           What    is   Wilderness?   Internet      Address:
       www.azwild.org/whywild/index.

Babcock, H.M., Brown, S.C., and Hem, J.D., 1947, Geology and ground-water resources of the
      Wellton-Mohawk area, Yuma County, Arizona: U.S. Geological Survey Open-File.

Barry M. Goldwater Range (BMGR). No publication date. Visitors Information Brochure.

Bugliarello, G., Alexandre, A., Barnes, J., and Wakstein, C. 1976. The Impact of Noise
       Pollution: A Socio-Technological Introduction. New York: Pergamon Press.

Bureau of Economic Analysis (BEA). 2005. Total and Full Time Employment by
      Industry,                   Pima            County,          Arizona.             Internet
      URL:http://www.bea.gov/regional/reis/action.cfm. Last accessed: May 8, 2007.

Defenders of Wildlife. 2004. Habitat, National Wildlife Refuges, Arizona, Profiled Refuge:
      Cabeza Prieta. Internet Address: http://www.defenders.org/habitat/refuges/map/az.html.

Desert USA. 2004a. Organ Pipe Cactus National Monument Description webpage. Internet
       Address: www.desertusa.com/organ/du_orgdesc.html.

Desert USA 2004b. Organ Pipe Cactus National Monument Main web page. Internet Address:
       www.desertusa.com/organ/du_org_main.html.




EA – Primary Fence, Ajo                     8-1                                            Final
Generac Power Systems, Inc. 2004. Technical Perspective: Sound Measurement and
      Attenuation. Bulletin 0170310SBY. Waukesha, Wisconsin.

Gilpin, M.E. and Hanski, I. 1991. Metapopulation Dynamics: Empirical and Theroretical
        Investigations. London: Linnaean Society of London and Academic Press.

Good Neighbor Environmental Board, 2006. The Ninth Report of the Good Neighbor
     Environmental Board to the President and Congress of the United States. Pages 34-35.
     Internet Website: http://www.epa.gov/ocem/gneb/gneb9threport/English-GNEB-9th-
     Report.pdf. Last accessed: August 11, 2006.

Gulf South Research Corporation. 2007. Air Quality Model Calculations for the Monument 250
       Road Improvement Project. Gulf South Research Corporation, Baton Rouge, Louisiana.
       5 p.

Immigration and Naturalization Service (INS). 2001. Programmatic Environmental Impact
       Statement for the Continuation of Immigration and Naturalization Service /Joint Task Force
       – Six Operations, Port Arthur, Texas to San Diego, California. U.S. Army Corps of
       Engineers, Fort Worth District.

INS 2002. INS, U.S. Border Patrol, U.S. Department of Interior, U.S. Forest Service, U.S.
      Environmental Protection Agency. 2002. Report to the House of Representatives
      Committee on Appropriations on Impacts Caused by Undocumented Aliens Crossing
      Federal Lands in Southeast Arizona.

Inter Tribal Council of Arizona. 2003. Tohono O’odham Nation Introductory Information web
        page. Internet Address: www.ictaonline.com/tribes_tohono.html.

Kralovec, Mary. 2007a. Personal Communication via telephone between Ms. Mary Kralovec of
       the Organ Pipe Cactus National Monument and Mr. Josh McEnany of Gulf South
       Research Corporation (GSRC). August 29, 2007.

Kralovec, Mary. 2007b. Personal Communication via telephone between Ms. Mary Kralovec of
       the Organ Pipe Cactus National Monument and Mr. Josh McEnany of Gulf South
       Research Corporation (GSRC). June 13, 2007.

Leake, Stanley. 2005. Personal Communication via electronic mail from Mr. Stanley Leake of
       the U.S. Geological Survey to Mr. Josh McEnany of GSRC. June 20, 2005.

Mid-Atlantic Regional Air Management Association (MARAMA) 2006. Fugitive Dust-
       Construction    Calculation        Sheet      can    be found online at:
       http://www.marama.org/visibility/Calculation_Sheets/

NPS.   2003. Environmental Assessment for Proposed Vehicle Barrier, Organ Pipe Cactus
       National Monument-Coronado National Memorial. December 2003.

NPS. 2004. Organ Pipe Cactus National Monument webpage.                       Internet Address:
     www.nps.gov/orpi/.

NPS. 2005. Organ Pipe Cactus National Monument Nature & Science Environmental Factors
      web page. Internet Address: www.nps.gov/orpi/pphtml/environmentalfactors.html.


EA – Primary Fence, Ajo                       8-2                                           Final
Pima County. 2001. Sonoran Desert Conservation Plan. Pima County, Arizona Board of
      Supervisors.                                    Internet           Resource:
      http://www.co.pima.az.us/cmo/sdcp/sdcp2/pvs/pdfs/vulsp.pdf.

Pima County Department of Environmental Quality, 2007. Air Info Now. Internet Website:
      http://www.airinfonow.com/html/data.html.

Tibbett, Betty. 2005. Personal communication between Betty Tibbett of Why Utility Company,
        Why, Arizona and Joanna Cezniak, GSRC regarding Why Utility Company’s
        infrastructure availability. Telephone conversation conducted on October 5, 2004.

Tibbits, Tim. 2007. Personal Communication via telephone between Mr. Tim Tibbits of the
        Organ Pipe Cactus National Monument and Mr. Josh McEnany of Gulf South Research
        Corporation (GSRC). November 27, 2007.

Tuomey, Joe. 2007. Personal Communication via telephone between Mr. Joe Tuomey of the
     Organ Pipe Cactus National Monument and Mr. Josh McEnany of Gulf South Research
     Corporation (GSRC). August 29, 2007.

U.S Census Bureau. 2005. Pima County, Arizona – Fact Sheet – American Fact
      Finder. Internet URL:
      http://factfinder.census.gov/servlet/ACSSAFFFacts?_event=Search&geo_id=&_g
      eoContext=&_street=&_county=pima+county&_cityTown=pima+county&_state=0
      4000US04&_zip=&_lang=en&_sse=on&pctxt=fph&pgsl=010. Last accessed:
      May 8, 2007.

U.S. Customs and Border Patrol (CBP). 2003. Performance and Annual Report: Fiscal Year
      2003.

U.S. Departments of Air Force, Navy, and Interior. 2006. Final Environmental Impact
      Statement for the Barry M. Goldwater Range, Proposed Integrated Natural Resource
      Management Plan. February 2006.

U.S. Environmental Protection Agency (EPA). 1974. Information on Levels of Environmental
      Noise Requisite to Protect Public Health and Welfare with an Adequate Margin of Safety.
      Report 550/9-47-004.

EPA. 2006. Welcome to the Green Book Nonattainment Areas for Criteria Pollutants. Internet
      website: www.epa.gov/oar/oaqps/greenbk

EPA.   2007a.Enforcement & Compliance History Online (ECHO). Internet                Address:
       http://www.epa.gov/cgi-bin/ideaotis.cgi. Last Accessed: May 22, 2007.

EPA.   2007b.Envirofacts      Data       Warehouse        website.    Internet       Address:
       http://www.epa.gov/enviro/index_java.html. Last Accessed: May 22, 2007.

U.S. Fish and Wildlife Service (USFWS). Endangered and Threatened Wildlife and Plants;
       Determination of Endangered Status and Critical Habitat for the Desert Pupfish
       (Cyprinodon macularius); Final Rule. Federal Register 51(61):1084210851, March 31,
       1986.



EA – Primary Fence, Ajo                      8-3                                         Final
USFWS. 1995. Lesser Long-nosed Bat Recovery Plan.         U.S. Fish and Wildlife Service,
    Albuquerque, New Mexico. 45pp.

USFWS. 1998. Final Revised Sonoran Pronghorn Recovery Plan, Albuquerque, New Mexico.
    70pp.

USFWS. 2001. Cultural Resources Overview and Assessment for the Cabeza Prieta National
    Wildlife Refuge. Prepared by SWCA, Inc. (Cultural Resource Report No. 01-24). Tucson,
    Arizona. Edited by Richard Ahlstrom. August 2001.

USFWS. 2002.       Cabeza Prieta National Wildlife Refuge.             Internet   Address:
    http://www.fws.gov/southwest/refuges/arizona/cabeza.html.

USFWS. 2003. Supplement and Amendment to the 1998 Final Revised Sonoran Pronghorn
    Recovery Plan (Antilocapra americana sonoriensis). U.S. Fish and Wildlife Service,
    Albuquerque, New Mexico. I-iv + 60 pp., A1-3, B1-30, C1-8.

USFWS. 2005. Cabeza Prieta National Wildlife Refuge Draft Comprehensive Conservation Plan
    Wilderness Stewardship Plan and Environmental Impact Statement. U.S. Fish and
    Wildlife Service, Region 2, Albuquerque, New Mexico. January 2005.

USFWS. 2007. Arizona Threatened, Endangered, and Candidate Species: Pima and Yuma
    counties. USFWS, Arizona Ecological Services Field Office. Internet Website:
    http://arizonaes.fws.gov/.

Weist, W.G., 1965, Geohydrology of the Dateland-Hyder area, Maricopa and Yuma Counties,
       Arizona: Arizona State Land Department Water Resources Report Number 23, 46p.




EA – Primary Fence, Ajo                    8-4                                       Final
        SECTION 9.0
LIST OF PREPARERS
                          9.0     LIST OF PREPARERS

                          The following people were primarily responsible for preparing this Environmental Assessment.


                                 NAME            AGENCY/ORGANIZATION             DISCIPLINE/EXPERTISE             EXPERIENCE              ROLE IN PREPARING EA




EA – Primary Fence, Ajo
                                                                                                         29 years, Professional           Project Manager, cultural
                          Patience E.          Architect-Engineer Resource
                                                                                 Archaeology             Archeologist/Cultural Resource   resources review, and EA
                          Patterson, RPA       Center
                                                                                                         Manager                          coordination
                                               USACE, Fort Worth District,                               10 years Environmental           ECSO Project Manager, EA
                          Charles McGregor                                       NEPA
                                               AERC                                                      Management and Review            review and coordination
                          Suna Adam Knaus      Gulf South Research Corporation   Forestry/Wildlife       17 years, natural resources      EA review
                                                                                                         15 years experience in natural
                          Eric Webb, Ph.D.     Gulf South Research Corporation   Ecology/Wetlands                                         EA technical review
                                                                                                         resources and NEPA studies
                                                                                                                                          Project Coordinator/EA
                          Chris Ingram         Gulf South Research Corporation   Biology/ Ecology        30 years EA/EIS studies
                                                                                                                                          technical review




9-1
                                                                                                         7 years, natural resources and
                          Josh McEnany         Gulf South Research Corporation   Forestry/Wildlife                                        Project Manager
                                                                                                         NEPA studies
                                                                                                         11 years, GIS/graphics
                          Sharon Newman        Gulf South Research Corporation   GIS/graphics                                             GIS/graphics
                                                                                                         experience
                          Howard Nass         Gulf South Research Corporation    Forestry/Wildlife       17 years, natural resources      EA review
                          Shanna McCarty      Gulf South Research Corporation    Forestry                3 years natural resources        EA preparation
                          Steve Kolian        Gulf South Research Corporation    Environmental Science   10 years natural resources       EA preparation
                          Joanna Cezniak      Gulf South Research Corporation    Wildlife                9 years natural resources        EA preparation




Final
                          9-1
                          THIS PAGE LEFT INTENTIONALLY BLANK




EA – Primary Fence, Ajo                  9-2                   Final
SECTION 10.0
 ACRONYMS
10.0   ACRONYMS

AO             Area of Operation
ACHP           Advisory Council on Historic Preservation
ADWR           Arizona Department of Water Resources
AGFD           Arizona Game and Fish Department
ARPA           Archeological Resources Protection Act
BEA            Bureau of Economic Analysis
BMP            Best Management Practice
BMGR           Barry M. Goldwater Range
CAA            Clean Air Act
CBP            U.S. Customs and Border Protection
CEQ            Council on Environmental Quality
CFR            Code of Federal Regulations
CPNWR          Cabeza Prieta National Wildlife Refuge
CWA            Clean Water Act
DNL            Day-Night average sound Level
dB             Decibel
dBA            A-weighted Decibel
DHS            Department of Homeland Security
EA             Environmental Assessment
EPA            U.S. Environmental Protection Agency
E.O.           Executive Order
ESA            Endangered Species Act
FONSI          Finding of No Significant Impact
FR             Federal Register
GNEB           Good Neighbor Environmental Board
GSRC           Gulf South Research Corporation
IA             Illegal Alien
INS            Immigration and Naturalization Service
JTF-6          Joint Task Force Six
MBTA           Migratory Bird Treaty Act
MARAMA         Mid-Atlantic Regional Air Management Association
MOU            Memorandum of Understanding
NAAQS          National Ambient Air Quality Standards
NEPA           National Environmental Policy Act of 1969
NHPA           National Historic Preservation Act
NPDES          National Pollutant Discharge Elimination System
NPS            National Park Service
NRCS           Natural Resource Conservation Service
NRHP           National Register of Historic Places
NOA            Notice of Availability
NOI            Notice of Intent
OPCNM          Organ Pipe Cactus National Monument
PCDEQ          Pima County Department of Environmental Quality
PCPI           Per Capita Personal Income
POE            Port of Entry
POL            Petroleum, Oils, and Lubricants
PVB            Permanent Vehicle Barrier
ROI            Region of Influence


EA – Primary Fence, Ajo                     10-1                  Final
SHPO           State Historic Preservation Officer
SPCCP          Spill Prevention, Control, and Countermeasures Plan
SPEIS          Supplemental Programmatic Environmental Impact Statement
SWPPP          Storm Water Pollution Prevention Plan
TON            Tohono O’odham Nation
TPI            Total Personal Income
TVB            Temporary Vehicle Barrier
U.S.           United States
U.S.C.         United States Code
USACE          U.S. Army Corps of Engineers
USBP           U.S. Border Patrol
USFWS          U.S. Fish and Wildlife Service
WSC            Wildlife of Special Concern
WMDB           Western Mexican Drainage Basin




EA – Primary Fence, Ajo                    10-2                           Final
       Exhibit 6
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian
Barrier Replacement Project (63 Miles)
                                                                      W912PL19C0015


         or facility.

1.11.5     Interruption of Existing Utilities Services

 Perform the work under this Contract with a minimum of interruption and
 outage time for all utilities. For each relocation, by-pass, removal,
 connection, or abandonment, schedule work in a continuous effort, with
 minimum impact to utility service. Obtain written permission from utility
 purveyors and submit to the Contracting Officer a minimum of 7 days prior
 to work affecting their facilities.

1.11.6     Coordination

 Existing utilities may be relocated, removed, or abandoned by others.
 Coordinate and cooperate with the utility purveyors and their contractors.
 Establish a mutual understanding of work schedules and use of the project
 site. Notify the Contracting Officer in writing of all proposed
 coordination activities.

1.12     BORDER PATROL BEST MANAGEMENT PRACTICES (BP BMP)

 The Government will provide the Contractor with environmental clearance for
 compliance with NEPA requirements and best management practices (BMPs) that
 will minimize or avoid environmental impacts prior to the commencement of
 construction. Construction must not begin until the successful Contractor
 has received environmental clearance from the Government. The following BP
 BMPs are provided to address portions of the environmental protection
 requirements that are expected to be implemented on this project.
 Incorporate all BMPs into the Contractor's Environmental Protection Plan
 (EPP), the Stormwater Pollution Prevention Plan (SWPPP), and Fire
 Prevention and Suppression Plan. Refer to Section 01 57 19 TEMPORARY
 ENVIRONMENTAL CONTROLS for EPP and SWPPP requirements.

1.12.1     General Construction Activities

  a.     Implement BP BMPs as standard operating procedures during all
         construction activities, including proper handling, storage, and
         disposal of hazardous or regulated materials. Collect and store all
         fuels, waste oils, and solvents in tanks or drums within a secondary
         containment system that consists of an impervious floor and earthen
         dike capable of containing 125 percent of the volume of the containers
         stored therein. Refuel machinery following accepted guidelines, and
         provide drip plans for all vehicles while stored. Contain spills
         immediately and use an absorbent (e.g., granular, pillow, sock) to
         absorb and contain the spill. Immediately report any spill of a
         hazardous or regulated substance to the Contracting Officer.

  b.     Collect non-hazardous solid waste (trash and waste construction
         materials) and deposit in on-site receptacles. Maintain solid waste
         receptacles and dispose as required. Place all food related trash items
         such as wrappers, cans, bottles, and food scraps in closable on-site
         receptacles and remove daily from the project site.

  c.     No pets owned or under the care of any and all construction workers
         will be permitted inside the project's construction boundaries,
         adjacent native habitats, or other associated work areas.

  d.     If construction or work activities are authorized at night, shield all
         lights and direct light only onto the work site and the area necessary


                             SECTION 01 11 00   Page 12
22 June 2019                                                UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                W912PL19C0015
Barrier Replacement Project (63 Miles)

       to ensure the safety of the workers. Use the minimum wattage needed.

  e.   Vehicular traffic associated with the construction activities must
       remain on established roads to the maximum extent practicable. Speed
       limits should not exceed 35 mph on major unpaved roads (graded with
       ditches on both sides) and 25 mph on all other unpaved roads.

  f.   The minimum number of roads needed for proposed actions must be
       constructed and maintained to proper standards. Roads no longer needed
       must be closed and restored to natural surface and topography using
       appropriate techniques. The GPS coordinates of roads that are thus
       closed must be recorded and provided to the Government. A record of
       acreage or miles of roads taken out of use, restored, and revegetated
       must be maintained. Photo document restoration efforts if they occur
       prior to completion of project. GIS files from the Contractor must be
       provided to BP.

  g.   When available, areas already disturbed by past activities or those
       that will be used later in the construction period must be used for
       staging, parking, and equipment storage.

  h.   Organic material must be collected and stockpiled during construction
       to be used in staging areas for erosion control while the areas
       naturally re-vegetate. Ensure that stockpiled organic material is free
       of invasive plant species to the greatest extent possible.

  i.   Maintain existing roads during construction and return the existing
       roads to pre-construction conditions once construction is complete. The
       width of all roads that are created or maintained by the Contractor
       must be measured and recorded using Global Positioning System (GPS)
       coordinates and provided to the Government.

  j.   If soil-binding agents are utilized, they smust be applied during the
       late summer/early fall months to avoid impacts on federally listed
       species. Soil-binding agents must not be used in or near surface
       (within 100 feet) of waters (e.g., wetlands, perennial streams,
       intermittent streams, washes). Only apply soil-binding agents to areas
       that lack any vegetation.

  k.   All disturbed soils not paved that will not be landscaped or otherwise
       permanently stabilized by construction must be seeded using species
       native to the project vicinity.

  l.   Prior to the start of ground disturbing activities, arrange for and
       preform the control of noxious and invasive species in the project area.

  m.   To prevent the introduction of invasive species seeds, all hauling   and
       construction equipment, including work and personal vehicles, must   be
       washed at the identified facility. All vehicles and equipment must   be
       free of all attached soil, mud, vegetation, and other debris prior   to
       entering the construction site.

  n.   To prevent invasive species from leaving the site, inspect all
       construction equipment and removal all attached plant/vegetation and
       soil/mud debris prior to leaving the construction site.

  o.   If vegetation must be removed, use hand tools, mowing, trimming, or
       other removal methods that allow root systems to remain intact to
       prevent disturbance that encourages establishment of invasive plant


                           SECTION 01 11 00   Page 13
22 June 2019                                            UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

         species. This BMP does not apply to any non-native, invasive vegetation
         control that may occur.

  p.     Use of herbicides must not occur in streams or other waterbodies, areas
         of suitable habitat within the range or designated critical habitat of
         threatened or endangered plant species.

  q.     During follow-up monitoring of any restoration areas, invasive plants
         that appear on the site must be removed. Mechanical removal must be
         done in ways that eliminate the entire plant and remove all plant parts
         to a disposal area. All chemical applications on National Wildlife
         Refuges must be used in coordination with the NPS Integrated Pest
         Management Coordinator to ensure accurate reporting. Herbicides can be
         used according to label directions. Define the monitoring period in the
         site restoration plan.

  r.     Water for construction use must be from wells at the discretion of the
         landowner. If local groundwater pumping is an adverse effect to
         aquatic, marsh, or riparian dwelling threatened and endangered species,
         treated water from outside the immediate area must be utilized.
         Identified new well locations and historic well locations must be
         verified with CBP prior to use.

  s.     Address highly erodible soils in the SWPPP.

  t.     A fire prevention and suppression plan must be developed and
         implemented for all activities that require welding or otherwise have a
         risk of starting a fire.

  u.     Notify CBP 5 days before entering areas where work will occur.

  v.     To the extent possible avoid traversing vehicles or equipment across
         flowing or standing watercourses.

1.12.2     Biological Resources

  a.     Mark designated travel corridors with high visibility, removable or
         biodegradable markers, and minimize construction traffic through the
         corridor. No activities, ground disturbance, vegetation removal or
         trimming must occur outside of the marked designated work area.

  b.     Prior to ground disturbing activities or vegetation removal or
         trimming, a qualified biologist to be provided by BP will present an
         environmental awareness program to all personnel who will be on-site,
         including but not limited to US Army Corps of Engineers employees,
         Contractor, Contractor employees, supervisors, inspectors, and
         subcontractors. The program will contain at a minimum information
         regarding migratory bird species, Southwestern Willow Flycatcher, the
         Yellow-billed Cuckoo, the Northern Mexican gartersnake,the Chiricahua
         Leopard frog, Sonora Tiger Salamander, the Beautiful Shiner, the Yaqui
         Catfish, the Yaqui Chub, the San Bernardino Springsnail, the Mexican
         Spotted owl, the Jaguar, Ocelot, the Sonoran Pronghorn, the Sonoran
         Desert Tortoise, Huachuca Water-umbel, Cochise Pincushion Cactus and
         the Wright's March Thistle. This will include general identification of
         the species, description of habitat, sensitivity of the species to
         human activity and describe measures for avoidance and protection of
         the species during construction. Following the education program, the
         photograph of the species must be posted in the office of the
         Contractor and resident engineer, where they will remain through the


                             SECTION 01 11 00   Page 14
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                W912PL19C0015
Barrier Replacement Project (63 Miles)

       duration of the project. The Contractor is responsible for ensuring
       that employees are aware of the listed species.

  c.   Protection of the cactus and suitable habitat must be stressed in
       environmental education for Contractors involved in construction or
       maintenance of facilities.

  d.   If construction or clearing activities are scheduled during the nesting
       season (typically March 1-September 1) the Government will perform a
       preconstruction survey for migratory bird species to identify active
       nests prior to the start of any construction or clearing activity. If
       construction activities will result in the disturbance or harm of a
       migratory bird, then coordination with the U.S. Fish and Wildlife
       Service (USFWS) and the applicable state Department of Game and Fish
       will be required. Establish buffer zones around active nests until
       nestlings have fledged and abandoned the nest.

  e.   Areas hydro-seeded for temporary erosion-control measures must use only
       native plant species appropriate to surrounding habitat types.

  f.   Removal of trees and brush in federally listed species habitats will be
       limited to the smallest amount needed to meet contract requirements.

  g.   When an individual of a federally listed species is found within the
       project limits, cease work in the area of the species and notify the
       Contracting Officer. Any threatened and endangered species or species
       of concern, including but not limited to the Southwestern Willow
       Flycatcher, the Yellow-billed Cuckoo, the Northern Mexican
       gartersnake,the Chiricahua Leopard frog, Sonora Tiger Salamander, the
       Beautiful Shiner, the Yaqui Catfish, the Yaqui Chub, the San Bernardino
       Springsnail, the Mexican Spotted owl, the Jaguar, Ocelot, the Sonoran
       Pronghorn, and the Sonoran Desert Tortoise, must not be harmed,
       harassed or disturbed to the extent possible by project activities.
       Work may resume when the Government biologist safely removes the
       individual, or it moves away on its own. Individuals of federally
       listed species found in the project area and requiring relocation will
       be relocated by the Government biologist.

  h.   Require all on-site workers to check under their parked vehicles and
       equipment prior to driving to make sure there is not a desert tortoise
       sheltering underneath the vehicle or equipment. If a desert tortoise is
       found sheltering underneath a parked vehicle or equipment, the desert
       tortoise must be allowed to move out from under the vehicle or
       equipment on its own or a biological monitor must be contacted to
       relocate the individual, adhering to the current handling guidelines
       for Sonoran desert tortoise issued by Arizona Game and Fish Department,
       Revised September 2014, before the vehicle or equipment can be moved.

  i.   Do not use erosion control products containing mesh or netting with an
       opening ¼ inch width or greater within 600 feet of the Quitobaquito
       Pond and drainage located 31.942142°, -113.021653° , approximately 13
       miles from the US Customs and Border Protection Lukeville Port of
       Entry, the San Pedro River (31.334191°, -110.147848°) and Black Draw
       (31.334000°, -109.260041°) due to the potential presence of the
       Northern Mexican gartersnake

  j.   Transmission of disease vectors and invasive non-native aquatic species
       can occur if vehicles cross infected or infested streams or other
       waters and water or mud remains on the vehicle. If these vehicles


                           SECTION 01 11 00   Page 15
22 June 2019                                            UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                W912PL19C0015
Barrier Replacement Project (63 Miles)

       subsequently cross or enter uninfected or non-infested waters, the
       disease or invasive species may be introduced to the new area. To
       prevent this, crossing of streams or marsh areas with flowing or
       standing water must be avoided, and when unavoidable, spray the vehicle
       with a 10% bleach solution after the crossing before entering a new
       watershed. Photo document and provide GPS coordinates where correction
       is required and submit.

  k.   Design light poles and other pole-like structures to discourage
       roosting by birds, particularly ravens or other raptors.

  l.   To prevent entrapment of wildlife species during construction, all
       excavated, steep-walled holes or trenches more than 2 feet deep must be
       covered at the close of each working day by plywood or provided with
       one or more escape ramps constructed of earth fill or wooden planks.
       The ramps will be located at no greater than 1,000-foot intervals and
       will be sloped less than 45 degrees. Each morning before the start of
       construction and before such holes or trenches are filled, thoroughly
       inspect for trapped animals. Any animals discovered must be allowed to
       escape voluntarily (by escape ramps or temporary structures), without
       harassment, before construction activities resume, or removed from the
       trench or hole by the Government biologist.

  m.   To prevent entrapment of wildlife species during construction, all
       vertical bollards that are hollow must be covered to prevent wildlife
       from entrapment. Deploy covers from the time the bollards are erected
       to the time they are filled.

  n.   To eliminate attraction to predators of protected animals, all food
       related trash items such as wrappers, cans, bottles, and food scraps,
       must be disposed of in closed containers and removed daily from the
       project site. Photo document and provide GPS coordinates where
       correction is needed.

  o.   Do not withdraw water from the San Pedro River or Black Draw for
       construction purposes due to the presence of endangered species and
       critical habitat.

  p.   Do not begin work at the San Pedro River or Black Draw prior to the
       completion of the preconstruction surveys and/or threatened and
       endangered species relocations. Notify CBP to complete surveys and
       relocations for Threatened and Endangered species no less than 20 days
       prior to the scheduled work being completed.

  q.   If surface waters or surface flows are present in the work area near
       the San Pedro River or Black Draw, any listed or native fish, reptile
       or amphibian within the work area must be removed and relocated, by a
       qualified biologist with the appropriate State and Federal Permits, to
       a location outside of the project area, preferably within the same
       watercourse, as identified by CBP and the appropriate land managing
       agency.

  r.   Within the project area within the San Pedro Riparian National
       Conservation Area and Black Draw in the San Bernardino National
       Wildlife Refuge, install yellow rope to designate work areas associated
       with construction which must be maintained in good repair until work is
       completed within the drainages.

  s.   In areas of riparian vegetation, the project work area must be


                           SECTION 01 11 00   Page 16
22 June 2019                                            UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

         minimized to the extent possible. Vegetation within critical habitat or
         sensitive areas identified for removal and preservation must be clearly
         marked both in the field and on design plans, and otherwise
         communicated in the field to all workers.

  t.     A qualified biologist must be present at all times while work is
         on-going within the San Pedro Riparian National Conservation Area and
         Black Draw within the San Bernardino National Wildlife Refuge. In the
         event flows enter the active construction area, the qualified biologist
         will determine if additional exclusionary measures or species
         relocations need to take place.

  u.     For all in-water work in streams, sediment barriers must be used to
         avoid downstream effects of turbidity and sedimentation.

  v.     The Border Patrol will provide monitors for environmental and cultural
         resources, throughout the contract performance period.

1.12.3     Air Quality

 Use soil watering to minimize airborne particulate matter created from
 construction activities. Cover bare ground with erosion protection
 following construction.

1.12.4     Water Resources

 Implement standard construction procedures to minimize the potential for
 erosion and sedimentation during construction. Suspend all work during
 heavy rains and do not resume until conditions are suitable for the
 movement of equipment, as directed. Work at the San Pedro River and Black
 Draw must be conducted during months when the surface flows are expected to
 be the lowest.

 All equipment maintenance, staging, laydown, and dispensing of fuel, oil,
 or any other such activities, must occur in designated upland areas. The
 designated upland areas must be located in such a manner as to prevent any
 runoff from entering waters of the United States, including wetlands.

 Waste water (water used for project purposes that is contaminated with
 construction materials, or was used for cleaning equipment, and thus
 carries oils or other toxic materials or other contaminants in accordance
 with state regulations) must be stored in closed containers on site until
 removed for disposal. Concrete wash water must not be dumped on the ground,
 but is to be collected and moved offsite for disposal.

 The potential for entrapment of surface flows within the roadbed due to
 grading must be avoided or minimized. Depth of any pits created must be
 minimized so animals do not become trapped. Water tankers that convey
 untreated surface water must not discard unused water where it has the
 potential to enter surface waters or drainages. The environmental monitor
 or CBP will advise as to appropriate sites. Pumps, hoses, tanks and other
 water storage devices must be cleaned and disinfected with a 10% bleach
 solution at an appropriate facility (this water must not enter any surface
 water area) before use at another site, if untreated surface water was
 used. If a new water source is used that is not from a treated or
 groundwater source, the equipment must require additional cleaning. This is
 important to kill any residual disease organisms or early life stages of
 invasive species that may affect local populations of Threatened and
 Endangered species


                             SECTION 01 11 00   Page 17
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)


 Materials used for on-site erosion control in uninfested native habitats
 must be free of non-native plant seeds and other plant parts to limit
 potential for infestation. Since natural materials cannot be certified as
 completely weed-free, if such materials are used, there must be follow up
 monitoring to document establishment of non-native plants and appropriate
 control measures should be implemented for a period of time to be
 determined in the site restoration plan.

1.12.5     Cultural Resources

 Any known cultural resources must be clearly flagged for avoidance during
 construction. Contact CBP to complete any necessary flagging efforts for
 culutral resource avoidance prior to ground disturbing activities taking
 place.

 Should any archaeological artifacts or human remains be found during
 construction, all ground disturbing activities in the vicinity of the
 discovery must stop and the Contractor must immediately notify the
 Contracting Officer.

 Work will not resume until authorized.

1.13     GENERAL CONSTRUCTION REQUIREMENTS

1.13.1     Site Documentation

 In the presence of the Contracting Officer, document existing site
 conditions using video recording and photographs prior to start of
 construction. Documentation must include the existing condition of all
 roads (on-site and egress/ingress), structures, and utilities within and
 immediately adjacent to the project limits. Submit the Video and
 Photographic Documentation on electronic media (CD or DVD). Refer to
 Section 01 30 00 ADMINISTRATIVE REQUIREMENTS for additional information.

 If any existing wall or fence not to be replaced is damaged or disturbed,
 repair the wall or fence to previously existing conditions or replace it
 in-kind if damaged beyond repair. Should it be necessary to disturb the
 foundation of the existing fence, provide all bracing or means of temporary
 shoring as to protect the existing fence in-place.

1.13.2     Traffic Control

 To reduce impacts on roads and bikeways, coordinate construction traffic
 with local authorities. Refer to Section 01 50 00 TEMPORARY CONSTRUCTION
 FACILITIES AND CONTROLS for traffic control requirements.

1.13.3     Noise

 During construction, adhere to all Occupational Safety and Health
 Administration (OSHA) requirements to minimize noise impacts on local
 communities. Maintain all equipment and vehicle exhaust systems to minimize
 vehicle-related noise impacts.

 Minimize noise levels any time of day or night affecting federally listed
 animals. Place generators in baffle boxes, use an attached muffler, or use
 other noise-abatement methods, in accordance with industry standards.




                             SECTION 01 11 00   Page 18
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                   W912PL19C0015
Barrier Replacement Project (63 Miles)

1.13.4     Existing Tunnel Procedures

 In the case that an underground tunnel or void is discovered during
 excavation, immediately notify the Contracting Officer and Border Patrol.
 The Contractor may be requested to perform tunnel destruction work, for
 which the Contractor may request an equitable adjustment to the Contract.

1.13.5     Construction Guidelines

1.13.5.1     Project Limits

 Throughout the contract performance period, ensure all materials,
 equipment, vehicles, personnel and any other construction related items and
 activities are contained within the project limits. Indicate the project
 limits on the drawings. The perimeter of all areas to be disturbed during
 construction activities must be clearly demarcated using flagging or
 temporary construction fence to prevent unnecessary impacts. Maintain all
 markings designating the allowed work area in good repair throughout the
 duration of construction. No disturbance outside that perimeter will be
 authorized unless otherwise approved.

 Off-road vehicle activity outside the project limits is prohibited.

1.13.5.2     Demolition

 Demolition is a critical phase of this project; encroachment into Mexico
 will not be allowed. During excavation for demolition, the existing ground
 must not cave-in or collapse to the point where the International Boundary
 Line is compromised and existing features in Mexico will be damaged.

 Completely remove all existing features required for construction of
 proposed features. Indicate all existing features to be removed on the
 drawings. Also remove existing Normandy fence at the east end of Tucson 1,
 that veers northeasterly from the proposed alignment.

1.13.5.2.1     Foundation Demolition

 The foundation of the existing border fence may be reinforced or
 unreinforced concrete, concrete pilings, steel sheet pile or other
 foundation materials. Completely remove all existing border fencing above
 the existing fence foundation. Remove foundations that interfere with the
 construction of new features. Field verify all existing fence and
 foundation conditions.

1.13.5.2.2     Fence Demolition

 The existing border fences are comprised of vehicle fencing and personnel
 fencing. Tucson 2 has parallel Normandy fence and mesh fence; the Normandy
 fence is between the mesh fence and the IBL. In a portion of Tucson 2, east
 of the Lukeville port of entry, there exists a dilapidated chain link fence
 with barbed wire, along the IBL. This fence may need to be removed in order
 to construct the bollard wall. Tucson 3 has barbed wire fence along the
 IBL. This fence may need to be removed in order to construct the bollard
 wall.

1.13.5.2.3     Crushed Miscellaneous Base

 Crush and process demolished or excavated concrete, grout, and rock (not
 suitable for riprap or grouted stone), into Crushed Miscellaneous Base


                              SECTION 01 11 00   Page 19
22 June 2019                                               UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                 W912PL19C0015
Barrier Replacement Project (63 Miles)

 (CMB) material, conforming to APWA specifications. Incorporate into the
 work or place in stockpiles. Include the disposition of CMB in the
 Contractor's design and indicate stockpile locations on the drawings. The
 CMB will become the property of the Government.

1.13.5.2.4     Disposition of Demolished Materials

  All demolished materials will be come the property of the Contractor. All
 demolished foundation and other materials not crushed to CMB will become
 the property of the Contractor. All demolished Contractor property must be
 disposed of in accordance with the approved waste management plan. Refer to
 Section 01 74 19 CONSTRUCTION AND DEMOLITION WASTE MANAGEMENT for
 requirements.

1.13.5.2.5     Security During Demolition

 Security must be maintained throughout the entire contract performance
 period. Implement methods and procedures to ensure border security at all
 times. Install temporary fencing to close-off all gaps resulting from
 existing fence demolition. Temporary fencing requirements are specified in
 Section 01 50 00 TEMPORARY CONSTRUCTION FACILITIES AND CONTROLS.

1.13.5.3     Clearing and Grubbing

  a.   Perform selective clearing as required to perform the work; avoid
       clearing the entire Roosevelt easement where possible. Trim or prune
       trees in favor of removal where possible. Grub cleared areas as needed.
       Environmentally sensitive areas include areas of designated critical
       habitat, riparian vegetation, dense vegetation, vegetation surrounding
       drainages and any areas identified by CBP or the land managing
       agencies. These areas include but are not limited to the Organ Pipe
       Cactus National Monument, Quitobaquito Pond and drainage located
       31.942142°,-113.021653° (approximately 13 miles from the Lukeville
       POE), the San Pedro Riparian National Conservation Area, Black Draw and
       Silver Creek. Include in the Contractor's project specification the
       requirement to submit for approval a clearing and grubbing plan, as a
       preconstruction submittal.

  b.   Cleared and grubbed material may be chipped or mulched and stockpiled
       for reuse as mulch and erosion control. Ensure stockpiled organic
       material is free of invasive plant species to the greatest extent
       possible. Stockpiled material remaining at the end of construction must
       be spread over the staging and storage areas or removed from the site.
       Burning will not be allowed.

  c.   In areas of riparian, including the San Pedro River/San Pedro Riparian
       National Conservation Area and Black Draw, any mature vegetation,
       including but not limited to mature cottonwoods and willows, must be
       identified and marked or flagged prior to removal. Only those marked or
       flagged can be removed. Large tree removal or trimming must be avoided
       when possible to maintain habitat for migratory birds and federally
       listed species within the area.

  d.   Protect in place sauguro and organ pipe cacti, and agave plants. If
       these plants interfere with construction operations, relocate in
       accordance with the paragraph Plant Relocation.




                            SECTION 01 11 00   Page 20
22 June 2019                                             UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

1.13.5.4     Plant Relocation

 Relocate saguaro and organ pipe cacti, and agave plants and other
 vegetation identified by CBP or the land managing agencies that interfere
 with construction operations. Provide a licensed arborist or biologist to
 prepare a relocation plan and oversee the relocation. Relocate affected
 plants to within undisturbed areas of the Roosevelt Easement or to other
 areas within the easement after construction, a minimum of 10 feet away
 from proposed lighting and electrical features. Provide a 12 month
 establishment period for all relocated plants. Submit a Plant Relocation
 Plan, indicating existing and proposed locations of plants to be relocated,
 and include the following:

  a.   Method of removal and placement.

  b.   Procedures for feeding and watering.

  c.   Methods of bracing and for providing physical stability.

  d.   Provision for marking so that relocated plants will be identifiable
       during the establishment period.

  e.   Proposed locations of electrical, lighting, and fiber optic features.

  f.   Establishment period measures to be employed.

1.13.5.5   Existing Mexican Salvage Yard in Tucson Project 2 and Tire Wall in
Tucson Project 1

  Coordinate through IBWC and the Contracting Officer prior to fence
 removals in these areas. The Government will coordinate with Mexican
 authorities for removal of encroachments, prior to fence removal. Refer to
 the Encroachment Exhibits attached to the end of this section.

1.13.5.6     Descending Slopes from the IBL into Mexico

 Along the wall alignments, there exist steep drop-offs of the existing
 ground or eroded soil descending into Mexico. These locations will require
 non-standard foundation designs like deepened footings or tie backs, in
 order to achieve stability and code compliance.

1.13.5.7     Anti-Tunnel Provision

 The minimum 6 foot deep wall footing may be reduced where existing bedrock
 of a minimum compressive strength of 3000 psi, extends continuously from
 the bottom of footing to minimum 6 feet deep.

1.13.5.8     Filling of Bollards

 Ensure bollards are filled with grout not later that 5 days after bollard
 panel placement. Use grout with a minimum compressive strength of 3000 psi.
 Height of grout fill is as indicated.

1.13.5.9     Gates

1.13.5.9.1     Manually Operated Gates

 Provide double-leaf, manually operated, bollard type vehicular swing gates
 at each International Boundary Monument. Center the gate on the boundary


                            SECTION 01 11 00   Page 21
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)



                          SECTION TABLE OF CONTENTS

                      DIVISION 01 - GENERAL REQUIREMENTS

                               SECTION 01 57 19

                       TEMPORARY ENVIRONMENTAL CONTROLS

                                    11/15


 PART 1   GENERAL

   1.1   REFERENCES
   1.2   DEFINITIONS
     1.2.1   Contractor Generated Hazardous Waste
     1.2.2   Environmental Pollution and Damage
     1.2.3   Environmental Protection
     1.2.4   Hazardous Debris
     1.2.5   Hazardous Materials
     1.2.6   Hazardous Waste
     1.2.7   National Pollutant Discharge Elimination System (NPDES)
     1.2.8   Oily Waste
     1.2.9   Regulated Waste
     1.2.10    Sediment
     1.2.11    Solid Waste
       1.2.11.1    Debris
       1.2.11.2    Green Waste
       1.2.11.3    Material not regulated as solid waste
       1.2.11.4    Non-Hazardous Waste
       1.2.11.5    Recyclables
       1.2.11.6    Surplus Soil
       1.2.11.7    Scrap Metal
       1.2.11.8    Wood
     1.2.12    Surface Discharge
     1.2.13    Wastewater
       1.2.13.1    Stormwater
     1.2.14    Waters of the United States
     1.2.15    Wetlands
     1.2.16    Universal Waste
   1.3   SUBMITTALS
   1.4   ENVIRONMENTAL PROTECTION REQUIREMENTS
     1.4.1   Conformance with Border Patrol's Best Management Practices (BP
         BMPs)
   1.5   SPECIAL ENVIRONMENTAL REQUIREMENTS
   1.6   ENVIRONMENTAL PROTECTION PLAN
     1.6.1   General Overview and Purpose
       1.6.1.1    Descriptions
       1.6.1.2    Duties
       1.6.1.3    Procedures
       1.6.1.4    Communications
       1.6.1.5    Contact Information
     1.6.2   General Site Information
       1.6.2.1    Drawings
       1.6.2.2    Work Area
       1.6.2.3    Documentation
     1.6.3   Management of Natural Resources


                           SECTION 01 57 19   Page 1
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian               W912PL19C0015
Barrier Replacement Project (63 Miles)

     1.6.4   Protection of Historical and Archaeological Resources
     1.6.5   Stormwater Management and Control
     1.6.6   Protection of the Environment from Waste Derived from
         Contractor Operations
     1.6.7   Prevention of Releases to the Environment
     1.6.8   Clean Air Act Compliance
       1.6.8.1   Haul Route
       1.6.8.2   Pollution Generating Equipment
       1.6.8.3   Stationary Internal Combustion Engines
       1.6.8.4   Air Pollution-Generating Processes
       1.6.8.5   Compliant Materials
   1.7   ENVIRONMENTAL RECORDS BINDER
   1.8   SOLID WASTE MANAGEMENT
     1.8.1   Solid Waste Disposal Report

 PART 2   PRODUCTS


 PART 3   EXECUTION

   3.1   PROTECTION OF NATURAL RESOURCES
     3.1.1   Flow Ways
     3.1.2   Vegetation
     3.1.3   Streams
   3.2   STORMWATER
     3.2.1   Construction General Permit
       3.2.1.1   Arizona
         3.2.1.1.1   Regulatory Requirements for the Notice of Intent (NOI)
       3.2.1.2   Stormwater Pollution Prevention Plan
       3.2.1.3   Stormwater Notice of Intent for Construction Activities
       3.2.1.4   Inspection Reports
       3.2.1.5   Stormwater Pollution Prevention Plan Compliance Notebook
       3.2.1.6   Stormwater Notice of Termination for Construction Activities
     3.2.2   Erosion and Sediment Control Measures
     3.2.3   Work Area Limits
     3.2.4   Contractor Facilities and Work Areas
   3.3   SURFACE AND GROUNDWATER
     3.3.1   Cofferdams, Diversions, and Dewatering
     3.3.2   Waters of the United States
   3.4   PROTECTION OF CULTURAL RESOURCES
     3.4.1   Archaeological Resources
   3.5   AIR RESOURCES
     3.5.1   Preconstruction Air Permits
     3.5.2   Burning
     3.5.3   Dust Control
       3.5.3.1   Particulates
   3.6   WASTE MINIMIZATION
     3.6.1   Salvage, Reuse and Recycle
   3.7   BORROW SOURCE SOILS
     3.7.1   Requirements for Offsite Soils from Non-Commercial Borrow
         Sources
     3.7.2   Requirements for Off-Site Soils from Commercial Borrow Sources
     3.7.3   Soils from a Non-Commercial Borrow Source
   3.8   WASTE MANAGEMENT AND DISPOSAL
     3.8.1   Waste Determination Documentation
     3.8.2   Control and Management of Hazardous Waste
       3.8.2.1   Hazardous Waste/Debris Management
       3.8.2.2   Hazardous Waste Disposal
         3.8.2.2.1   Responsibilities for Contractor's Disposal


                           SECTION 01 57 19   Page 2
22 June 2019                                           UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian               W912PL19C0015
Barrier Replacement Project (63 Miles)

            3.8.2.2.1.1     Services
            3.8.2.2.1.2     Samples
            3.8.2.2.1.3     Analysis
            3.8.2.2.1.4     Labeling
     3.8.3    Releases/Spills of Oil and Hazardous Substances
        3.8.3.1    Response and Notifications
        3.8.3.2    Clean Up
   3.9    HAZARDOUS MATERIAL MANAGEMENT
   3.10    PREVIOUSLY USED EQUIPMENT
   3.11    PETROLEUM, OIL, LUBRICANT (POL) STORAGE AND FUELING
     3.11.1     Used Oil Management
     3.11.2     Oil Storage Including Fuel Tanks
   3.12    INADVERTENT DISCOVERY OF PETROLEUM-CONTAMINATED SOIL OR HAZARDOUS
          WASTES
   3.13    SOUND INTRUSION
   3.14    POST CONSTRUCTION CLEANUP

 -- End of Section Table of Contents --




                           SECTION 01 57 19   Page 3
22 June 2019                                           UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                    W912PL19C0015
Barrier Replacement Project (63 Miles)



                                 SECTION 01 57 19

                         TEMPORARY ENVIRONMENTAL CONTROLS
                                       11/15

PART 1     GENERAL

1.1      REFERENCES

 The publications listed below form a part of this specification to the
 extent referenced. The publications are referred to within the text by the
 basic designation only.

             U.S. NATIONAL ARCHIVES AND RECORDS ADMINISTRATION (NARA)

 29 CFR 1910.120                     Hazardous Waste Operations and Emergency
                                     Response

 40 CFR 112                          Oil Pollution Prevention

 40 CFR 122.26                       Storm Water Discharges (Applicable to
                                     State NPDES Programs, see section 123.25)

 40 CFR 260                          Hazardous Waste Management System:    General

 40 CFR 261                          Identification and Listing of Hazardous
                                     Waste

 40 CFR 261.7                        Residues of Hazardous Waste in Empty
                                     Containers

 40 CFR 262                          Standards Applicable to Generators of
                                     Hazardous Waste

 40 CFR 262.31                       Standards Applicable to Generators of
                                     Hazardous Waste-Labeling

 40 CFR 263                          Standards Applicable to Transporters of
                                     Hazardous Waste

 40 CFR 264                          Standards for Owners and Operators of
                                     Hazardous Waste Treatment, Storage, and
                                     Disposal Facilities

 40 CFR 265                          Interim Status Standards for Owners and
                                     Operators of Hazardous Waste Treatment,
                                     Storage, and Disposal Facilities

 40 CFR 266                          Standards for the Management of Specific
                                     Hazardous Wastes and Specific Types of
                                     Hazardous Waste Management Facilities

 40 CFR 268                          Land Disposal Restrictions

 40 CFR 273                          Standards For Universal Waste Management

 40 CFR 279                          Standards for the Management of Used Oil


                             SECTION 01 57 19   Page 4
22 June 2019                                                UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                   W912PL19C0015
Barrier Replacement Project (63 Miles)


 40 CFR 300                          National Oil and Hazardous Substances
                                     Pollution Contingency Plan

 40 CFR 300.125                      National Oil and Hazardous Substances
                                     Pollution Contingency Plan - Notification
                                     and Communications

 40 CFR 355                          Emergency Planning and Notification

 40 CFR 50                           National Primary and Secondary Ambient Air
                                     Quality Standards

 40 CFR 60                           Standards of Performance for New
                                     Stationary Sources

 40 CFR 63                           National Emission Standards for Hazardous
                                     Air Pollutants for Source Categories

 40 CFR 64                           Compliance Assurance Monitoring

 49 CFR 171                          General Information, Regulations, and
                                     Definitions

 49 CFR 172                          Hazardous Materials Table, Special
                                     Provisions, Hazardous Materials
                                     Communications, Emergency Response
                                     Information, and Training Requirements

 49 CFR 173                          Shippers - General Requirements for
                                     Shipments and Packagings

 49 CFR 178                          Specifications for Packagings

1.2     DEFINITIONS

1.2.1     Contractor Generated Hazardous Waste

 Contractor generated hazardous waste are materials that, if abandoned or
 disposed of, may meet the definition of a hazardous waste. These waste
 streams would typically consist of material brought on site by the
 Contractor to execute work, but are not fully consumed during the course of
 construction. Examples include, but are not limited to, excess paint
 thinners (i.e. methyl ethyl ketone, toluene), waste thinners, excess
 paints, excess solvents, waste solvents, excess pesticides, and
 contaminated pesticide equipment rinse water.

1.2.2     Environmental Pollution and Damage

 Environmental pollution and damage is the presence of chemical, physical,
 or biological elements or agents which adversely affect human health or
 welfare; unfavorably alter ecological balances of importance to human life;
 affect other species of importance to humankind; or degrade the environment
 aesthetically, culturally or historically.

1.2.3     Environmental Protection

 Environmental protection is the prevention/control of pollution and habitat
 disruption that may occur to the environment during construction. The


                             SECTION 01 57 19    Page 5
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

 control of environmental pollution and damage requires consideration of
 land, water, and air; biological and cultural resources; and includes
 management of visual aesthetics; noise; solid, chemical, gaseous, and
 liquid waste; radiant energy and radioactive material as well as other
 pollutants.

1.2.4   Hazardous Debris

 As defined in paragraph SOLID WASTE, debris that contains listed hazardous
 waste (either on the debris surface, or in its interstices, such as pore
 structure) in accordance with 40 CFR 261. Hazardous debris also includes
 debris that exhibits a characteristic of hazardous waste in accordance with
 40 CFR 261.

1.2.5   Hazardous Materials

 Hazardous materials as defined in 49 CFR 171 and listed in 49 CFR 172.

 Hazardous material is any material that: Is regulated as a hazardous
 material in accordance with 49 CFR 173; or requires a Safety Data Sheet
 (SDS) in accordance with 29 CFR 1910.120; or during end use, treatment,
 handling, packaging, storage, transportation, or disposal meets or has
 components that meet or have potential to meet the definition of a
 hazardous waste as defined by 40 CFR 261 Subparts A, B, C, or D.
 Designation of a material by this definition, when separately regulated or
 controlled by other sections or directives, does not eliminate the need for
 adherence to that hazard-specific guidance which takes precedence over this
 section for "control" purposes. Such material includes ammunition,
 weapons, explosive actuated devices, propellants, pyrotechnics, chemical
 and biological warfare materials, medical and pharmaceutical supplies,
 medical waste and infectious materials, bulk fuels, radioactive materials,
 and other materials such as asbestos, mercury, and polychlorinated
 biphenyls (PCBs).

1.2.6   Hazardous Waste

 Hazardous Waste is any material that meets the definition of a solid waste
 and exhibit a hazardous characteristic (ignitability, corrosivity,
 reactivity, or toxicity) as specified in 40 CFR 261, Subpart C, or contains
 a listed hazardous waste as identified in 40 CFR 261, Subpart D.

1.2.7   National Pollutant Discharge Elimination System (NPDES)

 The NPDES permit program controls water pollution by regulating point
 sources that discharge pollutants into waters of the United States.

1.2.8   Oily Waste

 Oily waste are those materials that are, or were, mixed with Petroleum,
 Oils, and Lubricants (POLs) and have become separated from that POLs. Oily
 wastes also means materials, including wastewaters, centrifuge solids,
 filter residues or sludges, bottom sediments, tank bottoms, and sorbents
 which have come into contact with and have been contaminated by, POLs and
 may be appropriately tested and discarded in a manner which is in
 compliance with other state and local requirements.

 This definition includes materials such as oily rags, "kitty litter"
 sorbent clay and organic sorbent material. These materials may be land
 filled provided that: It is not prohibited in other state regulations or


                              SECTION 01 57 19   Page 6
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

 local ordinances; the amount generated is "de minimus" (a small amount); it
 is the result of minor leaks or spills resulting from normal process
 operations; and free-flowing oil has been removed to the practicable extent
 possible. Large quantities of this material, generated as a result of a
 major spill or in lieu of proper maintenance of the processing equipment,
 are a solid waste. As a solid waste, perform a hazardous waste
 determination prior to disposal. As this can be an expensive process, it
 is recommended that this type of waste be minimized through good
 housekeeping practices and employee education.

1.2.9      Regulated Waste

 Regulated waste are solid wastes that have specific additional federal,
 state, or local controls for handling, storage, or disposal.

1.2.10      Sediment

 Sediment is soil and other debris that have eroded and have been
 transported by runoff water or wind.

1.2.11      Solid Waste

 Solid waste is a solid, liquid, semi-solid or contained gaseous waste. A
 solid waste can be a hazardous waste, non-hazardous waste, or non-Resource
 Conservation and Recovery Act (RCRA) regulated waste. Types of solid waste
 typically generated at construction sites may include:

1.2.11.1      Debris

 Debris is non-hazardous solid material generated during the construction,
 demolition, or renovation of a structure that exceeds 2.5-inch particle
 size that is: a manufactured object; plant or animal matter; or natural
 geologic material (for example, cobbles and boulders), broken or removed
 concrete, masonry, and rock asphalt paving; ceramics; roofing paper and
 shingles. Inert materials may be reinforced with or contain ferrous wire,
 rods, accessories and weldments. A mixture of debris and other material
 such as soil or sludge is also subject to regulation as debris if the
 mixture is comprised primarily of debris by volume, based on visual
 inspection.

1.2.11.2      Green Waste

 Green waste is the vegetative matter from landscaping, land clearing and
 grubbing, including, but not limited to, grass, bushes, scrubs, small trees
 and saplings, tree stumps and plant roots. Marketable trees, grasses and
 plants that are indicated to remain, be re-located, or be re-used are not
 included.

1.2.11.3      Material not regulated as solid waste

 Material not regulated as solid waste is nuclear source or byproduct
 materials regulated under the Federal Atomic Energy Act of 1954 as amended;
 suspended or dissolved materials in domestic sewage effluent or irrigation
 return flows, or other regulated point source discharges; regulated air
 emissions; and fluids or wastes associated with natural gas or crude oil
 exploration or production.




                              SECTION 01 57 19   Page 7
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                   W912PL19C0015
Barrier Replacement Project (63 Miles)

1.2.11.4     Non-Hazardous Waste

 Non-hazardous waste is waste that is excluded from, or does not meet,
 hazardous waste criteria in accordance with 40 CFR 263.

1.2.11.5     Recyclables

 Recyclables are materials, equipment and assemblies such as doors, windows,
 door and window frames, plumbing fixtures, glazing and mirrors that are
 recovered and sold as recyclable, and structural components. It also
 includes commercial-grade refrigeration equipment with Freon removed,
 household appliances where the basic material content is metal, clean
 polyethylene terephthalate bottles, cooking oil, used fuel oil, textiles,
 high-grade paper products and corrugated cardboard, stackable pallets in
 good condition, clean crating material, and clean rubber/vehicle tires.
 Metal meeting the definition of lead contaminated or lead based paint
 contaminated may not be included as recyclable if sold to a scrap metal
 company. Paint cans that meet the definition of empty containers in
 accordance with 40 CFR 261.7 may be included as recyclable if sold to a
 scrap metal company.

1.2.11.6     Surplus Soil

 Surplus soil is existing soil that is in excess of what is required for
 this work, including aggregates intended, but not used, for on-site mixing
 of concrete, mortars, and paving. Contaminated soil meeting the definition
 of hazardous material or hazardous waste is not included and must be
 managed in accordance with paragraph HAZARDOUS MATERIAL MANAGEMENT.

1.2.11.7     Scrap Metal

 This includes scrap and excess ferrous and non-ferrous metals such as
 reinforcing steel, structural shapes, pipe, and wire that are recovered or
 collected and disposed of as scrap. Scrap metal meeting the definition of
 hazardous material or hazardous waste is not included.

1.2.11.8     Wood

 Wood is dimension and non-dimension lumber, plywood, chipboard, hardboard.
 Treated or painted wood that meets the definition of lead contaminated or
 lead based contaminated paint is not included. Treated wood includes, but
 is not limited to, lumber, utility poles, crossties, and other wood
 products with chemical treatment.

1.2.12     Surface Discharge

 Surface discharge means discharge of water into drainage ditches, storm
 sewers, creeks or "waters of the United States". Surface discharges are
 discrete, identifiable sources and require a permit from the governing
 agency. Comply with federal, state, and local laws and regulations.

1.2.13     Wastewater

 Wastewater is the used water and solids from a community that flow to a
 treatment plant.

1.2.13.1     Stormwater

 Stormwater is any precipitation in an urban or suburban area that does not


                               SECTION 01 57 19   Page 8
22 June 2019                                               UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

 evaporate or soak into the ground, but instead collects and flows into
 storm drains, rivers, and streams.

1.2.14      Waters of the United States

 Waters of the United States means Federally jurisdictional waters,
 including wetlands, that are subject to regulation under Section 404 of the
 Clean Water Act or navigable waters, as defined under the Rivers and
 Harbors Act.

1.2.15      Wetlands

 Wetlands are those areas that are inundated or saturated by surface or
 groundwater at a frequency and duration sufficient to support, and that
 under normal circumstances do support, a prevalence of vegetation typically
 adapted for life in saturated soil conditions.

1.2.16      Universal Waste

 The universal waste regulations streamline collection requirements for
 certain hazardous wastes in the following categories: batteries,
 pesticides, mercury-containing equipment (for example, thermostats), and
 lamps (for example, fluorescent bulbs). The rule is designed to reduce
 hazardous waste in the municipal solid waste (MSW) stream by making it
 easier for universal waste handlers to collect these items and send them
 for recycling or proper disposal. These regulations can be found at
 40 CFR 273.

1.3      SUBMITTALS

 Government approval is required for submittals with a "G" designation;
 submittals not having a "G" designation are for information only. Submit
 the following in accordance with Section 01 33 00 SUBMITTAL PROCEDURES:

         SD-01 Preconstruction Submittals

             Environmental Protection Plan; G

             Stormwater Notice of Intent (for NPDES coverage under the general
             permit for construction activities); G

             Solid Waste Disposal Report; G

             Inspection Reports; G

         SD-07 Certificates

             Letters Of Acceptance

         SD-11 Closeout Submittals

             Stormwater Pollution Prevention Plan Compliance Notebook; G

             Stormwater Notice of Termination (for NPDES coverage under the
             general permit for construction activities); G

             Waste Determination Documentation; G




                              SECTION 01 57 19   Page 9
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

1.4     ENVIRONMENTAL PROTECTION REQUIREMENTS

 The Government will provide the Contractor with an Environmental Waiver and
 the Border Patrol (BP) best management practices (BMPs) that will minimize
 or avoid environmental impacts prior to the issuance of Notice to Proceed.
 The Environmental Waiver will provide clarification regarding which laws,
 regulations, and requirements that are waived by the Government for
 construction of this project. Refer to Appendix C - Environmental Waiver
 for additional clarification. The Contractor will be responsible for:

  (1) obtaining any necessary permits not covered under the Environmental
      Waiver and are specifically required herein;
  (2) the development of any plans, such as a Storm Water Pollution
      Prevention Plan (SWPPP), that are necessary to minimize or avoid
      environmental impacts; and
  (3) the implementation of BP BMPs and BMPs in general.

 During the construction process, adhere to and implement any environmental
 protection requirements that arise out of such permits or plans and the
 BMPs that are required by the Government. Compliance with environmental
 protection requirements and BMPs could impact the overall schedule and
 completion of the project.

 Provide and maintain, during the life of the contract, environmental
 protection as defined. Plan for and provide environmental protective
 measures to control pollution that develops during construction practice.
 Plan for and provide environmental protective measures required to correct
 conditions that develop during the construction of permanent or temporary
 environmental features associated with the project. Protect the
 environmental resources within the project boundaries and those affected
 outside the limits of permanent work during the entire duration of this
 Contract.

 Tests and procedures assessing whether construction operations comply with
 applicable environmental laws may be required. Analytical work must be
 performed by qualified laboratories; and where required by law, the
 laboratories must be certified.

1.4.1     Conformance with Border Patrol's Best Management Practices (BP BMPs)

 Perform work under this contract consistent with the policy and objectives
 identified by the BP BMPs provided in Section 01 11 00 SUMMARY OF WORK; and
 the requirements herein. Perform work in a manner that conforms to
 objectives and targets of the environmental programs and operational
 controls identified by the BP BMPs. Support Government personnel when
 environmental compliance and BP BMPs inspections are conducted at the
 Project site, answering questions, and providing proof of records being
 maintained. Provide monitoring and measurement information as necessary to
 address environmental performance relative to environmental, energy, and
 transportation management goals. In the event a BP BMPs nonconformance or
 environmental noncompliance associated with the contracted services, tasks,
 or actions occurs, take corrective and preventative actions. In addition,
 employees must be aware of their roles and responsibilities under the BP
 BMPs and of how these BP BMPs roles and responsibilities affect work
 performed under the contract.

 Coordinate with the BP environmental coordinator (when necessary) to
 identify training needs associated with environmental aspects of the
 project and the BP BMPs, and arrange training or take other action to meet


                            SECTION 01 57 19    Page 10
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

 these needs. Provide training documentation to the Contracting Officer.

1.5     SPECIAL ENVIRONMENTAL REQUIREMENTS

 Comply with the Border Patrol Best Management Practices listed in Section
 01 11 00 SUMMARY OF WORK and requirements specified in this section.

1.6     ENVIRONMENTAL PROTECTION PLAN

 The purpose of the EPP is to present an overview of known or potential
 environmental issues that must be considered and addressed during
 construction. Incorporate construction related objectives and targets from
 the BP BMPs into the EPP. Include in the EPP measures for protecting
 natural and cultural resources, required reports, and other measures to be
 taken. Meet with the Contracting Officer or Contracting Officer
 Representative to discuss the EPP and develop a mutual understanding
 relative to the details for environmental protection including measures for
 protecting natural resources, required reports, and other measures to be
 taken. Submit the Environmental Protection Plan within no less than 10
 days before the preconstruction meeting. Revise the EPP throughout the
 project to include any reporting requirements, changes in site conditions,
 or contract modifications that change the project scope of work in a way
 that could have an environmental impact. No requirement in this section
 will relieve the Contractor of any applicable federal, state, and local
 environmental protection laws and regulations. During Construction,
 identify, implement, and submit for approval any additional requirements to
 be included in the EPP. Maintain the current version onsite.

 The EPP includes, but is not limited to, the following elements:

1.6.1     General Overview and Purpose

1.6.1.1     Descriptions

 A brief description of each specific plan required in this Contract such as
 stormwater pollution prevention plan or the integration of the EPP, the BP
 BMPs, and the conditions indentified in Appendix D.

1.6.1.2     Duties

 The duties and level of authority assigned to the person(s) on the job site
 overseeing environmental compliance, such as who is responsible for
 adherence to the EPP, who is responsible for spill cleanup and training
 personnel on spill response procedures, who is responsible for manifesting
 hazardous waste to be removed from the site (if applicable), and who is
 responsible for training the Contractor's environmental protection
 personnel.

1.6.1.3     Procedures

 A copy of any standard or project-specific operating procedures that will
 be used to effectively manage and protect the environment on the project
 site.

1.6.1.4     Communications

 Communication and training procedures that will be used to convey
 environmental management requirements to Contractor employees and
 subcontractors.


                             SECTION 01 57 19   Page 11
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)


1.6.1.5     Contact Information

 Emergency contact information contact information (office phone number,
 cell phone number, and e-mail address).

1.6.2     General Site Information

1.6.2.1     Drawings

 Include drawings showing locations of proposed temporary excavations or
 embankments for haul roads, stream and arroyo crossings, material storage
 areas, structures, sanitary facilities, and stockpiles of excess soil.

1.6.2.2     Work Area

 Include a work area plan showing the proposed activity in each portion of
 the area and identify the areas of limited use or nonuse. Include measures
 for marking the limits of use areas, including methods for protection of
 features to be preserved within authorized work areas and methods to
 control runoff and to contain materials on site, and a traffic control plan.

1.6.2.3     Documentation

 Include a letter signed by an officer of the firm appointing the
 Environmental Manager and stating that person is responsible for managing
 and implementing the Environmental Program as described in this contract.
 Include in this letter the Environmental Manager's authority to direct the
 removal and replacement of non-conforming work.

1.6.3     Management of Natural Resources

 Include the following as applicable:

  a.    Land resources

  b.    Temporary construction

  c.    Stream crossings

  d.    Fish and wildlife resources

1.6.4     Protection of Historical and Archaeological Resources

 Include the following as applicable:

  a.    Objectives

  b.    Methods

1.6.5     Stormwater Management and Control

 Include the following as applicable:

  a.    Ground cover

  b.    Erodible soils

  c.    Temporary measures


                             SECTION 01 57 19   Page 12
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                 W912PL19C0015
Barrier Replacement Project (63 Miles)


        (1) Structural Practices

        (2) Temporary and permanent stabilization

  d.    Effective selection, implementation and maintenance of Best Management
        Practices (BMPs) and Border Patrol's BMPs.

1.6.6   Protection of the Environment from Waste Derived from Contractor
Operations

 Describe control and disposal of solid and sanitary waste and hazardous
 waste.

 This item consist of the management procedures for hazardous waste to be
 generated. As a minimum, include the following:

  a.    List of the types of hazardous wastes expected to be generated

  b.    Procedures to ensure a written waste determination is made for
        appropriate wastes that are to be generated

  c.    Sampling/analysis plan, including laboratory method(s) that will be
        used for waste determinations and copies of relevant laboratory
        certifications

  d.    Methods and proposed locations for hazardous waste accumulation/storage
        (that is, in tanks or containers)

  e.    Management procedures for storage, labeling, transportation, and
        disposal of waste (treatment of waste is not allowed unless
        specifically noted)

  f.    Management procedures and regulatory documentation ensuring disposal of
        hazardous waste complies with Land Disposal Restrictions (40 CFR 268)

  g.    Management procedures for recyclable hazardous materials such as
        lead-acid batteries, used oil, and similar

  h.    Used oil management procedures in accordance with 40 CFR 279; Hazardous
        waste minimization procedures

  i.    Plans for the disposal of hazardous waste by permitted facilities; and
        Procedures to be employed to ensure required employee training records
        are maintained.

1.6.7     Prevention of Releases to the Environment

 Include procedures to prevent releases to the environment and provide
 notifications in the event of a release to the environment.

1.6.8     Clean Air Act Compliance

1.6.8.1     Haul Route

 As a part of the Offsite Haul Routes Plan submitted in accordance with the
 Section 01 50 00 TEMPORARY FACILITIES AND CONTROLS, include provisions for
 controlling dirt, debris, and dust on public or private roadways. As a
 minimum, identify in the plan the subcontractor and equipment for cleaning


                            SECTION 01 57 19   Page 13
22 June 2019                                             UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                   W912PL19C0015
Barrier Replacement Project (63 Miles)

 along the haul route and measures to reduce dirt, dust, and debris from
 roadways.

1.6.8.2     Pollution Generating Equipment

 Identify air pollution generating equipment or processes that may require
 federal, state, or local permits under the Clean Air Act. Determine
 requirements based on any current permits and the impacts of the project.
 Provide a list of all fixed or mobile equipment, machinery or operations
 that could generate air emissions during the project to the Contracting
 Officer.

1.6.8.3     Stationary Internal Combustion Engines

 Identify portable and stationary internal combustion engines that will be
 supplied, used or serviced. Comply with 40 CFR 60 Subpart IIII, 40 CFR 60
 Subpart JJJJ, 40 CFR 63 Subpart ZZZZ, and local regulations as applicable.
 At minimum, include the make, model, serial number, manufacture date, size
 (engine brake horsepower), and EPA emission certification status of each
 engine. Maintain applicable records and log hours of operation and fuel
 use. Logs must include reasons for operation and delineate between
 emergency and non-emergency operation.

1.6.8.4     Air Pollution-Generating Processes

 Identify planned air pollution-Generating processes and management control
 measures (including, but not limited to, spray painting, abrasive blasting,
 demolition, material handling, fugitive dust, and fugitive emissions). Log
 hours of operations and track quantities of materials used.

1.6.8.5     Compliant Materials

 Provide the Government a list of and SDSs for all hazardous materials
 proposed for use on site. Materials must be compliant with all Clean Air
 Act regulations for emissions including solvent and volatile organic
 compound contents, and applicable National Emission Standards for Hazardous
 Air Pollutants requirements. The Government may alter or limit use of
 specific materials as needed to best accomodate requirements for emissions.

1.7     ENVIRONMENTAL RECORDS BINDER

 Maintain on-site a separate three-ring Environmental Records Binder and
 submit at the completion of the project. Make separate parts within the
 binder that correspond to each submittal listed under paragraph CLOSEOUT
 SUBMITTALS in this section.

1.8     SOLID WASTE MANAGEMENT

 Provide the Contracting Officer with written notification of the quantity
 of anticipated solid waste or debris that is anticipated or estimated to be
 generated by construction. Include in the report the locations where
 various types of waste will be disposed or recycled. Include letters of
 acceptance from the receiving location or as applicable; submit one copy of
 the Letters of Acceptance.

1.8.1     Solid Waste Disposal Report

 Monthly, submit a Solid Waste Disposal Report to the Contracting Officer.
 For each waste, the report will state the classification (using the


                            SECTION 01 57 19     Page 14
22 June 2019                                               UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

 definitions provided in this section), amount, location, and name of the
 business receiving the solid waste.

PART 2     PRODUCTS

 Not Used.

PART 3     EXECUTION

3.1      PROTECTION OF NATURAL RESOURCES

 Minimize interference with, disturbance to, and damage to fish, wildlife,
 and plants, including their habitats. Prior to the commencement of
 activities, consult with the Border Patrol (and potentially the state fish
 and game department), regarding rare species or sensitive habitats that
 need to be protected. The protection of rare, threatened, and endangered
 animal and plant species identified, including their habitats, is the
 Contractor's responsibility.

 Preserve the natural resources within the project boundaries and outside
 the limits of permanent work. Restore to an equivalent or improved
 condition upon completion of work that is consistent with the requirements
 of the Border Patrol or as otherwise specified herein. Confine
 construction activities to within the limits of the work indicated or
 specified.

3.1.1      Flow Ways

 Do not alter water flows or otherwise significantly disturb the native
 habitat adjacent to the project and critical to the survival of wildlife,
 except as specified and permitted.

3.1.2      Vegetation

 Except in areas to be cleared, do not remove, cut, deface, injure, or
 destroy trees or shrubs without the Contracting Officer's permission. Do
 not fasten or attach ropes, cables, or guys to existing nearby trees for
 anchorages unless authorized by the Contracting Officer. Where such use of
 attached ropes, cables, or guys is authorized, the Contractor is
 responsible for any resultant damage.

 Protect existing trees that are to remain to ensure they are not injured,
 bruised, defaced, or otherwise damaged by construction operations. Remove
 displaced rocks from uncleared areas. Coordinate with the Contracting
 Officer to determine appropriate action for trees and other landscape
 features scarred or damaged by equipment operations.

3.1.3      Streams

 Stream crossings must allow movement of materials or equipment without
 intentionally violating water pollution control standards of the federal,
 state, and local governments.

 The Contracting Officer's approval is required before any equipment will be
 permitted to ford live streams. In areas where frequent crossings are
 required, install temporary culverts or bridges. Obtain Contracting
 Officer's approval prior to installation of any of these measures. Remove
 temporary culverts or bridges upon completion of work, and repair the area
 to its original condition unless otherwise required by the Contracting


                             SECTION 01 57 19   Page 15
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

 Officer.

3.2     STORMWATER

 Do not discharge stormwater from construction sites to sanitary sewers. If
 the water is noted or suspected of being contaminated, it may only be
 released as directed by the Contracting Officer. Obtain authorization in
 advance from the Contracting Officer for any release of contaminated water.

3.2.1     Construction General Permit

 Provide a Construction General Permit as required by EPA General Permit.
 Under the terms and conditions of the permit, install, inspect, maintain
 BMPs, prepare stormwater erosion and sediment control inspection reports,
 and submit SWPPP inspection reports. Maintain construction operations and
 management in compliance with the terms and conditions of the general
 permit for stormwater discharges from construction activities.

3.2.1.1     Arizona

3.2.1.1.1      Regulatory Requirements for the Notice of Intent (NOI)

 Submit a vicinity map and a NOI to the Arizona Department of Environmental
 Quality (ADEQ). If discharges to a unique or impaired water body are
 proposed, submit the SWPPP along with the NOI. See the General Permit for
 instructions. Submit Notice of Termination (NOT) to ADEQ within 30 days
 after permit conditions have been met.

 Arizona Pollutant Discharge Elimination System General Permit for
 Dischargers from Construction Activities to Water of the United States
 2008, Permit No. AZG2013-001 expires June 2, 2018

 http://www.azdeq.gov/environ/water/permits/download/2013_cgp.pdf

3.2.1.2     Stormwater Pollution Prevention Plan

 Submit a project-specific Stormwater Pollution Prevention Plan (SWPPP) to
 the Contracting Officer for approval, prior to the commencement of work.
 The SWPPP must meet the requirements of 40 CFR 122.26 and the EPA General
 Permit for stormwater discharges from construction sites.

 Include the following:

  a.    Comply with terms of the EPA general permit for stormwater discharges
        from construction activities. Prepare SWPPP in accordance with EPA
        requirements. Use EPA guide Developing your Stormwater Pollution
        Prevention Plan located at

        http://water.epa.gov/polwaste/npdes/stormwater/Stormwater-Pollution-
        Prevention-Plans-for-Construction-Activities.cfm

        to prepare the SWPPP.

  b.    Select applicable BMPs from EPA Fact Sheets located at

        http://water.epa.gov/polwaste/npdes/swbmp/Construction-Site-StormWater-
        Run-Off-Control.cfm

        or in accordance with applicable state or local requirements.


                             SECTION 01 57 19   Page 16
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                    W912PL19C0015
Barrier Replacement Project (63 Miles)


  c.    Include a completed copy of the Notice of Intent, BMP Inspection Report
        Template, and Stormwater Notice of Termination, except for the
        effective date.

3.2.1.3     Stormwater Notice of Intent for Construction Activities

 Prepare and submit the Stormwater Notice of Intent for NPDES coverage under
 the general permit for construction activities to the Contracting Officer
 for review.

 Submit the NOI and appropriate permit fees onto the appropriate federal
 agency. Maintain a copy of the SWPPP at the onsite construction office, and
 continually update as required, reflecting current site conditions.

3.2.1.4     Inspection Reports

 Submit Inspection Reports to the Contracting Officer in accordance with EPA
 Construction General Permit.

3.2.1.5     Stormwater Pollution Prevention Plan Compliance Notebook

 Create and maintain a three ring binder of documents that demonstrate
 compliance with the Construction General Permit. Include a copy of the
 permit Notice of Intent, proof of permit fee payment, SWPPP and SWPPP
 update amendments, inspection reports and related corrective action
 records, copies of correspondence with the EPA, and a copy of the permit
 Notice of Termination in the binder. At project completion, the notebook
 becomes property of the Government. Provide the compliance notebook to the
 Contracting Officer.

3.2.1.6     Stormwater Notice of Termination for Construction Activities

 Submit a Stormwater Notice of Termination to the Contracting Officer once
 construction is complete and final stabilization has been achieved on all
 portions of the site for which the permittee is responsible. Once
 approved, submit the Notice of Termination to the appropriate federal
 agency.

3.2.2     Erosion and Sediment Control Measures

 Provide erosion and sediment control measures in accordance with state and
 local laws and regulations and the BP BMPs. Preserve vegetation to the
 maximum extent practicable.

 Erosion control inspection reports may be compiled as part of a stormwater
 pollution prevention plan inspection reports.

3.2.3     Work Area Limits

 Mark the areas that need not be disturbed under this Contract prior to
 commencing construction activities. Mark or fence isolated areas within
 the general work area that are not to be disturbed. Protect monuments and
 markers before construction operations commence. Where construction
 operations are to be conducted during darkness, any markers must be visible
 in the dark. Personnel must be knowledgeable of the purpose for marking
 and protecting particular objects.




                             SECTION 01 57 19   Page 17
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                   W912PL19C0015
Barrier Replacement Project (63 Miles)

3.2.4     Contractor Facilities and Work Areas

 Place field offices, staging areas, stockpile storage, and temporary
 buildings in areas directed by the Contracting Officer. Move or relocate
 the Contractor facilities only when approved by the Government. Provide
 erosion and sediment controls for onsite borrow and spoil areas to prevent
 sediment from entering nearby waters. Control temporary excavation and
 embankments for plant or work areas to protect adjacent areas.

3.3     SURFACE AND GROUNDWATER

3.3.1     Cofferdams, Diversions, and Dewatering

 Construction operations for dewatering, removal of cofferdams, tailrace
 excavation, and tunnel closure must be constantly controlled. Do not
 discharge excavation ground water to the sanitary sewer, storm drains, or
 to surface waters without prior specific authorization in writing.
 Discharge of hazardous substances will not be permitted under any
 circumstances. Use sediment control BMPs to prevent construction site
 runoff from directly entering any storm drain or surface waters.

 If the construction dewatering is noted or suspected of being contaminated,
 it may only be released to the storm drain system if the discharge is
 specifically permitted. Obtain authorization for any contaminated
 groundwater release in advance from the Border Patrol. Discharge of
 hazardous substances will not be permitted under any circumstances.

3.3.2     Waters of the United States

 Do not enter, disturb, destroy, or allow discharge of contaminants into
 waters of the United States.

3.4     PROTECTION OF CULTURAL RESOURCES

3.4.1     Archaeological Resources

 If, during excavation or other construction activities, any previously
 unidentified or unanticipated historical, archaeological, and cultural
 resources are discovered or found, activities that may damage or alter such
 resources will be suspended. Resources covered by this paragraph include,
 but are not limited to: any human skeletal remains or burials; artifacts;
 shell, midden, bone, charcoal, or other deposits; rock or coral alignments,
 pavings, fence, or other constructed features; and any indication of
 agricultural or other human activities. Upon such discovery or find,
 immediately notify the Contracting Officer and Border Patrol so that the
 appropriate authorities may be notified and a determination made as to
 their significance and what, if any, special disposition of the finds
 should be made. Cease all activities that may result in impact to or the
 destruction of these resources. Secure the area and prevent employees or
 other persons from trespassing on, removing, or otherwise disturbing such
 resources. The Government retains ownership and control over
 archaeological resources. Archeological investigations, including on-site
 monitoring of construction, must be supervised by an archeologist (PI, PA)
 who meets the U.S. Secretary of the Interior's Professional Qualification
 Standards for Archeology (48 FR 22716 or 36 CFR Part 61).

3.5     AIR RESOURCES

 Equipment operation, activities, or processes will be in accordance with


                            SECTION 01 57 19     Page 18
22 June 2019                                               UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

 40 CFR 64.

3.5.1     Preconstruction Air Permits

 Notify the Contracting Officer prior to bringing equipment, assembled or
 unassembled, onto the jobsite.

3.5.2     Burning

 Burning is prohibited on the Government premises.

3.5.3     Dust Control

 Keep dust down at all times, including during nonworking periods. Dry power
 brooming will not be permitted. Instead, use vacuuming, wet mopping, wet
 sweeping, or wet power brooming. Air blowing will be permitted only for
 cleaning nonparticulate debris such as steel reinforcing bars. Only wet
 cutting will be permitted for cutting concrete blocks, concrete, and
 bituminous concrete. Do not unnecessarily shake bags of cement, concrete
 mortar, or plaster.

3.5.3.1     Particulates

 Dust particles, aerosols and gaseous by-products from construction
 activities, and processing and preparation of materials (such as from
 asphaltic batch plants) must be controlled at all times, including
 weekends, holidays, and hours when work is not in progress. Maintain
 excavations, stockpiles, haul roads, permanent and temporary access roads,
 plant sites, spoil areas, borrow areas, and other work areas within or
 outside the project boundaries free from particulates that would exceed
 40 CFR 50, or that would cause a hazard or a nuisance. Sprinkling,
 chemical treatment of an approved type, baghouse, scrubbers, electrostatic
 precipitators, or other methods will be permitted to control particulates
 in the work area. Sprinkling, to be efficient, must be repeated to keep
 the disturbed area damp. Provide sufficient, competent equipment available
 to accomplish these tasks. Perform particulate control as the work
 proceeds and whenever a particulate nuisance or hazard occurs. Comply with
 visibility requirements provided by the Contracting Officer.

3.6     WASTE MINIMIZATION

 Minimize the use of hazardous materials and the generation of waste.
 Include procedures for pollution prevention/ hazardous waste minimization
 in the EPP. Describe the anticipated types of the hazardous materials to
 be used in the construction when requesting information.

3.6.1     Salvage, Reuse and Recycle

 Identify anticipated materials and waste for salvage, reuse, and
 recycling. Describe actions to promote material reuse, resale or
 recycling. To the extent practicable, all scrap metal must be sent for
 reuse or recycling and will not be disposed of in a landfill.

 Include the name, physical address, and telephone number of the hauler, if
 transported by a franchised solid waste hauler. Include the destination
 and, unless exempted, provide a copy of the state or local permit (cover)
 or license for recycling.




                             SECTION 01 57 19   Page 19
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                   W912PL19C0015
Barrier Replacement Project (63 Miles)

3.7     BORROW SOURCE SOILS

 All borrow soils must comply with the requirements herein and as follows:

3.7.1     Requirements for Offsite Soils from Non-Commercial Borrow Sources

 Offsite soils from non-commercial borrow sites must be certified for use in
 one of the following ways:

  a.    Conduct a Phase 1 Environmental Site Assessment (ESA) in accordance
        with ASTM 1527-05 or 2247-08 (depending on the locality of the borrow
        area) on the borrow area to prove that the borrow area has had no
        impact from industrial, chemical or waste disposal activities.

  b.    Test the borrow soils for Total Petroleum Hydrocarbons (TPH EPA Method
        418.1), Semi Volatile Organics (EPA Method 8270D), Volatile Organics
        (EPA Method 8260B), Pesticides (EPA Method 8081A), Herbicides (EPA
        Method 8151A), Polychlorinated Biphenyls (PCB EPA Method 8082) and the
        Priority Pollutant Metals (EPA Method 245.1). Representative discrete
        samples must be of actual borrow material to be used for project, be
        collected at the borrow area while the potential fill material is still
        in place, and analyzed prior to removal from the borrow area. Conduct
        testing and sampling no more than 6 months prior to the use of the
        borrow soil. Composite sampling for fill material is not appropriate as
        losses of volatile and semi-volatile analytes can occur. The number of
        samples required must be in accordance with the following Sampling
        Frequency Table.

Area of Individual Borrow Area            Sampling Requirements

2 Acres or Less                           Minimum of 4 Discrete Samples

2 to 4 Acres                              Minimum of 1 Discrete Sample Every
                                          Acre
4 to 10 Acres                             Minimum of 8 Discrete Samples

Greater than 10 Acres                     Minimum of 8 Discrete Samples with 4
                                          Subsamples per Location
Volume of Borrow Area Stockpile           Samples per Volume

Up to 1,000 Cubic Yards (~ 1,500          1 Sample/250 Cubic Yards (~375 Tons)
Tons)
1,000 to 5,000 Cubic Yards                4 Samples for first 1000 Cubic Yards
                                          + 1 Sample per each additional 500 CY
Greater than 5,000 Cubic Yards            12 Samples for First 5,000 CY + 1
                                          Sample for Each Additional 1,000 CY


 Provide the results of the Borrow Area Phase 1 ESA and/or analytical soil
 testing to the Contracting Officer and Environmental Engineering within 10
 calendar days of conclusion of Phase 1 ESA/results or analytical testing.
 Provide the analytical results as a standard laboratory data package,
 including a summary of the Quality Assurance/Quality Control (QA/QC) sample
 results. The sample results must accompany all analytical reports.

 Do not transport offsite non-commercial borrow material onsite until the
 use of this material has been approved by the Contracting Officer.



                              SECTION 01 57 19   Page 20
22 June 2019                                               UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)

3.7.2     Requirements for Off-Site Soils from Commercial Borrow Sources

 Provide certification from the commercial borrow source that the borrow
 material is free of all contamination. Do not transport any off-site
 commercial borrow material until the use of this material is approved by
 the Contracting Officer.

3.7.3     Soils from a Non-Commercial Borrow Source

 Obtain approval from the Contracting Officer before any onsite soils are
 used for project construction purposes. Any onsite soils used must meet
 the geotechnical requirements as specified in the Contractor's
 specification section for Earthwork and the provisions of paragraph
 REQUIREMENTS FOR OFF-SITE SOILS FROM NON-COMMERCIAL BORROW SOURCES.

3.8     WASTE MANAGEMENT AND DISPOSAL

3.8.1     Waste Determination Documentation

 Complete a Waste Determination form (provided at the preconstruction
 conference) for Contractor-derived wastes to be generated. All potentially
 hazardous solid waste streams that are not subject to a specific exclusion
 or exemption from the hazardous waste regulations (e.g. scrap metal,
 domestic sewage) or subject to special rules, (lead-acid batteries and
 precious metals) must be characterized in accordance with the requirements
 of 40 CFR 261. Base waste determination on user knowledge of the processes
 and materials used, and analytical data when necessary. Attach support
 documentation to the Waste Determination form. As a minimum, provide a
 Waste Determination form for the following waste (this listing is not
 inclusive): oil- and latex -based painting and caulking products, solvents,
 adhesives, aerosols, petroleum products, and containers of the original
 materials.

3.8.2     Control and Management of Hazardous Waste

 Do not dispose of hazardous waste on Government property. Do not discharge
 any waste to a sanitary sewer, storm drain, or to surface waters or conduct
 waste treatment or disposal on Government property without written approval
 of the Contracting Officer.

3.8.2.1     Hazardous Waste/Debris Management

 Identify construction activities that will generate hazardous waste or
 debris. Provide a documented waste determination for resultant waste
 streams. Identify, label, handle, store, and dispose of hazardous waste or
 debris in accordance with 40 CFR 261, 40 CFR 262, 40 CFR 263, 40 CFR 264,
 40 CFR 265, 40 CFR 266, and 40 CFR 268.

 Manage hazardous waste in accordance with the EPP. Store hazardous wastes
 in approved containers in accordance with 49 CFR 173 and 49 CFR 178.
 Hazardous waste generated within the confines of Government facilities is
 identified as being generated by the Government. Prior to removal of any
 hazardous waste from Government property, hazardous waste manifests must be
 signed by the Contracting Officer. Do not bring hazardous waste onto
 Government property. Provide the Contracting Officer with a copy of waste
 determination documentation for any solid waste streams that have any
 potential to be hazardous waste or contain any chemical constituents listed
 in 40 CFR 372-SUBPART D.



                            SECTION 01 57 19    Page 21
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                    W912PL19C0015
Barrier Replacement Project (63 Miles)

3.8.2.2     Hazardous Waste Disposal

3.8.2.2.1      Responsibilities for Contractor's Disposal

 Provide hazardous waste manifest to the Contracting Officer for review,
 approval, and signature prior to shipping waste off Government property.

3.8.2.2.1.1      Services

 Provide service necessary for the final treatment or disposal of the
 hazardous material or waste in accordance with 40 CFR 260, local, and
 state, laws and regulations, and the terms and conditions of the Contract
 within 60 days after the materials have been generated. These services
 include necessary personnel, labor, transportation, packaging, detailed
 analysis (if required for disposal or transportation, include manifesting
 or complete waste profile sheets, equipment, and compile documentation).

3.8.2.2.1.2      Samples

 Obtain a representative sample of the material generated for each job done
 to provide waste stream determination.

3.8.2.2.1.3      Analysis

 Analyze each sample taken and provide analytical results to the Contracting
 Officer. See paragraph WASTE DETERMINATION DOCUMENTATION.

3.8.2.2.1.4      Labeling

 Determine the Department of Transportation's (DOT's) proper shipping names
 for waste (each container requiring disposal) and demonstrate to the
 Contracting Officer how this determination is developed and supported by
 the sampling and analysis requirements contained herein. Label all
 containers of hazardous waste with the words "Hazardous Waste" or other
 words to describe the contents of the container in accordance with
 40 CFR 262.31 and applicable state or local regulations.

3.8.3     Releases/Spills of Oil and Hazardous Substances

3.8.3.1     Response and Notifications

 Exercise due diligence to prevent, contain, and respond to spills of
 hazardous material, hazardous substances, hazardous waste, sewage,
 regulated gas, petroleum, lubrication oil, and other substances regulated
 in accordance with 40 CFR 300. Maintain spill cleanup equipment and
 materials at the work site. In the event of a spill, take prompt,
 effective action to stop, contain, curtail, or otherwise limit the amount,
 duration, and severity of the spill/release. In the event of any releases
 of oil and hazardous substances, chemicals, or gases; immediately (within
 15 minutes) notify the Contracting Officer and facility owner
 (International Boundary and Water Commission) in addition to the National
 Response Center.

 Submit verbal and written notifications as required by the federal (
 40 CFR 300.125 and 40 CFR 355), state, local regulations and instructions.
 Provide copies of the written notification and documentation that a verbal
 notification was made within 20 days. Spill response must be in accordance
 with 40 CFR 300 and applicable state and local regulations. Contain and
 clean up these spills without cost to the Government.


                             SECTION 01 57 19   Page 22
22 June 2019                                                UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                  W912PL19C0015
Barrier Replacement Project (63 Miles)


3.8.3.2      Clean Up

 Clean up hazardous and non-hazardous waste spills. Reimburse the
 Government for costs incurred including sample analysis materials,
 clothing, equipment, and labor if the Government will initiate its own
 spill cleanup procedures, for Contractor-responsible spills, when: Spill
 cleanup procedures have not begun within one hour of spill
 discovery/occurrence; or, in the Government's judgment, spill cleanup is
 inadequate and the spill remains a threat to human health or the
 environment.

3.9      HAZARDOUS MATERIAL MANAGEMENT

 Include hazardous material control procedures in the Safety Plan, in
 accordance with Section 01 35 26 GOVERNMENTAL SAFETY REQUIREMENTS. Address
 procedures and proper handling of hazardous materials, including the
 appropriate transportation requirements. Do not bring hazardous material
 onto Government property that does not directly relate to requirements for
 the performance of this contract. Submit an SDS and estimated quantities
 to be used for each hazardous material to the Contracting Officer prior to
 bringing the material on the jobsite. Typical materials requiring SDS and
 quantity reporting include, but are not limited to, oil and latex based
 painting and caulking products, solvents, adhesives, aerosol, and petroleum
 products. Use hazardous materials in a manner that minimizes the amount of
 hazardous waste generated. Containers of hazardous materials must have
 National Fire Protection Association labels or their equivalent. Certify
 that hazardous materials removed from the site are hazardous materials and
 do not meet the definition of hazardous waste, in accordance with 40 CFR 261.

3.10      PREVIOUSLY USED EQUIPMENT

 Clean previously used construction equipment prior to bringing it onto the
 project site. Equipment must be free from soil residuals, egg deposits
 from plant pests, noxious weeds, and plant seeds. Consult with the U.S.
 Department of Agriculture jurisdictional office for additional cleaning
 requirements.

3.11      PETROLEUM, OIL, LUBRICANT (POL) STORAGE AND FUELING

 POL products include flammable or combustible liquids, such as gasoline,
 diesel, lubricating oil, used engine oil, hydraulic oil, mineral oil, and
 cooking oil. Store POL products and fuel equipment and motor vehicles in a
 manner that affords the maximum protection against spills into the
 environment. Manage and store POL products in accordance with EPA
 40 CFR 112, and other federal laws and regulations. Use secondary
 containments, dikes, curbs, and other barriers, to prevent POL products
 from spilling and entering the ground, storm or sewer drains, stormwater
 ditches or canals, or navigable waters of the United States. Describe in
 the EPP (see paragraph ENVIRONMENTAL PROTECTION PLAN) how POL tanks and
 containers must be stored, managed, and inspected and what protections must
 be provided.

3.11.1      Used Oil Management

 Manage used oil generated on site in accordance with 40 CFR 279. Determine
 if any used oil generated while onsite exhibits a characteristic of
 hazardous waste. Used oil containing 1,000 parts per million of solvents
 is considered a hazardous waste and disposed of at the Contractor's


                             SECTION 01 57 19   Page 23
22 June 2019                                              UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian                 W912PL19C0015
Barrier Replacement Project (63 Miles)

 expense. Used oil mixed with a hazardous waste is also considered a
 hazardous waste. Dispose in accordance with paragraph HAZARDOUS WASTE
 DISPOSAL.

3.11.2     Oil Storage Including Fuel Tanks

 Provide secondary containment and overfill protection for oil storage
 tanks. A berm used to provide secondary containment must be of sufficient
 size and strength to contain the contents of the tanks plus 5 inches
 freeboard for precipitation. Construct the berm to be impervious to oil
 for 72 hours that no discharge will permeate, drain, infiltrate, or
 otherwise escape before cleanup occurs. Use drip pans during oil transfer
 operations; adequate absorbent material must be onsite to clean up any
 spills and prevent releases to the environment. Cover tanks and drip pans
 during inclement weather. Provide procedures and equipment to prevent
 overfilling of tanks. If tanks and containers with an aggregate
 aboveground capacity greater than 1320 gallons will be used onsite (only
 containers with a capacity of 55 gallons or greater are counted), provide
 and implement a SPCC plan meeting the requirements of 40 CFR 112. Do not
 bring underground storage tanks to the project site for Contractor use
 during a project. Submit the SPCC plan to the Contracting Officer for
 approval.

 Monitor and remove any rainwater that accumulates in open containment dikes
 or berms. Inspect the accumulated rainwater prior to draining from a
 containment dike to the environment, to determine there is no oil sheen
 present.

3.12   INADVERTENT DISCOVERY OF PETROLEUM-CONTAMINATED SOIL OR HAZARDOUS
WASTES

 If petroleum-contaminated soil, or suspected hazardous waste is found
 during construction that was not identified in the Contract documents,
 immediately notify the Contracting Officer. Do not disturb this material
 until authorized by the Contracting Officer.

3.13     SOUND INTRUSION

 Make the maximum use of low-noise emission products, as certified by the
 EPA. Blasting or use of explosives are not permitted without written
 permission from the Contracting Officer, and then only during the
 designated times. Confine pile-driving operations to the period between 8
 a.m. and 5 p.m., Monday through Friday, exclusive of holidays, unless
 otherwise specified.

 Keep construction activities under surveillance and control to minimize
 environment damage by noise. Comply with the provisions of the State in
 which work is being conducted.

3.14     POST CONSTRUCTION CLEANUP

 Clean up areas used for construction in accordance with Contract Clause:




                            SECTION 01 57 19   Page 24
22 June 2019                                             UCA Modification P00004
Tucson Project 1, 2, 3 FY19 Vehicle and Pedestrian               W912PL19C0015
Barrier Replacement Project (63 Miles)

 "Cleaning Up". Unless otherwise instructed in writing by the Contracting
 Officer, remove traces of temporary construction facilities such as haul
 roads, work area, structures, foundations of temporary structures,
 stockpiles of excess or waste materials, and other vestiges of construction
 prior to final acceptance of the work. Grade parking area and similar
 temporarily used areas to conform with surrounding contours.

        -- End of Section --




                          SECTION 01 57 19   Page 25
22 June 2019                                           UCA Modification P00004
